Exhibit 10.8

 

 

 

Credit Agreement dated as of July 31, 2008 among the Company,

as lead borrower, certain of its subsidiaries, as borrowers and

as guarantors, Wells Fargo Retail Finance, LLC, as administrative agent,

collateral agent and swing line lender, and Bank of America, N.A.,

JP Morgan Chase, N.A., and HSBC Business Credit (USA) Inc., as lenders

 

CREDIT AGREEMENT

Dated as of July 31, 2008

 

Among

 

THE CHILDREN’S PLACE RETAIL STORES, INC.,
as the Lead Borrower
for
The Borrowers Party Hereto

 

The BORROWERS Party Hereto

 

The GUARANTORS Party Hereto

 

WELLS FARGO RETAIL FINANCE, LLC,
as Administrative Agent, Collateral Agent and Swing Line Lender

 

and

 

The LENDERS Party Hereto

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

45

1.03

Accounting Terms

46

1.04

Times of Day

46

1.05

Letter of Credit Amounts

46

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

46

 

 

2.01

Committed Loans; Reserves

46

2.02

Borrowings, Conversions and Continuations of Committed Loans

47

2.03

Letters of Credit

50

2.04

Swing Line Loans

59

2.05

Prepayments

63

2.06

Termination or Reduction of Commitments

64

2.07

Repayment of Loans

65

2.08

Interest

65

2.09

Fees

66

2.10

Computation of Interest and Fees

66

2.11

Evidence of Debt.

67

2.12

Payments Generally; Administrative Agent’s Clawback

67

2.13

Sharing of Payments by Lenders

69

2.14

Settlement Among Lenders

70

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER

71

 

 

3.01

Taxes

71

3.02

Illegality

73

3.03

Inability to Determine Rates

73

3.04

Increased Costs; Reserves on LIBO Rate Loans

74

3.05

Compensation for Losses

75

3.06

Mitigation Obligations; Replacement of Lenders

76

3.07

Survival

76

3.08

Designation of Lead Borrower as Borrowers’ Agent

76

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

77

 

 

4.01

Conditions of Initial Credit Extension

77

4.02

Conditions to all Credit Extensions

80

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

81

 

 

5.01

Existence, Qualification and Power

81

5.02

Authorization; No Contravention

82

5.03

Governmental Authorization; Other Consents

82

5.04

Binding Effect

82

 

i

--------------------------------------------------------------------------------


 

5.05

Financial Statements; No Material Adverse Effect

82

5.06

Litigation

83

5.07

No Default

83

5.08

Ownership of Property; Liens

83

5.09

Environmental Compliance

84

5.10

Insurance

85

5.11

Taxes

85

5.12

ERISA Compliance

85

5.13

Subsidiaries; Equity Interests

86

5.14

Margin Regulations; Investment Company Act

87

5.15

Disclosure

87

5.16

Compliance with Laws

87

5.17

Intellectual Property; Licenses, Etc.

88

5.18

Labor Matters

88

5.19

Security Documents

89

5.20

Solvency

89

5.21

Deposit Accounts; Credit Card Arrangements

89

5.22

Brokers

89

5.23

Customer and Trade Relations

90

5.24

Material Contracts

90

5.25

Casualty

90

5.26

Anti-Terrorism Laws

90

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

91

 

 

6.01

Financial Statements

91

6.02

Certificates; Other Information

93

6.03

Notices

95

6.04

Payment of Obligations

96

6.05

Preservation of Existence, Etc.

97

6.06

Maintenance of Properties

97

6.07

Maintenance of Insurance

97

6.08

Compliance with Laws

99

6.09

Books and Records; Accountants

99

6.10

Inspection Rights

99

6.11

Use of Proceeds

100

6.12

Additional Loan Parties

100

6.13

Cash Management

101

6.14

Information Regarding the Collateral

103

6.15

Physical Inventories

104

6.16

Environmental Laws

104

6.17

Further Assurances

104

6.18

Compliance with Terms of Leaseholds

105

6.19

Material Contracts

105

6.20

ERISA

106

6.21

Post-Closing Matters

107

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII. NEGATIVE COVENANTS

108

 

 

7.01

Liens

108

7.02

Investments

108

7.03

Indebtedness

108

7.04

Fundamental Changes

108

7.05

Dispositions

109

7.06

Restricted Payments

109

7.07

Payments and Prepayments of Indebtedness

109

7.08

Change in Nature of Business

110

7.09

Transactions with Affiliates

110

7.10

Burdensome Agreements

110

7.11

Use of Proceeds

111

7.12

Amendment of Material Documents

111

7.13

Corporate Name; Fiscal Year

111

7.14

Blocked Accounts; Credit Card Processors

111

7.15

Consignments

111

7.16

Antilayering

111

7.17

Capital Expenditures

112

7.18

Foreign Transfers

112

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

113

 

 

8.01

Events of Default

113

8.02

Remedies Upon Event of Default

117

8.03

Application of Funds

118

 

 

 

ARTICLE IX. ADMINISTRATIVE AND COLLATERAL AGENT

119

 

 

9.01

Appointment and Authority

119

9.02

Rights as a Lender

120

9.03

Exculpatory Provisions

120

9.04

Reliance by Agents

121

9.05

Delegation of Duties

121

9.06

Resignation of Agents

121

9.07

Non-Reliance on Administrative Agent and Other Lenders

122

9.08

Administrative Agent May File Proofs of Claim

123

9.09

Collateral and Guaranty Matters

123

9.10

Notice of Transfer

124

9.11

Reports and Financial Statements

124

9.12

Agency for Perfection

125

9.13

Indemnification of Agents

125

9.14

Relation among Lenders

125

9.15

Defaulting Lenders

125

 

 

 

ARTICLE X. MISCELLANEOUS

126

 

 

10.01

Amendments, Etc.

126

10.02

Notices; Effectiveness; Electronic Communications

128

10.03

No Waiver; Cumulative Remedies

129

 

iii

--------------------------------------------------------------------------------


 

10.04

Expenses; Indemnity; Damage Waiver

129

10.05

Payments Set Aside

131

10.06

Successors and Assigns

131

10.07

Treatment of Certain Information; Confidentiality

135

10.08

Right of Setoff

136

10.09

Interest Rate Limitation

137

10.10

Counterparts; Integration; Effectiveness

137

10.11

Survival

137

10.12

Severability

138

10.13

Replacement of Lenders

138

10.14

Governing Law; Jurisdiction; Etc.

139

10.15

Waiver of Jury Trial

140

10.16

No Advisory or Fiduciary Responsibility

140

10.17

USA PATRIOT Act Notice

141

10.18

Time of the Essence

141

10.19

Press Releases

141

10.20

Additional Waivers

141

10.21

No Strict Construction

143

10.22

Foreign Asset Control Regulations

143

10.23

Attachments

144

10.24

Intercreditor Agreement

144

 

 

 

SIGNATURE

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

 

Guarantors

1.02

 

Existing Shareholders

1.03

 

Guaranteed Lease Obligations

2.01

 

Commitments and Applicable Percentages

2.03(k)

 

Existing Letters of Credit

5.01

 

Loan Parties Organizational Information

5.06

 

Litigation

5.08(b)(1)

 

Owned Real Estate

5.08(b)(2)

 

Leased Real Estate

5.09

 

Environmental Matters

5.10

 

Insurance

5.13

 

Subsidiaries; Other Equity Investments

5.17

 

Intellectual Property; Licenses

5.18

 

Labor Matters

5.21(a)

 

DDAs

5.21(b)

 

Credit Card Arrangements

5.24

 

Material Contracts

6.02

 

Financial and Collateral Reporting

6.11

 

Hoop Obligations

6.13

 

Credit Card Notifications; Blocked Account Agreements

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C

 

Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Joinder Agreement

G

 

Borrowing Base Certificate

H

 

Credit Card Notification

I

 

Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 31, 2008, among

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers now or
hereafter party hereto;

 

the BORROWERS now or hereafter party hereto;

 

the GUARANTORS now or hereafter party hereto;

 

each lender from time to time party hereto (individually, a “Lender” and,
collectively, the “Lenders”), and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent and
Swing Line Lender.

 

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend, in each case
on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.


DEFINITIONS AND ACCOUNTING TERMS


 

1.01                           Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.20(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred or (e) arising out of the use of a credit or charge
card or information contained on or for use with the card.

 

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or

 

1

--------------------------------------------------------------------------------


 

substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition by such Person of any group of
Store locations comprising more than five percent (5%) of the number of Stores
operated by the acquiring Person as of the date of such acquisition, in each
case acquired in any transaction or group of transactions which are part of a
common plan.

 

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1%)) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first day of the fourth Fiscal Quarter of 2008.

 

“Administrative Agent” means Wells Fargo Retail Finance, LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Any references to the
Affiliates of any Loan Party herein or in any other Loan Document shall not
include Hoop, unless explicitly stated otherwise.

 

“Agent(s)” means, individually, the Administrative Agent or the Collateral Agent
and, collectively, means both of them.

 

“Aggregate Commitments” means the Commitments of all of the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alabama Capital Lease” means a capital lease for the inventory handling system
of the Borrowers and/or any of their Affiliates located at the Alabama Property.

 

“Alabama Sale-Leaseback Transaction” means the sale-leaseback of the Alabama
Property pursuant to a lease on market terms.

 

“Alabama Property” means the land, together with the buildings, structures,
parking areas, and other improvements thereon, owned by Services Company and
located at 1377 Airport Road, Fort Payne, Alabama.

 

“Applicable Margin” means:

 

2

--------------------------------------------------------------------------------


 

(a)                                  From and after the Closing Date until the
first Adjustment Date, the percentages set forth in Level I of the pricing grid
below; and

 

(b)                                 From and after the first Adjustment Date,
the Applicable Margin shall be determined from the following pricing grid based
upon the Average Excess Availability as of the Fiscal Quarter ended immediately
preceding such Adjustment Date; provided that, if any of the financial
statements delivered pursuant to Section 6.01 of this Agreement or any Borrowing
Base Certificate is at any time restated or otherwise revised (including as a
result of an audit, but excluding revisions resulting from (i) normal year-end
audit adjustments and changes in GAAP or its application to the financial
statements delivered pursuant to Section 6.01 of this Agreement or (ii) any
other cause other than the correction of an error, omission or misrepresentation
of the Loan Parties), or if the information set forth in any such financial
statements or any such Borrowing Base Certificate, otherwise proves to be false
or incorrect when delivered such that the Applicable Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default or Event of Default arising as a result thereof, interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.

 

 

Level

 

Average Excess
Availability

 

LIBOR
Margin

 

Base Rate
Margin

 

Commercial
Letter of
Credit Fee

 

Standby Letter
of Credit Fee

 

I

 

Greater than or equal to $50,000,000

 

1.50

%

0.00

%

0.75

%

1.50

%

II

 

Less than $50,000,000 but greater than or equal to $25,000,000

 

1.75

%

0.00

%

1.00

%

1.75

%

III

 

Less than $25,000,000

 

2.00

%

0.00

%

1.25

%

2.00

%

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in

 

3

--------------------------------------------------------------------------------


 

the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 2,
2008, and the related Consolidated statements of income or operations and cash
flows for such Fiscal Year of the Lead Borrower and its Subsidiaries, including
the notes thereto.

 

“Availability” means the lesser of (a) or (b), where:

 

(a)                                  is the result of:

 

(i)            The Revolving Credit Ceiling,

 

Minus

 

(ii)           The aggregate Outstanding Amount of all Credit Extensions to, or
for the account of, the Borrowers; and

 

(b)                                 is the result of:

 

(i)            The Borrowing Base,

 

Minus

 

(ii)           The aggregate Outstanding Amount of all Credit Extensions to, or
for the account of, the Borrowers.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, or (c) the date of termination
of the commitment of each Lender to

 

4

--------------------------------------------------------------------------------


 

make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
reasonable discretion as being appropriate: (a) to reflect the impediments to
the Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party, or (d) to reflect that a Default or an
Event of Default has occurred and is continuing (provided that, in the case of
this clause (d) only, the reserve shall be reasonably related to the event
giving rise to such Default or Event of Default). Without limiting the
generality of the foregoing, Availability Reserves may include (but are not
limited to) such reserves as the Administrative Agent from time to time
determines in its reasonable discretion as being appropriate based on: (i) rent;
(ii) customs duties and other costs to release Inventory which is being imported
into the United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes which may have priority over the interests of the
Collateral Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower which may have priority over the interests of the
Collateral Agent in the Collateral; (v) Customer Credit Liabilities (provided
that the Administrative Agent shall only impose reserves in respect of Customer
Credit Liabilities if either (A) an Event of Default has occurred and is
continuing or (B)(i) Excess Availability is less than $50,000,000 and (ii) there
has been a material increase (as determined by the Administrative Agent in its
reasonable discretion) in the Borrowers’ liabilities in respect of outstanding
Customer Credit Liabilities, compared to historical levels, as reflected in the
Borrowers’ books and records); (vi) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the
Collateral Agent in the Collateral; (vii) Cash Management Reserves; and
(viii) Bank Products Reserves.

 

“Average Excess Availability” shall mean the average daily Excess Availability
for the immediately preceding Fiscal Quarter.

 

“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates (but excluding Cash Management Services) on
account of (a) Swap Contracts, (b) purchase cards, (c) merchant services
constituting a line of credit, and (d) leasing.

 

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its reasonable discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Wells Fargo Bank
as its “prime rate.”  The “prime rate” is a rate set by Wells Fargo Bank based
upon various factors including Wells Fargo Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for

 

5

--------------------------------------------------------------------------------


 

pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Wells Fargo Bank shall take effect
at the opening of business on the day specified in the public announcement of
such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(i).

 

“Blocked Account Agreement” has the meaning provided in Section 6.13(a)(i).

 

“Blocked Account Bank” means Wachovia Bank, National Association and each other
bank with whom deposit accounts are maintained in which any funds of any of the
Loan Parties from one or more DDAs are concentrated and with whom a Blocked
Account Agreement has been, or is required to be, executed in accordance with
the terms hereof.

 

“Blocked Person” has the meaning provided in Section 5.26.

 

“Borrowers” means, collectively, the Lead Borrower, Services Company, and each
other Person who shall from time to time enter into a Joinder Agreement as a
Borrower.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                  the face amount of Eligible Credit Card
Receivables multiplied by the Credit Card Advance Rate;

 

plus

 

(b)                                 the lesser of (i) the retail value of
Eligible Inventory, net of Inventory Reserves, multiplied by the NRLV Percentage
of the NRLV of Eligible Inventory or (ii) the retail value of Eligible
Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate;

 

plus

 

(c)                                  the lesser of (i) the retail value of
Eligible In-Transit Inventory, net of Inventory Reserves, multiplied by the NRLV
Percentage of the NRLV of Eligible In-Transit Inventory or (ii) the retail value
of Eligible In-Transit Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate; provided that in no event shall the amount available to
be borrowed pursuant to this clause (c) exceed $23,000,000;

 

plus

 

(d)                                 with respect to any Eligible Letter of
Credit, the lesser of (i) the Cost of the Inventory supported by such Eligible
Letter of Credit, net of Inventory Reserves, multiplied by the NRLV Percentage
of the NRLV of the Inventory supported by such

 

6

--------------------------------------------------------------------------------


 

Eligible Letter of Credit, or (ii) the Cost of the Inventory supported by such
Eligible Letter of Credit, net of Inventory Reserves, multiplied by the Eligible
Letter of Credit Advance Rate;

 

plus

 

(e)                                  the lesser of (i) FMV of Eligible Real
Estate, net of Realty Reserves, multiplied by the Real Estate Advance Rate or
(ii) $15,000,000.00;

 

minus

 

(f)                                    the Excess Availability Reserve;

 

minus

 

(g)                                 the then amount of all Availability
Reserves.

 

“Borrowing Base Certificate” has the meaning provided in Section 6.02(c).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

“Canadian Letter of Credit” means any Letter of Credit caused to be issued
pursuant to this Agreement by Services Company for the purchase of Inventory for
the benefit of Children’s Place Canada, which shall be issued in Dollars.

 

“Canadian Letter of Credit Sublimit” means $10,000,00.00.

 

“Canadian Subsidiary” means any Subsidiary of any Borrower that is organized
under the laws of Canada or any province, state or political subdivision
thereof.

 

 “Capital Expenditures” means, with respect to any Person for any period,
(a) all expenditures made (whether made in the form of cash or other property)
or costs incurred for the acquisition or improvement of fixed or capital assets
of such Person (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should be) set forth
as capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.

 

7

--------------------------------------------------------------------------------


 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability of at least $25,000,000.00, which failure continues for five
(5) consecutive Business Days.  For purposes of this Agreement, the occurrence
of a Cash Dominion Event shall be deemed continuing at the Administrative
Agent’s option (i) so long as such Specified Event of Default has not been
waived, and/or (ii) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required hereunder, until
Excess Availability has exceeded $25,000,000.00 for forty-five (45) consecutive
days, in which case a Cash Dominion Event shall no longer be deemed to be
continuing for purposes of this Agreement; provided that a Cash Dominion Event
shall be deemed continuing (even if a Specified Event of Default is no longer
continuing and/or Excess Availability exceeds the required amount for forty-five
(45) consecutive days) at all times after a Cash Dominion Event has occurred and
been discontinued on three (3) occasions after the Closing Date.

 

“Cash Management Reserves “ means such reserves as the Administrative Agent,
from time to time, determines in its reasonable discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.

 

“Cash on Hand” means, as of any date of determination, the amount of
unrestricted cash of the Borrowers that is (a) deposited in an account of the
Borrowers maintained with Wells Fargo Bank, which account is subject to a valid,
enforceable and first priority perfected security interest in favor of the
Collateral Agent pursuant to a control agreement, in form and substance
satisfactory to the Collateral Agent, and (b) not subject to any Lien, except in
favor of the Collateral Agent and the Revolving Credit Agent.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application

 

8

--------------------------------------------------------------------------------


 

thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the existing shareholders of the
Lead Borrower set forth on Schedule 1.02 or a “person” or “group” Controlled by
one of the existing shareholders of the Lead Borrower set forth on Schedule
1.02, becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such “person” or
“group” has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the Equity Interests of the Lead Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Lead Borrower on a fully-diluted basis (and taking into account all such
Equity Interests that such “person” or “group” has the right to acquire pursuant
to any option right); or

 

(b)                                 the Lead Borrower fails at any time to own,
directly or indirectly, 100% of the Equity Interests of each other Loan Party
free and clear of all Liens (other than Liens in favor of the Collateral Agent
and Liens securing the Note Obligations having the priority set forth in the
Intercreditor Agreement), except where such failure is as a result of a
transaction permitted by the Loan Documents.

 

“Children’s Place Canada” means The Children’s Place (Canada), LP, an Ontario
limited partnership.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which shall be
July 31, 2008.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, or (b) a landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) as to any
landlord, provides the Collateral Agent with reasonable access to the Collateral
located in or on such Real Estate and a reasonable time to sell and dispose of
the Collateral from such Real Estate, and (iv) makes such other agreements with
the Collateral

 

9

--------------------------------------------------------------------------------


 

Agent as the Collateral Agent may reasonably require; provided that the Real
Property Waiver and Consent for the Loan Parties’ distribution center located at
3800 East Philadelphia Street, Ontario, California and the Landlord’s Waiver for
the Loan Parties’ corporate headquarters located at 915 Secaucus Road, Secaucus,
New Jersey, each executed and delivered pursuant to the Existing Credit
Agreement, shall be deemed to be Collateral Access Agreements hereunder.

 

“Collateral Agent” means Wells Fargo Retail Finance, LLC, acting in such
capacity for its own benefit and the ratable benefit of the other Credit
Parties.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
Inventory by a Borrower in the ordinary course of business of such Borrower.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of LIBO
Rate Loans, pursuant to Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.13(c).

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of ten (10) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

10

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the calculated cost of purchases, based upon the Borrowers’
accounting practices in effect on the Closing Date (as such accounting practices
may change or be modified from time to time in accordance with GAAP), as
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

 

“Credit Card Advance Rate” means 90%.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (v) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vi) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A) one
primary counsel for the Agents and one local counsel in each applicable
jurisdiction, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examinations, and (E) all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (D) any workout, restructuring
or negotiations in respect of any Obligations, and (b) with respect to the L/C
Issuer, and its Affiliates, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agents,
the L/C Issuer or any Affiliate of any of them, after the occurrence and during
the

 

11

--------------------------------------------------------------------------------


 

continuance of an Event of Default, provided that such Credit Parties shall be
entitled to reimbursement for no more than one primary counsel and one local
counsel in each applicable jurisdiction (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel),
one outside consultant and one financial advisor, in each case representing or
advising all such Credit Parties.

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Borrowers.

 

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Borrower, a customs broker,
freight forwarder or other carrier, and the Collateral Agent, in which the
customs broker, freight forwarder or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Collateral Agent and agrees, upon notice from
the Collateral Agent, to hold and dispose of the subject Inventory solely as
directed by the Collateral Agent; provided that the Customs Broker Agency
Agreement executed and delivered pursuant to the Existing Credit Agreement by
C-Air Customhouse Broker/C-Air International shall be deemed to be a Customs
Broker Agreement hereunder.

 

“DDA” means each checking or other demand deposit account maintained by any of
the Loan Parties.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBO Rate Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date

 

12

--------------------------------------------------------------------------------


 

when due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets to or in favor of
any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith .

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Early Termination Fee” has the meaning set forth in Section 2.09(b).

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person); provided, however, that each
Eligible Assignee described in clauses (a) through (e), above, shall be
reasonably acceptable to, and subject to the approval of, the Administrative
Agent, the L/C Issuer, the Swing Line Lender, and the Lead Borrower (each such
approval not to be unreasonably withheld or delayed) to the extent provided in
Section 10.06(b) of this Agreement; provided further that, notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.

 

“Eligible Credit Card Receivables” means Accounts due to a Borrower on a
non-recourse basis from Visa, Mastercard, American Express Company, Discover,
and other major credit card processors, in each case acceptable to the
Administrative Agent in its reasonable discretion, as they arise in the ordinary
course of business, which have been earned by performance, and are deemed by the
Administrative Agent in its reasonable discretion to be eligible for inclusion
in the calculation of the Borrowing Base.  Without limiting the foregoing,
unless the Administrative Agent otherwise agrees, none of the following shall be
deemed to be Eligible Credit Card Receivables:

 

(a)           Accounts due from major credit card processors that have been
outstanding for more than five (5) Business Days from the date of sale;

 

(b)           Accounts due from major credit card processors with respect to
which a Loan Party does not have good, valid and marketable title, free and
clear of any Lien (other than Liens granted to the Collateral Agent and Liens to
secure the Note Purchase Facility);

 

13

--------------------------------------------------------------------------------


 

(c)           Accounts due from major credit card processors that are not
subject to a first priority security interest in favor of the Collateral Agent
(it being the intent that chargebacks in the ordinary course by the credit card
processors shall not be deemed violative of this clause);

 

(d)           Accounts due from major credit card processors which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (to the extent of such claim, counterclaim, offset
or chargeback);

 

(e)           Accounts due from major credit card processors as to which the
credit card processor has the right under certain circumstances to require a
Loan Party to repurchase the Accounts from such credit card processor; or

 

(f)            Accounts due from major credit card processors which the
Administrative Agent determines in its reasonable discretion to be uncertain of
collection.

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication, Inventory:

 

(a)           for which full payment has been delivered to the seller of such
Inventory and evidence of such payment has been received by the Administrative
Agent;

 

(b)           which has been shipped from a location outside of the United
States for receipt by a Borrower within forty-five (45) days of the date of
shipment, but which has not yet been delivered to such Borrower;

 

(c)           for which the purchase order is in the name of a Borrower and
title to such Inventory has passed to such Borrower;

 

(d)           for which the document of title reflects a Borrower as consignee
or, if requested by the Collateral Agent, names the Collateral Agent as
consignee, and in each case as to which the Collateral Agent has control over
the documents of title which evidence ownership of the subject Inventory (such
as, if requested by the Collateral Agent, by the delivery of a Customs Broker
Agreement);

 

(e)           which is insured against types of loss, damage, hazards and risks,
and in amounts, reasonably satisfactory to the Collateral Agent;

 

(f)            for which the common carrier is not an Affiliate of the
applicable vendor or supplier; and

 

(g)           that does not qualify as Eligible Inventory solely because it is
not located in the United States of America (excluding territories or
possessions of the United States) at a location that is owned or leased by a
Borrower, but which otherwise would constitute Eligible Inventory.

 

Each Committed Loan Notice or Swing Line Loan Notice, as the context requires,
shall be deemed a certification by the Borrowers that, to the best knowledge of
the Borrowers, all

 

14

--------------------------------------------------------------------------------


 

Eligible In-Transit Inventory included in the most recent Borrowing Base
Certificate meets all of the Borrowers’ representations and warranties contained
in the Loan Documents concerning Eligible Inventory, that the Borrowers know of
no reason why such Eligible Inventory would not be accepted by the Borrowers
when it arrives and that the shipment, as evidenced by the documents, conforms
to the related order documents.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory (other than Eligible In-Transit Inventory or
Inventory supported by an Eligible Letter of Credit) of a Borrower that are
finished goods, merchantable and readily saleable to the public in the ordinary
course deemed by the Administrative Agent in its reasonable discretion to be
eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by the Administrative Agent, complies with each
of the representations and warranties respecting Inventory made by the Borrowers
in the Loan Documents, and that is not excluded as ineligible by virtue of one
or more of the criteria set forth below.  Except as otherwise agreed by the
Administrative Agent, the following items of Inventory shall not be included in
Eligible Inventory:

 

(a)           Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;

 

(b)           Inventory that is leased by, or is on consignment to, a Borrower;

 

(c)           Inventory (other than Eligible In-Transit Inventory or Inventory
supported by an Eligible Letter of Credit) that is not located in the United
States of America (excluding territories or possessions of the United States) at
a location that is owned or leased by a Borrower, except to the extent that the
Borrowers have furnished the Administrative Agent with (i) any UCC financing
statements or other documents that the Administrative Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (ii) a Collateral Access Agreement executed by the Person owning any such
location;

 

(d)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or are special order or custom
items, work-in-process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are not in compliance with all standards
imposed by any Governmental Authority having regulatory authority over such
Inventory, its use or sale, or (v) are bill and hold goods;

 

(e)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent;

 

(f)            Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof; or

 

15

--------------------------------------------------------------------------------


 

(h)           Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit.

 

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (a) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued, (b) which Inventory otherwise would
constitute Eligible Inventory, (c) which Commercial Letter of Credit has an
expiry within one hundred twenty (120) days of the date of initial issuance of
such Commercial Letter of Credit, and (d) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Borrower or
the Collateral Agent as consignee of such Inventory.

 

“Eligible Letter of Credit Advance Rate” means 70%.

 

“Eligible Real Estate” means the Alabama Property and any other Real Estate
which satisfies all of the following conditions and is otherwise deemed by the
Required Lenders in their reasonable discretion to be eligible for inclusion in
the calculation of the Borrowing Base:

 

(a)           The applicable Borrower owns fee title to such Real Estate;

 

(b)           The applicable Borrower has executed and delivered to the
Collateral Agent such mortgages and other documents as the Collateral Agent may
request;

 

(c)           The applicable Borrower has delivered to the Collateral Agent a
title insurance policy or marked-up title commitment having the effect of a
policy of title insurance and environmental studies, and other real estate
items, as required by, and satisfactory to, the Collateral Agent, including, but
not limited to, those items required by FIRREA;

 

(d)           The Collateral Agent has a perfected first-priority lien in such
Real Estate, subject only to Permitted Encumbrances;

 

(e)           Such parcel of Real Estate has been appraised by a third party
appraiser acceptable to the Collateral Agent;

 

(f)            Such Real Estate is used by a Borrower for offices or as a Store
or distribution center; and

 

(g)           As to any particular property, the applicable Borrower is in
compliance with the representations, warranties and covenants set forth in the
mortgage relating to such Real Estate.

 

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Agents, from time to time in their reasonable discretion
establish for estimable amounts that are reasonably likely to be expended by any
of the Loan Parties in order for such Loan Party and its operations and property
(a) to comply with any notice from a Governmental

 

16

--------------------------------------------------------------------------------


 

Authority asserting non-compliance with Environmental Laws, or (b) to correct
any such non-compliance with Environmental Laws.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the Security Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which

 

17

--------------------------------------------------------------------------------


 

constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

 

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)           The lesser of:

 

 (i)           the Borrowing Base; or

 

 (ii)          the Revolving Credit Ceiling;

 

minus

 

(b)           The aggregate Outstanding Amount of all Credit Extensions.

 

“Excess Availability Reserve” means an amount equal to the lesser of (a) the
product of (i) the amount generated by clauses (a) through (e) of the Borrowing
Base multiplied by (ii) ten percent (10%) or (b) the product of (i) the
Revolving Credit Ceiling then in effect multiplied by (ii) ten percent (10%);
provided, however, if the amount generated by clauses (a) through (e) of the
Borrowing Base minus the amount set forth in clause (a) above is greater than
the Revolving Credit Ceiling then in effect, the Excess Availability Reserve
shall be $0.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrowers under Section 10.13),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(d), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Fifth Amended and Restated Loan
and Security Agreement, dated as of June 28, 2007, by and between, among others,
the Borrowers,

 

18

--------------------------------------------------------------------------------


 

the financial institutions party thereto from time to time as lenders, and Wells
Fargo Retail Finance, LLC, as Agent, as amended and in effect as of the Closing
Date.

 

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement and the L/C Demand Facility and outstanding on the
Closing Date, as listed on Schedule 2.03(k) hereto.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Guaranty dated as of the Closing Date made by the
Guarantors in favor of the Administrative Agent and the Lenders and each other
Guaranty hereafter made by a Guarantor in favor of the Administrative Agent and
the Lenders, in form reasonably satisfactory to the Administrative Agent.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrowers and the Agents.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

 

“Fiscal Year” means the fifty-two (52) or fifty-three (53) week period that ends
on the Saturday closest to January 31st of each calendar year.

 

“FMV” means, as to any Eligible Real Estate, the fair market value of such
Eligible Real Estate as set forth in the most recent appraisal of such Eligible
Real Estate as determined from

 

19

--------------------------------------------------------------------------------


 

time to time by an independent appraisal firm engaged by, and acceptable to, the
Administrative Agent.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if

 

20

--------------------------------------------------------------------------------


 

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantor” means each Subsidiary of the Lead Borrower listed on Schedule 1.01
annexed hereto and each other Subsidiary of the Lead Borrower that shall be
required to execute and deliver a Facility Guaranty or Facility Guaranty
supplement pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hoop” means, collectively, Hoop Holdings, LLC, a Delaware limited liability
company, and its Subsidiaries.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, payable in accordance with customary trade
practices);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            All Attributable Indebtedness in respect of Capital Lease
Obligations of such Person, but excluding any obligations of such Person in
respect of operating leases;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

21

--------------------------------------------------------------------------------


 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(a).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties, as amended and in effect from time to time.

 

“Intercreditor Agreement” means an agreement substantially in the form of
Exhibit I.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first day of
each month (or if such day is not a Business Day, on the next succeeding
Business Day) and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending

 

22

--------------------------------------------------------------------------------


 

on the date one, two, three or six months thereafter, as selected by the Lead
Borrower in its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Advance Rate” means thirty percent (30%).

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s reasonable discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the realizable value of
the Eligible Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

23

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by,
among or between the L/C Issuer, the Administrative Agent and a Borrower (or any
Subsidiary) or in favor of the Administrative Agent or L/C Issuer and relating
to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit F
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

 

“Landlord Lien State” means Pennsylvania, Virginia and Washington and such other
state(s) in which a landlord’s claim for rent may have priority over the lien of
the Collateral Agent in any of the Collateral.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Demand Facility” means that certain $60,000,000 letter of credit facility
established by Wells Fargo Retail Finance, LLC and certain other financial
institutions providing for the issuance of commercial letters of credit for the
account of the Borrowers pursuant to the terms of the L/C Demand Facility Letter
of Credit Agreement.

 

“L/C Demand Facility Letter of Credit Agreement” means that certain Letter of
Credit Agreement, dated as of June 28, 2007, by and between, among others, the
Borrowers, the financial institutions party thereto from time to time as
lenders, and Wells Fargo Retail Finance, LLC, as Agent, as amended and in effect
from time to time.

 

“L/C Issuer” means (a) Wells Fargo Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion) and (b) any other Lender selected by the Lead Borrower in its
discretion with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld).  The L/C Issuer may, in its discretion, arrange for

 

24

--------------------------------------------------------------------------------


 

one or more Letters of Credit to be issued by Affiliates of the L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of applicable Law, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

 

“L/C Responsible Person” means any employee or officer of a Borrower.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder (including any Canadian Letter of Credit). 
Without limiting the foregoing, all Existing Letters of Credit shall be deemed
to have been issued hereunder and shall for all purposes be deemed to be
“Letters of Credit” hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $175,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.  A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

25

--------------------------------------------------------------------------------


 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo Bank and with a term equivalent to such Interest Period
would be offered to Wells Fargo Bank by major banks in the London interbank
eurodollar market in which Wells Fargo Bank participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or GOB sale or other
disposition of the Collateral for the purpose of liquidating the Collateral. 
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, each Facility Guaranty, the
Intercreditor Agreement and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in connection with any
transaction arising out of any Cash Management Services and Bank Products
provided by a Lender or any of its Affiliates, each as amended and in effect
from time to time.

 

26

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Loan Parties and their Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material impairment of the rights and
remedies of the Agent or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.  In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the termination or breach of which would be reasonably
likely to result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness of the Loan Parties under the Note
Purchase Facility and other Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $3,000,000.   For
purposes of determining the amount of Material Indebtedness at any time, the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof.

 

“Maturity Date” means July 31, 2013.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means the Mortgage on the Alabama Property by Services Company in
favor of the Collateral Agent.

 

“Mortgage Policy” has the meaning given that term in Section 6.21(b).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Proceeds” means:

 


(A)                                  WITH RESPECT TO ANY DISPOSITION BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY DISPOSITION
OF THE ALABAMA PROPERTY IN CONNECTION WITH THE ALABAMA SALE-LEASEBACK
TRANSACTION), OR ANY EXTRAORDINARY RECEIPT RECEIVED OR PAID TO THE ACCOUNT OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, THE EXCESS, IF ANY, OF (I) THE SUM OF
CASH AND CASH EQUIVALENTS RECEIVED IN CONNECTION WITH SUCH TRANSACTION
(INCLUDING ANY CASH OR CASH EQUIVALENTS RECEIVED BY WAY OF DEFERRED PAYMENT

 

27

--------------------------------------------------------------------------------


 


PURSUANT TO, OR BY MONETIZATION OF, A NOTE RECEIVABLE OR OTHERWISE, BUT ONLY AS
AND WHEN SO RECEIVED) OVER (II) THE SUM OF (A) THE PRINCIPAL AMOUNT OF ANY
INDEBTEDNESS THAT IS SECURED BY THE APPLICABLE ASSET BY A LIEN PERMITTED
HEREUNDER WHICH IS SENIOR TO THE COLLATERAL AGENT’S LIEN ON SUCH ASSET AND THAT
IS REQUIRED TO BE REPAID (OR TO ESTABLISH AN ESCROW FOR THE FUTURE REPAYMENT
THEREOF) IN CONNECTION WITH SUCH TRANSACTION (OTHER THAN INDEBTEDNESS UNDER THE
LOAN DOCUMENTS, BUT INCLUDING THE PAYMENT OF THE PROCEEDS FROM ANY NOTE
PURCHASERS PRIORITY COLLATERAL IN REDUCTION OF THE INDEBTEDNESS UNDER THE NOTE
PURCHASE FACILITY), (B) THE REASONABLE AND CUSTOMARY OUT-OF-POCKET EXPENSES
INCURRED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY IN CONNECTION WITH SUCH
TRANSACTION (INCLUDING, WITHOUT LIMITATION, APPRAISALS, AND BROKERAGE, LEGAL,
TITLE AND RECORDING OR TRANSFER TAX EXPENSES AND COMMISSIONS) PAID BY ANY LOAN
PARTY TO THIRD PARTIES (OTHER THAN AFFILIATES)); AND


 

(b)                                 with respect to the sale or issuance of any
Equity Interest by any Loan Party or any of its Subsidiaries, or the incurrence
or issuance of any Indebtedness by any Loan Party or any of its Subsidiaries,
the excess of (i) the sum of the cash and cash equivalents received in
connection with such transaction over (ii) the sum of (A) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by such Loan Party or such Subsidiary in connection therewith
and (B) the principal amount of any Indebtedness (plus any premium or other
required payment on account thereof) under the Note Purchase Facility that is
required to be repaid in connection with such transaction.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Note Documents” means the Note Purchase Agreement, the Senior Secured Second
Lien Notes due June 2013 issued under the Note Purchase Agreement, and all “Loan
Documents” (as such term is defined in the Note Purchase Agreement), each as
amended and in effect from time to time.

 

“Note Obligations” has the meaning given that term in the Intercreditor
Agreement.

 

“Note Purchase Agreement” means that certain Note Purchase Agreement dated as of
the Closing Date among the Lead Borrower, as issuer, the initial note purchasers
party thereto, Sankaty Advisors, LLC, as collateral agent, and Crystal Capital
Fund Management, L.P., as syndication agent.

 

“Note Purchasers” means the note purchasers from time to time party to the Note
Purchase Agreement.

 

“Note Purchasers Priority Collateral” has the meaning given that term in the
Intercreditor Agreement.

 

“Note Purchase Facility” means the $85,000,000 senior secured second lien note
purchase facility dated as of the Closing Date established by the Note
Purchasers for the benefit

 

28

--------------------------------------------------------------------------------


 

of the Lead Borrower pursuant to the Note Documents, as amended and in effect
from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“NRLV” means the net appraised retail liquidation value of the Borrowers’
Inventory (expressed as a percentage of the Cost of such Inventory) as
determined from time to time by an independent appraiser engaged by the
Administrative Agent.

 

“NRLV Percentage” means ninety percent (90%).

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants and
indemnities of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) any Other Liabilities.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Liabilities” means (a) any Cash Management Services furnished to any of
the Loan Parties or any of their Subsidiaries and/or (b) any transaction with
any Lender or any of their respective Affiliates, which arises out of any Bank
Product entered into with any Loan Party and any such Person, as each may be
amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans

 

29

--------------------------------------------------------------------------------


 

occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
payment or prepayment of Indebtedness, that (a) no Default or Event of Default
has occurred and is continuing or would arise as a result of making such payment
or prepayment, and (b) at least five (5) days prior to making such payment or
prepayment, the Lead Borrower shall have provided to the Administrative Agent a
certificate signed by a Responsible Officer of the Lead Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(i) in the case of any payment or prepayment of Indebtedness in an aggregate
amount not to exceed $20,000,000 in any Fiscal Year, Excess Availability
immediately prior to, and projected pro forma Excess Availability (measured as
of the end of each Fiscal Month) for the six Fiscal Months immediately
following, and after giving effect to, such payment or prepayment shall be equal
to or greater than $50,000,000, (ii) in the case of any payment or prepayment of
Indebtedness in an aggregate amount in excess of $20,000,000 in any Fiscal Year,
the sum of Excess Availability plus Cash on Hand immediately prior to, and the
sum of projected pro forma Excess Availability plus projected pro forma Cash on
Hand (in each case, measured as of the end of each Fiscal Month) for the twelve
Fiscal Months immediately following, and after giving effect to, such payment or
prepayment shall be equal to or greater than $75,000,000, and (iii) the Loan
Parties, on a Consolidated basis, are, and will continue to be, Solvent after
giving effect to such payment or prepayment.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)                                  No Default or Event of Default has occurred
and is continuing or, immediately following such Acquisition or after taking
into account the pro forma financials, would result from the consummation of
such Acquisition;

 

(b)                                 Such Acquisition shall have been approved by
the Board of Directors of the Person (or similar governing body if such Person
is not a corporation) which is the subject of such Acquisition and such Person
shall not have announced that it will oppose

 

30

--------------------------------------------------------------------------------


 

such Acquisition or shall not have commenced any action which alleges that such
Acquisition shall violate applicable Law;

 

(c)                                  The Lead Borrower shall have furnished the
Administrative Agent with thirty (30) days’ prior written notice of such
intended Acquisition and shall have furnished the Administrative Agent with a
current draft of the acquisition documents (and final copies thereof as and when
executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent;

 

(d)                                 Either (i) the legal structure of the
Acquisition shall be acceptable to the Administrative Agent in its discretion,
or (ii) the Loan Parties shall have provided the Administrative Agent with a
solvency opinion from an unaffiliated third party valuation firm reasonably
satisfactory to the Administrative Agent;

 

(e)                                  After giving effect to the Acquisition, if
the Acquisition is an Acquisition of the Equity Interests, a Loan Party shall
acquire and own, directly or indirectly, a majority of the Equity Interests in
the Person being acquired and shall Control a majority of any voting interests
or shall otherwise Control the governance of the Person being acquired;

 

(f)                                    If the assets acquired in such
Acquisition are to be included in the Borrowing Base, the Administrative Agent
shall have received (i) the results of appraisals of the assets (or the assets
of the Person) to be acquired in such Acquisition and of a commercial finance
examination of the Person which is (or whose assets are) being acquired, and
(ii) such other due diligence as the Administrative Agent may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent;

 

(g)                                 Any assets acquired shall be utilized in,
and if the Acquisition involves a merger, consolidation or stock acquisition,
the Person which is the subject of such Acquisition shall be engaged in, a
business otherwise permitted to be engaged in by a Borrower under this
Agreement;

 

(h)                                 If the Person which is the subject of such
Acquisition will be maintained as a Subsidiary of a Loan Party, or if the assets
acquired in an acquisition will be transferred to a Subsidiary which is not then
a Loan Party, such Subsidiary (unless such Subsidiary is a CFC, in which case
such Subsidiary will not be required to be joined as a Borrower or Guarantor)
shall have been joined as a “Borrower” hereunder or as a Guarantor, as the
Administrative Agent shall determine, and the Collateral Agent shall have
received a security interest and/or mortgage interest in such Subsidiary’s
Equity Interests, Inventory, Accounts and other property of the same nature as
constitutes

 

31

--------------------------------------------------------------------------------


 

collateral under the Security Documents (subject only to Permitted Encumbrances
having priority by operation of law and, in the case of the Note Purchasers
Priority Collateral, Liens securing the obligations of the Borrowers with
respect to the Note Purchase Facility);

 

(i)                                     The total consideration paid for all
such Acquisitions (whether in cash, tangible property, notes or other property)
after the Closing Date shall not exceed in the aggregate the sum of
$50,000,000.00; and

 

(j)                                     Prior to, and on a pro forma basis for
the six months immediately following, and after giving effect to, such
Acquisition, Excess Availability will be greater than or equal to
$50,000,000.00.

 

“Permitted Disposition” means any of the following:

 

(a)                                  Dispositions of Inventory in the ordinary
course of business, including liquidations or other Dispositions of Inventory in
connection with Store closings in the ordinary course of business;

 

(b)                                 bulk sales or other Dispositions of the
Inventory of a Loan Party not in the ordinary course of business in connection
with Store closings, at arm’s length, provided, that such Store closures and
related Inventory Dispositions shall not exceed (i) in any Fiscal Year of the
Lead Borrower and its Subsidiaries, five percent (5%) of the number of the Loan
Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings) and (ii) in the aggregate from and after the Closing Date, ten percent
(10%) of the number of the Loan Parties’ Stores in existence as of the Closing
Date (net of new Store openings), provided further that all sales of Inventory
in connection with Store closings shall be in accordance with liquidation
agreements and with professional liquidators reasonably acceptable to the
Agents; provided further that all Net Proceeds received in connection therewith
are applied to the Obligations if then required in accordance with Section 2.05
hereof;

 

(c)                                  non-exclusive licenses of Intellectual
Property of a Loan Party or any of its Subsidiaries in the ordinary course of
business;

 

(d)                                 licenses for the conduct of licensed
departments within the Loan Parties’ Stores in the ordinary course of business;
provided that, if requested by the Agents, the Agents shall have entered into an
intercreditor agreement with the Person operating such licensed department on
terms and conditions reasonably satisfactory to the Agents;

 

(e)                                  (i) Dispositions of Equipment in the
ordinary course of business that is substantially worn, damaged, obsolete or, in
the judgment of a Loan Party, no longer useful or necessary in its business or
that of any Subsidiary and is not replaced with similar property having at least
equivalent value and (ii) other Dispositions of Equipment having a fair market
value not to exceed $500,000 in the aggregate in any Fiscal Year;

 

(f)                                    sales, transfers and Dispositions among
the Loan Parties or by any Subsidiary to a Loan Party, including, without
limitation, distributions or transfers of

 

32

--------------------------------------------------------------------------------


 

some or all of the assets of Twin Brook to the Lead Borrower, provided that
before, or within three (3) Business Days after, any such distribution or
transfer, the Lead Borrower shall have caused the former assets of Twin Brook so
distributed to be pledged to the Collateral Agent for the benefit of the Credit
Parties;

 

(g)                                 sales, transfers and Dispositions of or by
any Subsidiary which is not a Loan Party to another Subsidiary that is not a
Loan Party;

 

(h)                                 as long as no Default or Event of Default
shall have occurred and be continuing or would arise therefrom, the Alabama
Capital Lease; provided that the Collateral Agent shall have received a
Collateral Access Agreement from the lessor under the Alabama Capital Lease; and

 

(i)                                     as long as no Default or Event of
Default shall have occurred and be continuing or would arise therefrom, the
Alabama Sale-Leaseback Transaction; provided that (i) such sale is made for fair
market value, (ii) the Net Proceeds paid in cash are in an amount at least equal
to the greater of the amounts advanced, or available to be advanced, against the
Alabama Property under the Borrowing Base, (iii) all Net Proceeds received in
connection with any such transaction are applied to the Obligations, and
(iv) the Collateral Agent shall have received a Collateral Access Agreement from
the purchaser of the Alabama Property.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 6.04;

 

(b)                                 Carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by applicable Law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days or are being contested in compliance with
Section 6.04;

 

(c)                                  Pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations, other than any Lien
imposed by ERISA;

 

(d)                                 Liens or deposits to secure the performance
of bids, trade contracts and leases (other than obligations for borrowed money),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(e)                                  Liens in respect of judgments that would
not constitute an Event of Default hereunder;

 

(f)                                    Easements, covenants, conditions,
restrictions, building code laws, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere

 

33

--------------------------------------------------------------------------------


 

with the ordinary conduct of business of a Loan Party and such other minor title
defects or survey matters that are disclosed by current surveys that, in each
case, do not materially interfere with the current use of the real property;

 

(g)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is otherwise permitted hereunder;

 

(h)                                 Liens on fixed or capital assets acquired by
any Loan Party which are permitted under clause (c) of the definition of
Permitted Indebtedness so long as (i) the Indebtedness secured thereby does not
exceed the cost of acquisition of such fixed or capital assets and (ii) such
Liens shall not extend to any other property or assets of the Loan Parties;

 

(i)                                     Liens in favor the Collateral Agent;

 

(j)                                     Landlords’ and lessors’ Liens in respect
of rent not in default;

 

(k)                                  Possessory Liens in favor of brokers and
dealers arising in connection with the acquisition or disposition of Investments
owned as of the date hereof and Permitted Investments, provided that such liens
(a) attach only to such Investments and (b) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing;

 

(l)                                     Liens arising solely by virtue of any
statutory or common law provisions relating to banker’s liens, liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries;

 

(m)                               Liens arising from precautionary UCC filings
regarding “true” operating leases or, to the extent permitted under the Loan
Documents, the consignment of goods to a Loan Party;

 

(n)                                 Liens on the Collateral securing the Note
Obligations having the priority set forth in the Intercreditor Agreement;

 

(o)                                 Liens referred to in Schedule B of the
Mortgage Policy insuring the Mortgage; and

 

(o)                                 Liens in favor of customs and revenues
authorities imposed by applicable Law arising in the ordinary course of business
in connection with the importation of goods and securing obligations (i) that
are not overdue by more than thirty (30) days, or (ii)(A) that are being
contested in good faith by appropriate proceedings, (B) the applicable Loan
Party or Subsidiary has set aside on its books adequate reserves with

 

34

--------------------------------------------------------------------------------


 

respect thereto in accordance with GAAP and (C) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation;

 

provided, however,  that, except as provided in any one or more of clauses
(a) through (o) above, the term “Permitted Encumbrances” shall not include any
Lien securing obligations for borrowed money.

 

“Permitted Indebtedness” means:

 

(A)                                  INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF
AND LISTED ON SCHEDULE 7.03 AND ANY PERMITTED REFINANCING INDEBTEDNESS IN
RESPECT THEREOF;

 

(B)                                 INDEBTEDNESS OF ANY LOAN PARTY TO ANY OTHER
LOAN PARTY; PROVIDED THAT SUCH INDEBTEDNESS SHALL (I) BE EVIDENCED BY SUCH
DOCUMENTATION AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE,
(II) CONSTITUTE “COLLATERAL” UNDER THIS AGREEMENT AND THE SECURITY DOCUMENTS,
(III) BE ON TERMS (INCLUDING SUBORDINATION TERMS) REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND (IV) BE OTHERWISE PERMITTED PURSUANT TO SECTION 7.03;

 

(C)                                  (I) TRANSFERS PERMITTED BY SECTION 7.18 AND
(II) INTERCOMPANY INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS
BETWEEN THE LOAN PARTIES LOCATED WITHIN THE UNITED STATES, ON THE ONE HAND, AND
THEIR AFFILIATES IN PUERTO, RICO, CANADA AND ASIA, ON THE OTHER HAND, TO THE
EXTENT OTHERWISE PERMITTED PURSUANT TO CLAUSE (H) OF THE DEFINITION OF PERMITTED
INVESTMENTS;

 

(D)                                 WITHOUT DUPLICATION OF INDEBTEDNESS
DESCRIBED IN CLAUSE (F) OF THIS DEFINITION, PURCHASE MONEY INDEBTEDNESS OF ANY
LOAN PARTY TO FINANCE THE ACQUISITION OF ANY FIXED OR CAPITAL ASSETS, INCLUDING
THE ALABAMA CAPITAL LEASE AND OTHER CAPITAL LEASE OBLIGATIONS, AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND ANY
PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF; PROVIDED, HOWEVER, THAT
THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE
(D) SHALL NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING; PROVIDED FURTHER THAT,
IF REQUESTED BY THE COLLATERAL AGENT, THE LOAN PARTIES SHALL CAUSE THE HOLDERS
OF ANY SUCH INDEBTEDNESS INCURRED AFTER THE CLOSING DATE TO ENTER INTO A
COLLATERAL ACCESS AGREEMENT;

 

(E)                                  ANY LIABILITY OR OBLIGATION OF ANY BORROWER
TO ANY OTHER BORROWER OR TO ANY AFFILIATE OF ANY BORROWER, AND ANY LIABILITY OR
OBLIGATION OF ANY AFFILIATE OF ANY BORROWER TO ANY BORROWER OR TO ANY OTHER
AFFILIATE OF ANY BORROWER, TO REIMBURSE OR SHARE THE COSTS OF ANY SERVICES OR
THIRD PARTY EXPENSES IN ACCORDANCE WITH THE TERMS OF ANY INTERCOMPANY
COST-SHARING AGREEMENT OR ARRANGEMENT, PROVIDED THAT NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD ARISE THEREFROM;

 

(F)                                    SUBORDINATED INDEBTEDNESS;

 

(G)                                 INDEBTEDNESS INCURRED IN CONNECTION WITH THE
ALABAMA SALE-LEASEBACK TRANSACTION, PROVIDED THAT (I) SUCH SALE IS MADE FOR FAIR
MARKET VALUE, (II) THE NET

 

35

--------------------------------------------------------------------------------


 

Proceeds paid in cash are in an amount at least equal to the greater of the
amounts advanced or available to be advanced against the Alabama Property under
the Borrowing Base, (iii) all Net Proceeds received in connection with any such
Indebtedness are applied to the Obligations, and (iv) the Collateral Agent shall
have received a Collateral Access Agreement from the purchaser of the Alabama
Property;

 

(H)                                 THE OBLIGATIONS;

 

(I)                                     INDEBTEDNESS UNDER THE NOTE PURCHASE
FACILITY (INCLUDING GUARANTEES OF THE BORROWERS OR ANY GUARANTOR IN RESPECT OF
SUCH INDEBTEDNESS), AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
THEREOF;

 

(J)                                     INDEBTEDNESS OWED BY ANY CANADIAN
SUBSIDIARY TO ANY BORROWER;

 

(K)                                  GUARANTEES OF ANY BORROWER IN RESPECT OF
THE OBLIGATIONS OF HOOP UNDER THOSE CERTAIN LEASES DESCRIBED ON SCHEDULE 1.03;
AND

 

(L)                                     OTHER UNSECURED INDEBTEDNESS IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $15,000,000 AT ANY TIME OUTSTANDING.

 

“Permitted Investments” means:

 

(A)                                  READILY MARKETABLE OBLIGATIONS ISSUED OR
DIRECTLY AND FULLY GUARANTEED OR INSURED BY THE UNITED STATES OF AMERICA OR ANY
AGENCY OR INSTRUMENTALITY THEREOF HAVING MATURITIES OF NOT MORE THAN 360 DAYS
FROM THE DATE OF ACQUISITION THEREOF; PROVIDED THAT THE FULL FAITH AND CREDIT OF
THE UNITED STATES OF AMERICA IS PLEDGED IN SUPPORT THEREOF;

 

(B)                                 COMMERCIAL PAPER ISSUED BY ANY PERSON
ORGANIZED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES OF AMERICA AND RATED
AT LEAST “PRIME-1” (OR THE THEN EQUIVALENT GRADE) BY MOODY’S OR AT LEAST “A-1”
(OR THE THEN EQUIVALENT GRADE) BY S&P, IN EACH CASE WITH MATURITIES OF NOT MORE
THAN 180 DAYS FROM THE DATE OF ACQUISITION THEREOF;

 

(C)                                  TIME DEPOSITS WITH, OR INSURED CERTIFICATES
OF DEPOSIT OR BANKERS’ ACCEPTANCES OF, ANY COMMERCIAL BANK THAT (I) (A) IS A
LENDER OR (B) IS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY
STATE THEREOF OR THE DISTRICT OF COLUMBIA OR IS THE PRINCIPAL BANKING SUBSIDIARY
OF A BANK HOLDING COMPANY ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA, AND IS A MEMBER OF THE
FEDERAL RESERVE SYSTEM, (II) ISSUES (OR THE PARENT OF WHICH ISSUES) COMMERCIAL
PAPER RATED AS DESCRIBED IN CLAUSE (C) OF THIS DEFINITION AND (III) HAS COMBINED
CAPITAL AND SURPLUS OF AT LEAST $1,000,000,000, IN EACH CASE WITH MATURITIES OF
NOT MORE THAN 180 DAYS FROM THE DATE OF ACQUISITION THEREOF;

 

(D)                                 FULLY COLLATERALIZED REPURCHASE AGREEMENTS
WITH A TERM OF NOT MORE THAN THIRTY (30) DAYS FOR SECURITIES DESCRIBED IN CLAUSE
(A) ABOVE (WITHOUT REGARD TO THE LIMITATION ON MATURITY CONTAINED IN SUCH
CLAUSE) AND ENTERED INTO WITH A FINANCIAL INSTITUTION SATISFYING THE CRITERIA
DESCRIBED IN CLAUSE (C) ABOVE OR WITH ANY PRIMARY DEALER AND HAVING A MARKET
VALUE AT THE TIME THAT SUCH REPURCHASE AGREEMENT IS ENTERED INTO OF

 

36

--------------------------------------------------------------------------------


 

not less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into;

 

(E)                                  INVESTMENTS, CLASSIFIED IN ACCORDANCE WITH
GAAP AS CURRENT ASSETS OF THE LOAN PARTIES, IN ANY MONEY MARKET FUND, MUTUAL
FUND, OR OTHER INVESTMENT COMPANIES THAT ARE REGISTERED UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, WHICH ARE ADMINISTERED BY FINANCIAL
INSTITUTIONS THAT HAVE THE HIGHEST RATING OBTAINABLE FROM EITHER MOODY’S OR S&P,
AND WHICH INVEST SOLELY IN ONE OR MORE OF THE TYPES OF SECURITIES DESCRIBED IN
CLAUSES (A) THROUGH (D) ABOVE;

 

(F)                                    INVESTMENTS EXISTING ON THE CLOSING DATE,
AND SET FORTH ON SCHEDULE 7.02, BUT NOT ANY INCREASE IN THE AMOUNT THEREOF OR
ANY OTHER MODIFICATION OF THE TERMS THEREOF;

 

(G)                                 (I) INVESTMENTS BY ANY LOAN PARTY AND ITS
SUBSIDIARIES IN THEIR RESPECTIVE SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF,
(II) ADDITIONAL INVESTMENTS BY ANY LOAN PARTY AND ITS SUBSIDIARIES IN ANY OTHER
LOAN PARTY (PROVIDED THAT THE LEAD BORROWER SHALL BE PERMITTED TO MAKE
ADDITIONAL INVESTMENTS IN TWIN BROOK IN AN AGGREGATE AMOUNT NOT TO EXCEED
$750,000 IN ANY FISCAL YEAR), AND (III) ADDITIONAL INVESTMENTS BY ANY LOAN PARTY
IN SUBSIDIARIES THAT ARE NOT LOAN PARTIES NOT TO EXCEED $1,000,000 IN THE
AGGREGATE IN ANY FISCAL YEAR;

 

(H)                                 SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, OR WOULD RESULT THEREFROM, THE LEAD BORROWER MAY
MAKE LOANS AND ADVANCES TO ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED
$5,000,000 AT ANY TIME OUTSTANDING;

 

(I)                                     INTERCOMPANY LOANS AND ADVANCES OR OTHER
INTERCOMPANY INDEBTEDNESS PERMITTED PURSUANT TO CLAUSES (B), (C), (E) AND (J) OF
THE DEFINITION OF PERMITTED INDEBTEDNESS;

 

(J)                                     INVESTMENTS CONSISTING OF EXTENSIONS OF
CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE
GRANT OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS
RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY
TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT
OR LIMIT LOSS;

 

(K)                                  GUARANTEES CONSTITUTING PERMITTED
INDEBTEDNESS;

 

(L)                                     INVESTMENTS RECEIVED IN CONNECTION WITH
THE BANKRUPTCY OR REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND
DISPUTES WITH, CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;

 

(M)                               SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, OR WOULD RESULT THEREFROM, (I) LOANS AND ADVANCES TO
OFFICERS, DIRECTORS AND EMPLOYEES OF THE LOAN PARTIES AND SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS
BUSINESS PURPOSES, AND (II) OTHER LOANS AND ADVANCES TO OFFICERS, DIRECTORS AND
EMPLOYEES OF THE LOAN PARTIES AND SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO
EXCEED $6,000,000 AT ANY TIME OUTSTANDING; AND

 

37

--------------------------------------------------------------------------------


 

(n)                                 Investments constituting Permitted
Acquisitions;

 

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless such Investments are
pledged to the Collateral Agent as additional Collateral for the Obligations
pursuant to such agreements as may be reasonably required by the Collateral
Agent.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)                                  Is made (i) to maintain, protect or
preserve the Collateral and/or the Credit Parties’ rights under the Loan
Documents or which is otherwise for the benefit of the Credit Parties; or
(ii) to enhance the likelihood of, or to maximize the amount of, repayment of
any Obligation; or (iii) to pay any other amount chargeable to any Loan Party
hereunder; and

 

(b)                                 Together with all other Permitted
Overadvances then outstanding, shall not (i) exceed ten percent (10%) of the
Revolving Credit Ceiling at any time or (ii) unless a Liquidation is occurring,
remain outstanding for more than forty-five (45) consecutive Business Days,
unless in each case, the Required Lenders otherwise agree;

 

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder; provided
further that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
refinancing, refunding, renewal or extension of any Indebtedness of such Person
(or any successor of such Person); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and the direct or contingent obligor with respect thereto
is not changed as a result of or in connection with such refinancing, refunding,
renewal or extension, (ii) the result of such extension, renewal or replacement
shall not be an earlier maturity date or decreased weighted average life of such
Indebtedness, (iii) the terms relating to principal amount, amortization,
maturity, and collateral (if any), of any such refinancing, refunding, renewing
or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the

 

38

--------------------------------------------------------------------------------


 

Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate, and
(iv) if the Indebtedness being refinanced, refunded, renewed or extended is
Subordinated Indebtedness, such refinancing, refunding, renewal or extension
(A) is subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Subordinated Indebtedness being refinanced,
refunded, renewed or extended, and (B) contains covenants and events of default
that are not more restrictive taken as a whole than the covenants and events of
default contained in the documentation governing the Indebtedness being
refinanced (as determined in good faith by the Lead Borrower).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledge Agreement” means, collectively, (a) the Pledge Agreement dated as of the
Closing Date between the Lead Borrower and the Collateral Agent and (b) the
Pledge Agreement dated as of the Closing Date between Twin Brook Insurance
Company, Inc. and the Collateral Agent, in each case as amended and in effect
from time to time.

 

“Prepayment Event” means:

 

(a)                                  Any sale, transfer or other Disposition
(including, without limitation, any Disposition of the Alabama Property in
connection with the Alabama Sale-Leaseback Transaction, but excluding any
Disposition permitted pursuant to clauses (a), (c), (d), (e), (f) and (g) of the
definition of Permitted Dispositions) of any property or asset of a Loan Party;
provided that any individual Disposition for which any Loan Party or any of its
Subsidiaries receives Net Proceeds in an amount not to exceed $2,500,000 prior
to the occurrence of a Cash Dominion Event shall not be deemed a Prepayment
Event;

 

(b)                                 Any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of a Loan Party, unless (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Collateral Agent or (ii) prior to the
occurrence of a Cash Dominion Event, the proceeds therefrom are utilized for
purposes of replacing or repairing the assets in respect of which such proceeds,
awards or payments were received within 180 days of the occurrence of the damage
to or loss of the assets being repaired or replaced; provided that any
individual casualty or other insured damage to, or taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of a
Loan Party for which any Loan Party receives Net Proceeds in an amount not to
exceed $2,500,000 prior to the occurrence of a Cash Dominion Event shall not be
deemed a Prepayment Event;

 

39

--------------------------------------------------------------------------------


 

(c)                                  The issuance by a Loan Party of any Equity
Interests, other than any such issuance of Equity Interests (i) to a Loan Party,
(ii) as consideration for a Permitted Acquisition or (iii) as a compensatory
issuance to any employee, director, or consultant (including under any option
plan);

 

(d)                                 The incurrence by a Loan Party of any
Indebtedness for borrowed money other than Permitted Indebtedness; or

 

(e)                                  The receipt by any Loan Party of any
Extraordinary Receipts; provided that the receipt of any individual
Extraordinary Receipt in an amount not to exceed $2,500,000 prior to the
occurrence of a Cash Dominion Event shall not be deemed a Prepayment Event.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Real Estate Advance Rate” means 50%.

 

“Realty Reserves” means such reserves as the Administrative Agent from time to
time determines in the Administrative Agent’s reasonable discretion as being
appropriate to reflect the impediments to the Agents’ ability to realize upon
any Eligible Real Estate.  Without limiting the generality of the foregoing,
Realty Reserves may include (but are not limited to) (i) Environmental
Compliance Reserves, (ii) reserves for (A) municipal taxes and assessments,
(B) repairs and (C) remediation of title defects, and (iii) reserves for
Indebtedness secured by Liens having priority over the Lien of the Collateral
Agent.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.11(a).

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding 50.1%
or more of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
50.1% or more of the Total Outstandings (with

 

40

--------------------------------------------------------------------------------


 

the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Reserves” means all Inventory Reserves, Availability Reserves and Realty
Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party or any of the other individuals
designated in writing to the Administrative Agent by an existing Responsible
Officer of a Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

“Revolving Credit Ceiling” means $200,000,000, as such amount may be modified in
accordance with the terms of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Mortgage, the Blocked Account
Agreements, the Credit Card Notifications, and each other security agreement or
other instrument or document executed and delivered to the Collateral Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Obligations.

 

“Services Company” means The Children’s Place Services Company, LLC, a Delaware
limited liability company.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

41

--------------------------------------------------------------------------------


 

“Shareholders’ Equity” means, as of any date of determination, Consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b)(i), 8.01(b)(ii), 8.01(d), 8.01(e),
8.01(f), 8.01(g), 8.01(h), 8.01(i), 8.01(j), 8.01(l), 8.01(m), 8.01(n), 8.01(q),
8.01(r) or 8.01(s).

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Standby Letter of Credit Sublimit” means $50,000,000.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which any Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Rate Loans shall be deemed to constitute

 

42

--------------------------------------------------------------------------------


 

eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.  Any reference to the Subsidiaries
of the Lead Borrower herein or in any other Loan Document shall not include
Hoop, unless explicitly stated otherwise.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

43

--------------------------------------------------------------------------------


 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo Retail Finance, LLC, in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 or
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority in connection with any and all payments to be made by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document,
including any interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Twin Brook” means Twin Brook Insurance Company, Inc., a New York captive
insurance company.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

44

--------------------------------------------------------------------------------


 

“Uncapped Excess Availability” means, as of any date of determination thereof by
the Administrative Agent, the result, if a positive number, of:

 

(a)                                  the Borrowing Base;

 

minus

 

(b)                                 the aggregate Outstanding Amount of all
Credit Extensions.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Wells Fargo Bank” means Wells Fargo Bank, N.A., a national banking association.

 

1.02                           Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 


(A)                                  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY
ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO
REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS
AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO
SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS
AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.

 

45

--------------------------------------------------------------------------------


 


(B)                                 IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


 


(C)                                  SECTION HEADINGS HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

1.03                           Accounting Terms.

 


(A)                                  GENERALLY.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED
HEREIN.


 


(B)                                 CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE
IN GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET
FORTH IN ANY LOAN DOCUMENT, AND EITHER THE LEAD BORROWER OR THE REQUIRED LENDERS
SHALL SO REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWERS SHALL
NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR
REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH
CHANGE THEREIN AND (II) THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS
AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION
BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING
EFFECT TO SUCH CHANGE IN GAAP.

 

1.04         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.05         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that, except as otherwise provided in Section 2.03(h), with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Documents related thereto, provides for one or more automatic increases in the
Stated Amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum Stated Amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum Stated Amount is in effect at such
time.

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01                           Committed Loans; Reserves.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH SUCH LOAN, A
“COMMITTED LOAN”) TO THE BORROWERS FROM TIME

 

46

--------------------------------------------------------------------------------


 


TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE LESSER OF (X) THE AMOUNT OF
SUCH LENDER’S COMMITMENT, OR (Y) SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
BORROWING BASE; SUBJECT IN EACH CASE TO THE FOLLOWING LIMITATIONS:


 

(I)                                     AFTER GIVING EFFECT TO ANY COMMITTED
BORROWING, THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF (A) THE
AGGREGATE COMMITMENTS, OR (B) THE BORROWING BASE;

 

(II)                                  AFTER GIVING EFFECT TO ANY COMMITTED
BORROWING, THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY
LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING
AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT;

 

(III)                               THE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS SHALL NOT AT ANY TIME EXCEED THE LETTER OF CREDIT SUBLIMIT; AND

 

(IV)                              AFTER GIVING EFFECT TO ALL CREDIT EXTENSIONS,
NO OVERADVANCE SHALL EXIST.

 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01  Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

 


(B)                                 THE FOLLOWING ARE THE RESERVES AS OF THE
CLOSING DATE:


 

(I)                                     SHRINK (AN INVENTORY RESERVE): AN AMOUNT
EQUAL TO 0.70% OF THE GROSS SALES OF THE BORROWERS FOR THE FISCAL YEAR TO DATE;
AND

 

(II)                                  RENT (AN AVAILABILITY RESERVE): AN AMOUNT
EQUAL TO (A) ONE (1) MONTHS’ RENT FOR ALL OF THE BORROWERS’ LEASED LOCATIONS IN
PENNSYLVANIA, VIRGINIA AND WASHINGTON, OTHER THAN LEASED LOCATIONS WITH RESPECT
TO WHICH THE COLLATERAL AGENT HAS RECEIVED A COLLATERAL ACCESS AGREEMENT, AND
(B) THREE (3) MONTHS’ RENT FOR THE BORROWERS’ DISTRIBUTION CENTER LOCATED IN
DAYTON, NEW JERSEY.

 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT, AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE CLOSING DATE IN ITS
REASONABLE DISCRETION TO ESTABLISH, MODIFY OR ELIMINATE RESERVES.


 

2.02                           Borrowings, Conversions and Continuations of
Committed Loans.

 


(A)                                  COMMITTED LOANS (OTHER THAN SWING LINE
LOANS) SHALL BE EITHER BASE RATE LOANS OR LIBO RATE LOANS, AS THE LEAD BORROWER
MAY REQUEST SUBJECT TO AND IN ACCORDANCE WITH THIS SECTION 2.02.  SUBJECT TO THE
OTHER PROVISIONS OF THIS SECTION 2.02, COMMITTED BORROWINGS OF MORE THAN ONE
TYPE MAY BE INCURRED AT THE SAME TIME.

 

47

--------------------------------------------------------------------------------


 


(B)                                 EACH COMMITTED BORROWING, EACH CONVERSION OF
COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF LIBO RATE
LOANS SHALL BE MADE UPON THE LEAD BORROWER’S IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. (I) THREE BUSINESS
DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR
CONTINUATION OF LIBO RATE LOANS OR OF ANY CONVERSION OF LIBO RATE LOANS TO BASE
RATE LOANS, AND (II) ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF BASE RATE LOANS.  EACH TELEPHONIC NOTICE BY THE LEAD BORROWER
PURSUANT TO THIS SECTION 2.02(B) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED
AND SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER.  EACH BORROWING OF,
CONVERSION TO OR CONTINUATION OF LIBO RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT
OF $1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF.  EXCEPT AS
PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH BORROWING OF, OR CONVERSION TO,
BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC
OR WRITTEN) SHALL SPECIFY (I) WHETHER THE LEAD BORROWER IS REQUESTING A
BORROWING, A CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A
CONTINUATION OF LIBO RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING,
CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY),
(III) THE PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED, CONVERTED OR
CONTINUED, (IV) THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING
COMMITTED LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE
INTEREST PERIOD WITH RESPECT THERETO.  IF THE LEAD BORROWER FAILS TO SPECIFY A
TYPE OF COMMITTED LOAN IN A COMMITTED LOAN NOTICE OR IF THE LEAD BORROWER FAILS
TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE
APPLICABLE COMMITTED LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS. 
ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE
LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE
LIBO RATE LOANS.  IF THE LEAD BORROWER REQUESTS A BORROWING OF, CONVERSION TO,
OR CONTINUATION OF LIBO RATE LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT FAILS
TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST
PERIOD OF ONE MONTH.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, A SWING
LINE LOAN MAY NOT BE CONVERTED TO A LIBO RATE LOAN.


 


(C)                                  FOLLOWING RECEIPT OF A COMMITTED LOAN
NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT
OF ITS APPLICABLE PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF NO TIMELY
NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE LEAD BORROWER, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS DESCRIBED IN SECTION 2.02(B).  IN THE CASE OF A
COMMITTED BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS COMMITTED LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE
INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL USE
REASONABLE EFFORTS TO MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWERS IN
LIKE FUNDS BY NO LATER THAN 4:00 P.M. ON THE DAY OF RECEIPT BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE LEAD BORROWER ON
THE BOOKS OF THE ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE
TRANSFER

 

48

--------------------------------------------------------------------------------


 


OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE LEAD BORROWER;
PROVIDED, HOWEVER, THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT
TO SUCH BORROWING IS GIVEN BY THE LEAD BORROWER, THERE ARE L/C BORROWINGS
OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING, FIRST, SHALL BE APPLIED TO THE
PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE
TO THE BORROWERS AS PROVIDED ABOVE.


 


(D)                                 THE ADMINISTRATIVE AGENT, WITHOUT THE
REQUEST OF THE LEAD BORROWER, MAY ADVANCE ANY INTEREST, FEE, SERVICE CHARGE,
CREDIT PARTY EXPENSES, OR OTHER PAYMENT TO WHICH ANY CREDIT PARTY IS ENTITLED
FROM THE LOAN PARTIES PURSUANT HERETO OR ANY OTHER LOAN DOCUMENT, AS AND WHEN
DUE AND PAYABLE, AND MAY CHARGE THE SAME TO THE LOAN ACCOUNT NOTWITHSTANDING
THAT AN OVERADVANCE MAY RESULT THEREBY.  THE ADMINISTRATIVE AGENT SHALL ADVISE
THE LEAD BORROWER OF ANY SUCH ADVANCE OR CHARGE PROMPTLY AFTER THE MAKING
THEREOF.  SUCH ACTION ON THE PART OF THE ADMINISTRATIVE AGENT SHALL NOT
CONSTITUTE A WAIVER OF THE ADMINISTRATIVE AGENT’S RIGHTS AND THE BORROWERS’
OBLIGATIONS UNDER SECTION 2.05(C).  ANY AMOUNT WHICH IS ADDED TO THE PRINCIPAL
BALANCE OF THE LOAN ACCOUNT AS PROVIDED IN THIS SECTION 2.02(D) SHALL BEAR
INTEREST AT THE INTEREST RATE THEN AND THEREAFTER APPLICABLE TO BASE RATE LOANS.


 


(E)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A LIBO
RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST
PERIOD FOR SUCH LIBO RATE LOAN.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF A DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND AT THE DIRECTION OF THE REQUIRED
LENDERS SHALL, PROHIBIT LOANS FROM BEING REQUESTED AS, CONVERTED TO OR CONTINUED
AS, LIBO RATE LOANS.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE LEAD BORROWER AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR LIBO RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE. 
AT ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE LEAD BORROWER AND THE LENDERS OF ANY CHANGE IN WELLS FARGO BANK’S
PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC
ANNOUNCEMENT OF SUCH CHANGE.


 


(G)                                 AFTER GIVING EFFECT TO ALL COMMITTED
BORROWINGS, ALL CONVERSIONS OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND
ALL CONTINUATIONS OF COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE
THAN TEN (10) INTEREST PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.


 


(H)                                 THE ADMINISTRATIVE AGENT, THE LENDERS, THE
SWING LINE LENDER AND THE L/C ISSUER SHALL HAVE NO OBLIGATION TO MAKE ANY LOAN
OR TO PROVIDE ANY LETTER OF CREDIT IF AN OVERADVANCE WOULD RESULT.  THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, MAKE PERMITTED OVERADVANCES WITHOUT
THE CONSENT OF THE LENDERS, THE SWING LINE LENDER AND THE L/C ISSUER AND EACH
LENDER SHALL BE BOUND THEREBY.  ANY PERMITTED OVERADVANCE MAY CONSTITUTE A SWING
LINE LOAN.  A PERMITTED OVERADVANCE IS FOR THE ACCOUNT OF THE BORROWERS AND
SHALL CONSTITUTE A LOAN AND AN OBLIGATION AND SHALL BE REPAID BY THE BORROWERS
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.05(C).  THE MAKING OF ANY SUCH
PERMITTED OVERADVANCE ON ANY ONE OCCASION SHALL NOT OBLIGATE THE ADMINISTRATIVE
AGENT OR ANY LENDER TO MAKE OR PERMIT ANY PERMITTED OVERADVANCE ON ANY OTHER
OCCASION OR TO

 

49

--------------------------------------------------------------------------------


 


PERMIT SUCH PERMITTED OVERADVANCES TO REMAIN OUTSTANDING. THE MAKING BY THE
ADMINISTRATIVE AGENT OF A PERMITTED OVERADVANCE SHALL NOT MODIFY OR ABROGATE ANY
OF THE PROVISIONS OF SECTION 2.03 REGARDING THE LENDERS’ OBLIGATIONS TO PURCHASE
PARTICIPATIONS WITH RESPECT TO LETTERS OF CREDIT OR OF SECTION 2.04 REGARDING
THE LENDERS’ OBLIGATIONS TO PURCHASE PARTICIPATIONS WITH RESPECT TO SWING LINE
LOANS.  WITHOUT LIMITING THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL HAVE NO
LIABILITY FOR, AND NO LOAN PARTY OR CREDIT PARTY SHALL HAVE THE RIGHT TO, OR
SHALL, BRING ANY CLAIM OF ANY KIND WHATSOEVER AGAINST THE ADMINISTRATIVE AGENT
WITH RESPECT TO “INADVERTENT OVERADVANCES” (I.E. WHERE AN OVERADVANCE RESULTS
FROM CHANGED CIRCUMSTANCES BEYOND THE CONTROL OF THE ADMINISTRATIVE AGENT (SUCH
AS A REDUCTION IN THE COLLATERAL VALUE)) REGARDLESS OF THE AMOUNT OF ANY SUCH
OVERADVANCE(S).


 

2.03                           Letters of Credit.

 


(A)                                  THE LETTER OF CREDIT COMMITMENT.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, (A) THE ADMINISTRATIVE AGENT, IN RELIANCE UPON THE AGREEMENTS OF
THE LENDERS SET FORTH IN THIS SECTION 2.03, SHALL ENDEAVOR TO CAUSE THE L/C
ISSUER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE CLOSING
DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE LETTERS OF CREDIT
(INCLUDING CANADIAN LETTERS OF CREDIT) FOR THE ACCOUNT OF THE BORROWERS, AND TO
AMEND OR EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY THE L/C ISSUER, IN
ACCORDANCE WITH SECTION 2.03(B) BELOW; AND (B) THE LENDERS SEVERALLY AGREE TO
PARTICIPATE IN LETTERS OF CREDIT (INCLUDING CANADIAN LETTERS OF CREDIT) ISSUED
FOR THE ACCOUNT OF THE BORROWERS AND ANY DRAWINGS THEREUNDER; PROVIDED THAT
AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER OF
CREDIT, (V) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS WITH RESPECT TO
STANDBY LETTERS OF CREDIT SHALL NOT EXCEED THE STANDBY LETTER OF CREDIT
SUBLIMIT, (W) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS WITH RESPECT TO
CANADIAN LETTERS OF CREDIT SHALL NOT EXCEED THE CANADIAN LETTER OF CREDIT
SUBLIMIT, (X) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF THE
AGGREGATE COMMITMENTS OR THE BORROWING BASE, (Y) THE AGGREGATE OUTSTANDING
AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL
NOT EXCEED SUCH LENDER’S COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C
OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY THE
LEAD BORROWER FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE
DEEMED TO BE A REPRESENTATION BY THE BORROWERS THAT THE L/C CREDIT EXTENSION SO
REQUESTED COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWERS’ ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWERS MAY, DURING THE FOREGOING PERIOD,
OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT
HAVE BEEN DRAWN UPON AND REIMBURSED.  ANY L/C ISSUER (OTHER THAN WELLS FARGO
BANK OR ANY OF ITS AFFILIATES) SHALL NOTIFY THE ADMINISTRATIVE AGENT IN WRITING
ON EACH BUSINESS DAY OF ALL LETTERS OF CREDIT ISSUED ON THE PRIOR BUSINESS DAY
BY SUCH L/C ISSUER.

 

50

--------------------------------------------------------------------------------


 

(II)                                  NO LETTER OF CREDIT SHALL BE ISSUED IF:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Standby Letter of Credit would occur more than twelve
months after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or

 

(B)                                subject to Section 2.03(b)(iii), the expiry
date of such requested Commercial Letter of Credit would occur more than 120
days after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or

 

(C)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
such Letter of Credit is Cash Collateralized on or prior to the Letter of Credit
Expiration Date or all the Lenders have approved such expiry date.

 

(III)                               NO LETTER OF CREDIT SHALL BE ISSUED WITHOUT
THE PRIOR CONSENT OF THE ADMINISTRATIVE AGENT IF:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                such Letter of Credit is to be denominated in
a currency other than Dollars; provided that if the L/C Issuer, in its
discretion and with the consent of the Administrative Agent, issues a Letter of
Credit denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars; or

 

(D)                               a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the Administrative Agent or the L/C Issuer has entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.

 

51

--------------------------------------------------------------------------------


 

(IV)                              THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, (B) THE BENEFICIARY
OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO SUCH LETTER
OF CREDIT OR (C) SUCH LETTER OF CREDIT HAS BEEN AMENDED ON FOUR (4) PRIOR
OCCASIONS.

 

(V)                                 THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT
TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH
LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER
DOCUMENTS PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM
“ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH
RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH
RESPECT TO THE L/C ISSUER.

 


(B)                                 PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)                                     EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE LEAD BORROWER DELIVERED TO
THE ADMINISTRATIVE AGENT (WITH A COPY TO THE L/C ISSUER) IN THE FORM OF A LETTER
OF CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY AN L/C RESPONSIBLE
PERSON; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY LETTER OF CREDIT BE
AMENDED MORE THAN FOUR (4) TIMES AFTER THE ISSUANCE THEREOF.  ANY LETTER OF
CREDIT APPLICATION OR OTHER DOCUMENT DELIVERED HEREUNDER THAT IS SIGNED BY AN
L/C RESPONSIBLE PERSON SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN AUTHORIZED BY
ALL NECESSARY CORPORATE, PARTNERSHIP AND/OR OTHER ACTION, AND SUCH L/C
RESPONSIBLE PERSON SHALL BE CONCLUSIVELY PRESUMED TO HAVE ACTED ON BEHALF OF THE
LEAD BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. AT LEAST TWO BUSINESS DAYS (OR
SUCH OTHER DATE AND TIME AS THE ADMINISTRATIVE AGENT MAY AGREE IN A PARTICULAR
INSTANCE IN ITS SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF
AMENDMENT, AS THE CASE MAY BE.  PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT
APPLICATION, THE ADMINISTRATIVE AGENT WILL CONFIRM WITH THE L/C ISSUER (BY
TELEPHONE OR IN WRITING) THAT THE L/C ISSUER HAS RECEIVED A COPY OF SUCH LETTER
OF CREDIT APPLICATION FROM THE LEAD BORROWER AND, IF NOT, THE ADMINISTRATIVE
AGENT WILL PROVIDE THE L/C ISSUER WITH A COPY THEREOF.  IN THE CASE OF A REQUEST
FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION
SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER: (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT
(WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE
THEREOF; (D) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS
TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE
FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY
DRAWING THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT OR
THE L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY
OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT

 

52

--------------------------------------------------------------------------------


 

APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE L/C ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE
PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE
NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY REQUIRE.  ADDITIONALLY, THE LEAD
BORROWER SHALL FURNISH TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER
DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE
OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.

 

(II)                                  IMMEDIATELY UPON THE ISSUANCE OR AMENDMENT
OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO (WITHOUT ANY FURTHER
ACTION), AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE
L/C ISSUER, WITHOUT RECOURSE OR WARRANTY, A RISK PARTICIPATION IN SUCH LETTER OF
CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE
TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.  UPON ANY CHANGE IN THE COMMITMENTS
UNDER THIS AGREEMENT, IT IS HEREBY AGREED THAT WITH RESPECT TO ALL L/C
OBLIGATIONS, THERE SHALL BE AN AUTOMATIC ADJUSTMENT TO THE PARTICIPATIONS HEREBY
CREATED TO REFLECT THE NEW APPLICABLE PERCENTAGES OF THE ASSIGNING AND ASSIGNEE
LENDERS.

 

(III)                               IF THE LEAD BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE ADMINISTRATIVE AGENT MAY, IN ITS
SOLE AND ABSOLUTE DISCRETION, CAUSE THE L/C ISSUER TO ISSUE A STANDBY LETTER OF
CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER
OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT
THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH
PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH STANDBY LETTER OF CREDIT)
BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A DAY (THE
“NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON
AT THE TIME SUCH STANDBY LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED
BY THE ADMINISTRATIVE AGENT OR L/C ISSUER, THE LEAD BORROWER SHALL NOT BE
REQUIRED TO MAKE A SPECIFIC REQUEST TO THE ADMINISTRATIVE AGENT OR L/C ISSUER
FOR ANY SUCH EXTENSION.  ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN
ISSUED, THE LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE
L/C ISSUER TO PERMIT THE EXTENSION OF SUCH STANDBY LETTER OF CREDIT AT ANY TIME
TO AN EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL INSTRUCT THE L/C ISSUER NOT TO
PERMIT ANY SUCH EXTENSION IF (A) THE ADMINISTRATIVE AGENT HAS DETERMINED THAT IT
WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION, AT SUCH TIME TO CAUSE THE
ISSUANCE OF SUCH STANDBY LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED)
UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II) OR (III) OF
SECTION 2.03(A) OR OTHERWISE), OR (B) THE L/C ISSUER HAS RECEIVED NOTICE (WHICH
MAY BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS THIRTY DAYS
BEFORE THE NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE
REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE
ADMINISTRATIVE AGENT OR THE LEAD BORROWER THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND IN EACH SUCH
CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

 

53

--------------------------------------------------------------------------------


 

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL MAKE AVAILABLE TO THE
LEAD BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH
LETTER OF CREDIT OR AMENDMENT.

 


(C)                                  DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.


 

(I)                                     UPON RECEIPT FROM THE BENEFICIARY OF ANY
LETTER OF CREDIT OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C
ISSUER SHALL NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE LEAD BORROWER; PROVIDED, HOWEVER, THAT ANY FAILURE TO
GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWERS OF THEIR
OBLIGATION TO REIMBURSE THE L/C ISSUER AND THE LENDERS WITH RESPECT TO ANY SUCH
PAYMENT.  IF THE ADMINISTRATIVE AGENT NOTIFIES THE LEAD BORROWER OF ANY SUCH
NOTICE OF A DRAWING NOT LATER THAN 1:30 P.M. ON THE DATE OF ANY PAYMENT BY THE
L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE
BORROWERS SHALL REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT ON THE
SAME DAY IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE
ADMINISTRATIVE AGENT NOTIFIES THE LEAD BORROWER OF ANY SUCH NOTICE OF A DRAWING
LATER THAN 1:30 P.M. ON ANY HONOR DATE, THE BORROWERS SHALL REIMBURSE THE L/C
ISSUER THROUGH THE ADMINISTRATIVE AGENT BY 10:00 A.M. ON THE NEXT DAY IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE BORROWERS FAIL TO SO
REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING
(THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH LENDER’S APPLICABLE
PERCENTAGE THEREOF.  IN SUCH EVENT, THE BORROWERS SHALL BE DEEMED TO HAVE
REQUESTED A COMMITTED BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR
DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE
MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE
RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE AGGREGATE
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE
DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE OR ELECTRONIC MEANS.

 

(II)                                  EACH LENDER SHALL UPON ANY NOTICE PURSUANT
TO SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER THAN
1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE
AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.03(C)(III), EACH LENDER
THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO
THE BORROWERS IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE L/C ISSUER.

 

(III)                               WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT
IS NOT FULLY REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWERS

 

54

--------------------------------------------------------------------------------


 

SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING IN THE
AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING
SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR
INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN
SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)                              UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR
L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C
ISSUER.

 

(V)                                 EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
LENDER MAY HAVE AGAINST THE L/C ISSUER, ANY BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY
OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN DELIVERY BY THE LEAD BORROWER OF A COMMITTED LOAN
NOTICE).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY
PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)                              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE,
PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE L/C ISSUER IN CONNECTION
WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS
AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S COMMITTED LOAN
INCLUDED IN THE RELEVANT COMMITTED BORROWING OR L/C ADVANCE IN RESPECT OF THE
RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A CERTIFICATE OF THE L/C ISSUER
SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY
AMOUNTS OWING UNDER THIS CLAUSE (VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

55

--------------------------------------------------------------------------------


 


(D)                                 REPAYMENT OF PARTICIPATIONS.


 

(I)                                     AT ANY TIME AFTER THE L/C ISSUER HAS
MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM THE
ADMINISTRATIVE AGENT A LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE
ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED
AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE,
INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE
AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE
PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO
REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S L/C ADVANCE WAS
OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)                                  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 10.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                                  OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SETOFF, DEFENSE OR OTHER RIGHT THAT THE BORROWERS OR ANY SUBSIDIARY MAY HAVE AT
ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR
ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING),
THE L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

56

--------------------------------------------------------------------------------


 

(IV)                              ANY PAYMENT BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY
THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)                                 ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE BORROWERS OR ANY OF THEIR SUBSIDIARIES; OR

 

(VI)                              THE FACT THAT ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will promptly notify the Administrative Agent and the L/C Issuer. 
The Borrowers shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

 


(F)                                    ROLE OF L/C ISSUER.  EACH LENDER AND THE
BORROWERS AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR: (I) ANY ACTION TAKEN OR OMITTED IN
CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE
REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (III) ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT OR ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS; OR (IV) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER
OF CREDIT OR ISSUER DOCUMENT.  THE BORROWERS HEREBY ASSUME ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO,
AND SHALL NOT, PRECLUDE THE BORROWERS’ PURSUING SUCH RIGHTS AND REMEDIES AS IT
MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN
SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE                

 

57

--------------------------------------------------------------------------------


 


L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY (OR THE L/C ISSUER MAY
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT), AND THE L/C
ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)                                 CASH COLLATERAL.  UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, (I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL
DRAWING REQUEST UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN
L/C BORROWING, OR (II) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C
OBLIGATION FOR ANY REASON REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH
CASE, PROMPTLY CASH COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS.  SECTIONS 2.05 AND 8.02(C) SET FORTH CERTAIN ADDITIONAL
REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS
SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C), “CASH COLLATERALIZE” MEANS TO
PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH
OR DEPOSIT ACCOUNT BALANCES IN AN AMOUNT EQUAL TO 105% (IN THE CASE OF LETTERS
OF CREDIT DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, IN AN AMOUNT AT LEAST
EQUAL TO 110%) OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PURSUANT TO
DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). 
DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWERS HEREBY
GRANT TO THE COLLATERAL AGENT A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT
ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH
COLLATERAL SHALL BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS
AT WELLS FARGO BANK OR AN ACCOUNT MAINTAINED BY THE ADMINISTRATIVE AGENT.  IF AT
ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD AS CASH
COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE
ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE
AGGREGATE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWERS WILL,
FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE
AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL
TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT
OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER AND, TO THE EXTENT NOT SO APPLIED, SHALL THEREAFTER BE
APPLIED TO SATISFY OTHER OBLIGATIONS.

 

58

--------------------------------------------------------------------------------


 


(H)           LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”)
(I) FOR EACH COMMERCIAL LETTER OF CREDIT, EQUAL TO THE APPLICABLE MARGIN
MULTIPLIED BY THE DAILY STATED AMOUNT UNDER SUCH LETTER OF CREDIT, AND (II) FOR
EACH STANDBY LETTER OF CREDIT, EQUAL TO THE APPLICABLE MARGIN MULTIPLIED BY THE
DAILY STATED AMOUNT UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING THE
DAILY STATED AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE STATED
AMOUNT OF THE LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 1.05; PROVIDED THAT, FOR PURPOSES ONLY OF CALCULATING THE LETTER OF
CREDIT FEE OWING HEREUNDER, THE DAILY STATED AMOUNT AVAILABLE TO BE DRAWN UNDER
ANY LETTER OF CREDIT THAT PROVIDES FOR ONE OR MORE AUTOMATIC INCREASES IN THE
STATED AMOUNT THEREOF SHALL BE DEEMED TO BE THE MAXIMUM STATED AMOUNT THEN IN
EFFECT UNDER SUCH LETTER OF CREDIT (AT THE TIME OF EACH SUCH CALCULATION OF THE
LETTER OF CREDIT FEE), RATHER THAN THE MAXIMUM STATED AMOUNT FOR WHICH SUCH
LETTER OF CREDIT MAY BE HONORED.  LETTER OF CREDIT FEES SHALL BE (I) DUE AND
PAYABLE ON THE FIRST DAY OF EACH MONTH (OR IF SUCH DAY IS NOT A BUSINESS DAY, ON
THE NEXT SUCCEEDING BUSINESS DAY), COMMENCING WITH THE FIRST SUCH DATE TO OCCUR
AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION
DATE AND THEREAFTER ON DEMAND, AND (II) COMPUTED ON A MONTHLY BASIS IN ARREARS. 
IF THERE IS ANY CHANGE IN THE APPLICABLE MARGIN DURING ANY MONTH, THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER OF EACH LETTER OF CREDIT SHALL BE COMPUTED
AND MULTIPLIED BY THE APPLICABLE MARGIN SEPARATELY FOR EACH PERIOD DURING SUCH
MONTH THAT SUCH APPLICABLE MARGIN WAS IN EFFECT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, WHILE ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE ADMINISTRATIVE AGENT MAY, AND UPON THE REQUEST OF THE REQUIRED
LENDERS SHALL, NOTIFY THE LEAD BORROWER THAT ALL LETTER OF CREDIT FEES SHALL
ACCRUE AT THE DEFAULT RATE AND THEREAFTER SUCH LETTER OF CREDIT FEES SHALL
ACCRUE AT THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 


(I)            CONSIGNMENT OF BILL OF LADING.  THE BORROWERS SHALL, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT, CONSIGN TO THE BORROWERS, THE COLLATERAL
AGENT OR THE L/C ISSUER ANY BILL OF LADING FOR INVENTORY WHICH IS SUPPORTED BY
AN ELIGIBLE LETTER OF CREDIT ISSUED BY THE L/C ISSUER.


 


(J)            CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(K)           EXISTING LETTERS OF CREDIT.  THE BORROWERS, THE AGENTS, THE
LENDERS AND THE L/C ISSUER AGREE THAT THE EXISTING LETTERS OF CREDIT SHALL BE
DEEMED LETTERS OF CREDIT HEREUNDER AS IF ISSUED BY THE L/C ISSUER HEREUNDER AND,
FROM AND AFTER THE CLOSING DATE, SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS
AND CONDITIONS HEREOF.


 

2.04         Swing Line Loans.

 


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE BORROWERS FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE AMOUNT OF THE SWING LINE

 

59

--------------------------------------------------------------------------------


 


SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWING LINE LOANS, WHEN AGGREGATED
WITH THE APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF COMMITTED LOANS AND
L/C OBLIGATIONS OF THE LENDER ACTING AS SWING LINE LENDER, MAY EXCEED THE AMOUNT
OF SUCH LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY
SWING LINE LOAN, (I) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF
(A) THE AGGREGATE COMMITMENTS, OR (B) THE BORROWING BASE, AND (II) THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER AT SUCH TIME, PLUS SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS
AT SUCH TIME, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT
OF ALL SWING LINE LOANS AT SUCH TIME SHALL NOT EXCEED SUCH LENDER’S COMMITMENT,
AND PROVIDED, FURTHER, THAT THE BORROWERS SHALL NOT USE THE PROCEEDS OF ANY
SWING LINE LOAN TO REFINANCE ANY OUTSTANDING SWING LINE LOAN.  WITHIN THE
FOREGOING LIMITS, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE
BORROWERS MAY BORROW UNDER THIS SECTION 2.04, PREPAY UNDER SECTION 2.05, AND
REBORROW UNDER THIS SECTION 2.04.  EACH SWING LINE LOAN SHALL BEAR INTEREST ONLY
AT A RATE BASED ON THE BASE RATE.  IMMEDIATELY UPON THE MAKING OF A SWING LINE
LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES TO, PURCHASE FROM THE SWING LINE LENDER A RISK PARTICIPATION IN SUCH
SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE
PERCENTAGE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.


 


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE LEAD BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
3:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, AND (II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS
DAY.  EACH SUCH TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE
SWING LINE LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN
NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD
BORROWER.  PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC
SWING LINE LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS ALSO RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER
WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE
CONTENTS THEREOF.  UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY
TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT AT THE REQUEST OF THE
REQUIRED LENDERS PRIOR TO 3:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE
BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN
AS A RESULT OF THE LIMITATIONS SET FORTH IN THE PROVISO TO THE FIRST SENTENCE OF
SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED
IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER SHALL, NOT LATER THAN 4:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE BORROWERS AT ITS OFFICE BY CREDITING THE ACCOUNT OF THE
LEAD BORROWER ON THE BOOKS OF THE SWING LINE LENDER IN IMMEDIATELY AVAILABLE
FUNDS.

 

60

--------------------------------------------------------------------------------


 


(C)           REFINANCING OF SWING LINE LOANS.


 

(I)            THE SWING LINE LENDER, AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY REQUEST, ON BEHALF OF THE BORROWERS (WHICH HEREBY IRREVOCABLY
AUTHORIZE THE SWING LINE LENDER TO SO REQUEST ON THEIR BEHALF), THAT EACH LENDER
MAKE A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE
OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE MADE
IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A COMMITTED LOAN NOTICE
FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL
AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION OF THE
AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02.  THE SWING
LINE LENDER SHALL FURNISH THE LEAD BORROWER WITH A COPY OF THE APPLICABLE
COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO THE
ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS APPLICABLE
PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN NOTICE AVAILABLE TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR THE ACCOUNT OF THE
SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M.
ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO
SECTION 2.03(C)(II), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED
TO HAVE MADE A BASE RATE LOAN TO THE BORROWERS IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE SWING LINE LENDER.

 

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A COMMITTED BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), THE REQUEST
FOR BASE RATE LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH HEREIN SHALL
BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE LENDERS FUND
ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND EACH LENDER’S PAYMENT
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO
SECTION 2.04(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

 

(III)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME
SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE SWING LINE LENDER IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE, PROCESSING OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE SWING LINE LENDER IN CONNECTION WITH THE
FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS
AFORESAID), THE PRINCIPAL AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED BORROWING OR FUNDED
PARTICIPATION IN THE RELEVANT SWING LINE LOAN, AS THE CASE MAY BE.   A
CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT

 

61

--------------------------------------------------------------------------------


 

TO ANY AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

 

(IV)          EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR TO PURCHASE
AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS
SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE
BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH
LENDER’S OBLIGATION TO MAKE COMMITTED LOANS PURSUANT TO THIS SECTION 2.04(C) IS
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02.  NO SUCH FUNDING OF RISK
PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWERS
TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER ANY LENDER HAS PURCHASED AND FUNDED A RISK
PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE OF SUCH PAYMENT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

 

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER ITS APPLICABLE
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER
ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH
DEMAND UPON THE REQUEST OF THE SWING LINE LENDER.  THE OBLIGATIONS OF THE
LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.

 


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE LOAN OR RISK PARTICIPATION
PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S APPLICABLE PERCENTAGE
OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH APPLICABLE PERCENTAGE SHALL
BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.

 

62

--------------------------------------------------------------------------------


 


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWERS SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


 

2.05         Prepayments.

 


(A)           THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER
TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF LIBO RATE
LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (II) ANY PREPAYMENT
OF LIBO RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF
THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID AND, IF LIBO RATE
LOANS, THE INTEREST PERIOD(S) OF SUCH COMMITTED LOANS.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE LEAD BORROWER, THE BORROWERS SHALL MAKE SUCH PREPAYMENT
AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE
DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A LIBO RATE LOAN SHALL BE ACCOMPANIED
BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL
AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH PREPAYMENT SHALL BE
APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES.


 


(B)           THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER
TO THE SWING LINE LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME
OR FROM TIME TO TIME, VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY
THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 3:00 P.M. ON
THE DATE OF THE PREPAYMENT, AND (II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $100,000.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE LEAD BORROWER, THE
BORROWERS SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.


 


(C)           IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT ANY TIME EXCEED THE
LESSER OF THE AGGREGATE COMMITMENTS OR THE BORROWING BASE, EACH AS THEN IN
EFFECT, THE BORROWERS SHALL IMMEDIATELY PREPAY COMMITTED LOANS, SWING LINE LOANS
AND L/C BORROWINGS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN L/C
BORROWINGS) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT
THE BORROWERS SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS
PURSUANT TO THIS SECTION 2.05(C) UNLESS AFTER THE PREPAYMENT IN FULL OF THE
LOANS THE TOTAL OUTSTANDINGS EXCEED THE LESSER OF THE AGGREGATE COMMITMENTS OR
THE BORROWING BASE, EACH AS THEN IN EFFECT.

 

63

--------------------------------------------------------------------------------


 


(D)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH DOMINION
EVENT, THE BORROWERS SHALL PREPAY THE LOANS AND CASH COLLATERALIZE THE L/C
OBLIGATIONS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.13 HEREOF.   IN
ADDITION, THE BORROWERS SHALL PREPAY THE LOANS AND CASH COLLATERALIZE THE L/C
OBLIGATIONS IN AN AMOUNT EQUAL TO THE NET PROCEEDS (OTHER THAN, WITH RESPECT
ONLY TO THE NOTE PURCHASERS PRIORITY COLLATERAL, SUCH PORTION OF THE NET
PROCEEDS THAT ARE THEN REQUIRED TO BE PAID TO THE NOTE PURCHASERS UNDER THE NOTE
PURCHASE FACILITY) RECEIVED BY A LOAN PARTY ON ACCOUNT OF A PREPAYMENT EVENT,
IRRESPECTIVE OF WHETHER OR NOT A CASH DOMINION EVENT THEN EXISTS AND IS
CONTINUING.  THE AGENTS SHALL NOT BE OBLIGATED TO RELEASE THEIR LIENS ON ANY
COLLATERAL UNTIL SUCH NET PROCEEDS HAVE BEEN SO RECEIVED (TO THE EXTENT REQUIRED
IN THIS CLAUSE (D)).  THE APPLICATION OF SUCH NET PROCEEDS TO THE LOANS SHALL
NOT REDUCE THE COMMITMENTS.  IF ALL OBLIGATIONS THEN DUE ARE PAID, ANY EXCESS
NET PROCEEDS SHALL BE REMITTED TO THE OPERATING ACCOUNT OF THE BORROWERS
MAINTAINED WITH THE ADMINISTRATIVE AGENT.


 


(E)           PREPAYMENTS MADE PURSUANT TO THIS SECTION 2.05, FIRST, SHALL BE
APPLIED RATABLY TO THE L/C BORROWINGS AND THE SWING LINE LOANS, SECOND, SHALL BE
APPLIED RATABLY TO THE OUTSTANDING COMMITTED LOANS, THIRD, SHALL BE USED TO CASH
COLLATERALIZE THE REMAINING L/C OBLIGATIONS; AND, FOURTH, THE AMOUNT REMAINING,
IF ANY, AFTER THE PREPAYMENT IN FULL OF ALL L/C BORROWINGS, SWING LINE LOANS AND
COMMITTED LOANS OUTSTANDING AT SUCH TIME AND THE CASH COLLATERALIZATION OF THE
REMAINING L/C OBLIGATIONS IN FULL MAY BE RETAINED BY THE BORROWERS FOR USE IN
THE ORDINARY COURSE OF ITS BUSINESS.  UPON THE DRAWING OF ANY LETTER OF CREDIT
THAT HAS BEEN CASH COLLATERALIZED, THE FUNDS HELD AS CASH COLLATERAL SHALL BE
APPLIED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM THE BORROWERS OR ANY
OTHER LOAN PARTY) TO REIMBURSE THE L/C ISSUER OR THE LENDERS, AS APPLICABLE,
AND, TO THE EXTENT NOT SO APPLIED, SHALL THEREAFTER BE RETURNED TO THE
BORROWERS.

 

2.06         Termination or Reduction of Commitments.

 


(A)           THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER
TO THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE COMMITMENTS, THE LETTER OF
CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT OR FROM TIME TO TIME PERMANENTLY
REDUCE THE AGGREGATE COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING
LINE SUBLIMIT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. (A) THIRTY (30) DAYS PRIOR TO THE
DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS AND (B) FIVE (5) BUSINESS
DAYS PRIOR TO THE DATE OF ANY REDUCTION OF THE AGGREGATE COMMITMENTS, THE LETTER
OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT, (II) ANY SUCH PARTIAL REDUCTION
SHALL BE IN AN AGGREGATE AMOUNT OF $5,000,000 OR ANY WHOLE MULTIPLE OF
$1,000,000 IN EXCESS THEREOF, (III) THE BORROWERS SHALL NOT TERMINATE OR REDUCE
(A) THE AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY
CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED THE
AGGREGATE COMMITMENTS, (B) THE LETTER OF CREDIT SUBLIMIT IF, AFTER GIVING EFFECT
THERETO, THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS NOT FULLY CASH COLLATERALIZED
HEREUNDER WOULD EXCEED THE LETTER OF CREDIT SUBLIMIT, AND (C) THE SWING LINE
SUBLIMIT IF, AFTER GIVING EFFECT THERETO, AND TO ANY CONCURRENT PAYMENTS
HEREUNDER, THE OUTSTANDING AMOUNT OF SWING LINE LOANS HEREUNDER WOULD EXCEED THE
SWING LINE SUBLIMIT.

 

64

--------------------------------------------------------------------------------


 


(B)           IF, AFTER GIVING EFFECT TO ANY REDUCTION OF THE AGGREGATE
COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS
THE AMOUNT OF THE AGGREGATE COMMITMENTS, SUCH LETTER OF CREDIT SUBLIMIT OR SWING
LINE SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.


 


(C)           THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY
TERMINATION OR REDUCTION OF THE LETTER OF CREDIT SUBLIMIT, SWING LINE SUBLIMIT
OR THE AGGREGATE COMMITMENTS UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF THE
AGGREGATE COMMITMENTS, THE COMMITMENT OF EACH LENDER SHALL BE REDUCED BY SUCH
LENDER’S APPLICABLE PERCENTAGE OF SUCH REDUCTION AMOUNT.  ALL FEES (INCLUDING,
WITHOUT LIMITATION, COMMITMENT FEES, EARLY TERMINATION FEES AND LETTER OF CREDIT
FEES) AND INTEREST IN RESPECT OF THE AGGREGATE COMMITMENTS ACCRUED UNTIL THE
EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS SHALL BE PAID ON
THE EFFECTIVE DATE OF SUCH TERMINATION.

 

2.07         Repayment of Loans.

 


(A)           THE BORROWERS SHALL REPAY TO THE LENDERS ON THE TERMINATION DATE
THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS OUTSTANDING ON SUCH DATE.


 


(B)           TO THE EXTENT NOT PREVIOUSLY PAID, THE BORROWERS SHALL REPAY THE
OUTSTANDING BALANCE OF THE SWING LINE LOANS ON THE TERMINATION DATE.

 

2.08         Interest.

 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B) BELOW, (I) EACH LIBO
RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR
EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE ADJUSTED LIBO RATE FOR
SUCH INTEREST PERIOD PLUS THE APPLICABLE MARGIN; (II) EACH BASE RATE LOAN SHALL
BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE
BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
MARGIN; AND (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN.


 


(B)           (I)            IF ANY AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT IS
NOT PAID WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT
STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 


(II)           IF ANY OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THEN THE ADMINISTRATIVE AGENT MAY, AND UPON THE REQUEST OF THE REQUIRED LENDERS
SHALL, NOTIFY THE LEAD BORROWER THAT ALL OUTSTANDING OBLIGATIONS SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE AND THEREAFTER, UNTIL SUCH EVENT OF DEFAULT HAS BEEN
DULY WAIVED AS PROVIDED IN SECTION 10.01 HEREOF, SUCH OBLIGATIONS SHALL BEAR
INTEREST AT THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

65

--------------------------------------------------------------------------------


 


(III)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

2.09         Fees.  In addition to certain fees described in subsection (h) of
Section 2.03:

 


(A)           COMMITMENT FEE.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF EACH LENDER, IN ACCORDANCE WITH ITS APPLICABLE
PERCENTAGE, A COMMITMENT FEE (THE “COMMITMENT FEE”) EQUAL TO 0.25% TIMES THE
AVERAGE DAILY AMOUNT BY WHICH THE AGGREGATE COMMITMENTS EXCEED THE SUM OF
(I) THE OUTSTANDING AMOUNT OF LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C
OBLIGATIONS.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE
AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE MONTHLY IN
ARREARS ON THE FIRST DAY OF EACH MONTH (OR IF SUCH DAY IS NOT A BUSINESS DAY, ON
THE NEXT SUCCEEDING BUSINESS DAY), COMMENCING WITH THE FIRST SUCH DATE TO OCCUR
AFTER THE CLOSING DATE, AND ON THE LAST DAY OF THE AVAILABILITY PERIOD.  THE
COMMITMENT FEE SHALL BE CALCULATED MONTHLY IN ARREARS.


 


(B)           EARLY TERMINATION FEE.  IN THE EVENT THAT THE TERMINATION DATE
OCCURS, FOR ANY REASON, PRIOR TO THE MATURITY DATE, THE BORROWERS SHALL PAY TO
THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, A FEE (THE
“EARLY TERMINATION FEE”) IN RESPECT OF AMOUNTS WHICH ARE OR BECOME PAYABLE BY
REASON THEREOF EQUAL TO: (I) ONE-HALF OF ONE PERCENT (0.50%) OF THE REVOLVING
CREDIT CEILING THEN IN EFFECT IF THE TERMINATION DATE SHALL OCCUR AT ANY TIME ON
OR BEFORE JULY 31, 2009; AND (II) ONE-QUARTER OF ONE PERCENT (0.25%) OF THE
REVOLVING CREDIT CEILING THEN IN EFFECT IF THE TERMINATION DATE SHALL OCCUR AT
ANY TIME ON OR AFTER JULY 31, 2009 BUT ON OR BEFORE JULY 31, 2010.  NO EARLY
TERMINATION FEE SHALL BE DUE IF THE TERMINATION DATE SHALL OCCUR AT ANY TIME
AFTER JULY 31, 2010.  ALL PARTIES TO THIS AGREEMENT AGREE AND ACKNOWLEDGE THAT
THE LENDERS WILL HAVE SUFFERED DAMAGES ON ACCOUNT OF THE EARLY TERMINATION OF
THIS AGREEMENT AND THAT, IN VIEW OF THE DIFFICULTY IN ASCERTAINING THE AMOUNT OF
SUCH DAMAGES, THE EARLY TERMINATION FEE CONSTITUTES REASONABLE COMPENSATION AND
LIQUIDATED DAMAGES TO COMPENSATE THE LENDERS ON ACCOUNT THEREOF.


 


(C)           OTHER FEES.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT
FEES IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES
SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON
WHATSOEVER.


 

2.10         Computation of Interest and Fees.  All computations of interest and
fees shall be made on the basis of a 360-day year and actual days elapsed. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12, bear interest for one
day.  Each

 

66

--------------------------------------------------------------------------------


 

determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11         Evidence of Debt.

 


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT (THE
“LOAN ACCOUNT”) IN THE ORDINARY COURSE OF BUSINESS.  IN ADDITION, EACH LENDER
MAY RECORD IN SUCH LENDER’S INTERNAL RECORDS, AN APPROPRIATE NOTATION EVIDENCING
THE DATE AND AMOUNT OF EACH LOAN FROM SUCH LENDER, EACH PAYMENT AND PREPAYMENT
OF PRINCIPAL OF ANY SUCH LOAN, AND EACH PAYMENT OF INTEREST, FEES AND OTHER
AMOUNTS DUE IN CONNECTION WITH THE OBLIGATIONS DUE TO SUCH LENDER.  THE ACCOUNTS
OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE,
WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.  UPON RECEIPT OF AN AFFIDAVIT OF A LENDER AS TO THE LOSS,
THEFT, DESTRUCTION OR MUTILATION OF SUCH LENDER’S NOTE AND UPON CANCELLATION OF
SUCH NOTE, THE BORROWERS WILL ISSUE, IN LIEU THEREOF, A REPLACEMENT NOTE IN
FAVOR OF SUCH LENDER, IN THE SAME PRINCIPAL AMOUNT THEREOF AND OTHERWISE OF LIKE
TENOR.


 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SECTION 2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES
AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE
LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 

2.12         Payments Generally; Administrative Agent’s Clawback.

 


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWERS HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
2:00 P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE
AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED

 

67

--------------------------------------------------------------------------------


 


BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE.  IF ANY PAYMENT TO BE MADE BY THE BORROWERS SHALL COME DUE ON A DAY
OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS
DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR
FEES, AS THE CASE MAY BE.


 


(B)           (I)            FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE
AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING OF LIBO RATE LOANS (OR IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED BY
SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE COMMITTED BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE BORROWERS SEVERALLY
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM
AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWERS, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWERS AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWERS FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE PRINCIPAL AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY
THE BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE
AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT.


 


(II)           PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE LEAD
BORROWER PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE
BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND
MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE L/C
ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWERS
HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER,
IN

 

68

--------------------------------------------------------------------------------


 


IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.


 

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE AGENT
BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN
ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF
(SUBJECT TO THE PROVISIONS OF THE LAST PARAGRAPH OF SECTION 4.02 HEREOF), THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST, WITHIN SEVEN (7) DAYS AFTER IT IS
DETERMINED BY THE ADMINISTRATIVE AGENT THAT THE CONDITIONS TO THE APPLICABLE
CREDIT EXTENSION SET FORTH IN ARTICLE IV HAVE NOT BEEN SATISFIED.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE COMMITTED LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT
AND SWING LINE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY COMMITTED LOAN, TO
FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY
DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO SO MAKE ITS COMMITTED LOAN, TO PURCHASE ITS
PARTICIPATION OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


 


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 

2.13         Sharing of Payments by Lenders.  If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:

 


(A)           IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR

 

69

--------------------------------------------------------------------------------


 


SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE
EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND


 


(B)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(X) ANY PAYMENT MADE BY THE LOAN PARTIES PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
COMMITTED LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO
ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY SUBSIDIARY
THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14         Settlement Among Lenders.

 


(A)           THE AMOUNT OF EACH LENDER’S APPLICABLE PERCENTAGE OF OUTSTANDING
LOANS (INCLUDING OUTSTANDING SWING LINE LOANS) SHALL BE COMPUTED WEEKLY (OR MORE
FREQUENTLY IN THE ADMINISTRATIVE AGENT’S DISCRETION) AND SHALL BE ADJUSTED
UPWARD OR DOWNWARD BASED ON ALL LOANS (INCLUDING SWING LINE LOANS) AND
REPAYMENTS OF LOANS (INCLUDING SWING LINE LOANS) RECEIVED BY THE ADMINISTRATIVE
AGENT AS OF 3:00 P.M. ON THE FIRST BUSINESS DAY (SUCH DATE, THE “SETTLEMENT
DATE”) FOLLOWING THE END OF THE PERIOD SPECIFIED BY THE ADMINISTRATIVE AGENT.


 


(B)           THE ADMINISTRATIVE AGENT SHALL DELIVER TO EACH OF THE LENDERS
PROMPTLY AFTER A SETTLEMENT DATE A SUMMARY STATEMENT OF THE AMOUNT OF
OUTSTANDING COMMITTED LOANS FOR THE PERIOD AND THE AMOUNT OF REPAYMENTS RECEIVED
FOR THE PERIOD.  AS REFLECTED ON THE SUMMARY STATEMENT, (I) THE ADMINISTRATIVE
AGENT SHALL TRANSFER TO EACH LENDER ITS APPLICABLE PERCENTAGE OF REPAYMENTS, AND
(II) EACH LENDER SHALL TRANSFER TO THE ADMINISTRATIVE AGENT (AS PROVIDED BELOW)
OR THE ADMINISTRATIVE AGENT SHALL TRANSFER TO EACH LENDER, SUCH AMOUNTS AS ARE
NECESSARY TO INSURE THAT, AFTER GIVING EFFECT TO ALL SUCH TRANSFERS, THE AMOUNT
OF COMMITTED LOANS MADE BY EACH LENDER SHALL BE EQUAL TO SUCH LENDER’S
APPLICABLE PERCENTAGE OF ALL COMMITTED LOANS OUTSTANDING AS OF SUCH SETTLEMENT
DATE.  IF THE SUMMARY STATEMENT REQUIRES TRANSFERS TO BE MADE TO THE
ADMINISTRATIVE AGENT BY THE LENDERS AND IS RECEIVED PRIOR TO 1:00 P.M. ON A
BUSINESS DAY, SUCH TRANSFERS SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS NO
LATER THAN 3:00 P.M. THAT DAY; AND, IF RECEIVED AFTER 1:00 P.M., THEN NO LATER
THAN 3:00 P.M. ON THE NEXT BUSINESS DAY. THE OBLIGATION OF EACH LENDER TO
TRANSFER SUCH FUNDS IS IRREVOCABLE, UNCONDITIONAL AND WITHOUT RECOURSE TO OR
WARRANTY BY THE ADMINISTRATIVE AGENT.  IF AND TO THE EXTENT ANY LENDER SHALL NOT
HAVE SO MADE ITS TRANSFER TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID
TO THE ADMINISTRATIVE AGENT, EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND
A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING

 

70

--------------------------------------------------------------------------------


 


INDUSTRY RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE, PROCESSING, OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE FOREGOING.


 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER


 

3.01         Taxes.

 


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE BORROWERS SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWERS
SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWERS SHALL TIMELY PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE LOAN PARTIES.  THE LOAN PARTIES SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10
DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON
OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE LEAD
BORROWER BY A LENDER OR THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWERS TO A GOVERNMENTAL AUTHORITY,
THE LEAD BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

71

--------------------------------------------------------------------------------


 


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH ANY BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE LEAD BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE LEAD BORROWER OR THE ADMINISTRATIVE AGENT, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE LEAD BORROWER OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE LEAD BORROWER OR THE
ADMINISTRATIVE AGENT AS WILL ENABLE THE LEAD BORROWER OR THE ADMINISTRATIVE
AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING
OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY;

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI;

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWERS WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR
(C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE
CODE AND (Y) DULY COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN; OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE LEAD BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH THE BORROWERS HAVE PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO

 

72

--------------------------------------------------------------------------------


 


THE BORROWERS AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWERS UNDER THIS
SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND),
NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR
THE L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND), PROVIDED THAT THE BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE
BORROWERS (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.

 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Lead
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

73

--------------------------------------------------------------------------------


 

3.04         Increased Costs; Reserves on LIBO Rate Loans.

 


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE LIBO RATE) OR THE
L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY LIBO RATE LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER OR THE L/C ISSUER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR LIBO
RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME, THE
BORROWERS WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.

 

74

--------------------------------------------------------------------------------


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE LEAD
BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE LEAD BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
L/C ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE,
THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF).


 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE LEAD
BORROWER; OR


 


(C)           ANY ASSIGNMENT OF A LIBO RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE LEAD
BORROWER PURSUANT TO SECTION 10.13;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

75

--------------------------------------------------------------------------------


 

3.06         Mitigation Obligations; Replacement of Lenders.

 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWERS ARE REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER
OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES,
BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR
ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO
SECTION 3.01 OR 3.04, AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED
FOR THE NOTICE PURSUANT TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE,
WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWERS HEREBY AGREE TO PAY
ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY
SUCH DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 3.01, THE BORROWERS MAY REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 10.13.


 

3.07         Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

3.08         Designation of Lead Borrower as Borrowers’ Agent.

 


(A)           EACH BORROWER HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE LEAD 
BORROWER AS SUCH BORROWER’S AGENT TO OBTAIN CREDIT EXTENSIONS, THE PROCEEDS OF
WHICH SHALL BE AVAILABLE TO EACH BORROWER FOR SUCH USES AS ARE PERMITTED UNDER
THIS AGREEMENT.  AS THE DISCLOSED PRINCIPAL FOR ITS AGENT, EACH BORROWER SHALL
BE OBLIGATED TO EACH CREDIT PARTY ON ACCOUNT OF CREDIT EXTENSIONS SO MADE AS IF
MADE DIRECTLY BY THE APPLICABLE CREDIT PARTY TO SUCH BORROWER, NOTWITHSTANDING
THE MANNER BY WHICH SUCH CREDIT EXTENSIONS ARE RECORDED ON THE BOOKS AND RECORDS
OF THE LEAD BORROWER AND OF ANY OTHER BORROWER.  IN ADDITION, EACH LOAN PARTY
OTHER THAN THE BORROWERS HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE LEAD 
BORROWER AS SUCH LOAN PARTY’S AGENT TO REPRESENT SUCH LOAN PARTY IN ALL RESPECTS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(B)           EACH BORROWER RECOGNIZES THAT CREDIT AVAILABLE TO IT HEREUNDER IS
IN EXCESS OF AND ON BETTER TERMS THAN IT OTHERWISE COULD OBTAIN ON AND FOR ITS
OWN ACCOUNT AND THAT ONE OF THE REASONS THEREFOR IS ITS JOINING IN THE CREDIT
FACILITY CONTEMPLATED HEREIN WITH ALL OTHER BORROWERS.  CONSEQUENTLY, EACH
BORROWER HEREBY ASSUMES AND AGREES TO DISCHARGE ALL OBLIGATIONS OF EACH OF THE
OTHER BORROWERS.


 


(C)           THE LEAD  BORROWER SHALL ACT AS A CONDUIT FOR EACH BORROWER
(INCLUDING ITSELF, AS A “BORROWER”) ON WHOSE BEHALF THE LEAD BORROWER HAS
REQUESTED A CREDIT

 

76

--------------------------------------------------------------------------------


 


EXTENSION.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER CREDIT PARTY SHALL
HAVE ANY OBLIGATION TO SEE TO THE APPLICATION OF SUCH PROCEEDS THEREFROM.


 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01         Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:


 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT SUFFICIENT IN NUMBER FOR
DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER AND THE LEAD BORROWER;

 

(II)           A NOTE EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

 

(III)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING (A) THE AUTHORITY OF
EACH LOAN PARTY TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY AND (B) THE IDENTITY,
AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS
A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY;

 

(IV)          COPIES OF EACH LOAN PARTY’S ORGANIZATION DOCUMENTS AND SUCH OTHER
DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE
TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED, AND THAT EACH LOAN
PARTY IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION;

 

(V)           FAVORABLE OPINIONS OF (A) GIBSON, DUNN & CRUTCHER LLP, COUNSEL TO
THE LOAN PARTIES, (B) MAYNARD, COOPER & GALE, P.C., LLC, LOCAL ALABAMA REAL
ESTATE COUNSEL, (C) STROOCK & STROOCK & LAVAN LLP, SPECIAL COUNSEL TO TWIN
BROOK, AND (D) MCGUIREWOODS LLP, SPECIAL COUNSEL TO THE CHILDREN’S PLACE
(VIRGINIA), LLC, EACH ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS
TO SUCH MATTERS CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(VI)          A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN

 

77

--------------------------------------------------------------------------------


 

SATISFIED, (B) THAT, EXCLUDING THE FILING FOR BANKRUPTCY AND THE IMPLEMENTATION
OF THE BANKRUPTCY PROCEEDING OF HOOP, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE
SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE
REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT, (C) EITHER THAT (1) NO CONSENTS, LICENSES OR APPROVALS (OTHER
THAN THOSE REFERENCED IN SECTION 4.01(A)(III) OF THIS AGREEMENT) ARE REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR (2) THAT ALL SUCH CONSENTS, LICENSES AND APPROVALS HAVE BEEN OBTAINED
AND ARE IN FULL FORCE AND EFFECT, AND (D) TO THE SOLVENCY OF THE LOAN PARTIES ON
A CONSOLIDATED BASIS AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY;

 

(VII)         EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS AND ALL ENDORSEMENTS IN FAVOR OF THE AGENTS REQUIRED UNDER
THE LOAN DOCUMENTS HAVE BEEN OBTAINED AND ARE IN EFFECT;

 

(VIII)        A PAYOFF LETTER FROM THE LENDERS UNDER THE EXISTING CREDIT
AGREEMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT
EVIDENCING THAT THE EXISTING CREDIT AGREEMENT HAS BEEN OR CONCURRENTLY WITH THE
CLOSING DATE IS BEING TERMINATED, ALL OBLIGATIONS THEREUNDER ARE BEING PAID IN
FULL, AND ALL LIENS SECURING OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT
HAVE BEEN OR CONCURRENTLY WITH THE CLOSING DATE ARE BEING RELEASED;

 

(IX)           THE SECURITY DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE
MORTGAGE) AND, TO THE EXTENT NOT PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE EXISTING CREDIT AGREEMENT, CERTIFICATES EVIDENCING ANY
STOCK BEING PLEDGED THEREUNDER, TOGETHER WITH UNDATED STOCK POWERS EXECUTED IN
BLANK, EACH DULY EXECUTED BY THE APPLICABLE LOAN PARTIES;

 

(X)            THE INTERCREDITOR AGREEMENT, DULY EXECUTED BY EACH OF THE PARTIES
THERETO;

 

(XI)           ALL OTHER LOAN DOCUMENTS, EACH DULY EXECUTED BY THE APPLICABLE
LOAN PARTIES AND THE OTHER PARTIES THERETO;

 

(XII)          CERTIFIED COPIES OF THE NOTE DOCUMENTS, DULY EXECUTED BY THE
PARTIES THERETO, TOGETHER WITH SUCH OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS
DELIVERED IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST;

 

(XIII)         RESULTS OF SEARCHES OR OTHER EVIDENCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT (IN EACH CASE DATED AS OF A DATE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT) INDICATING THE ABSENCE OF LIENS ON THE ASSETS OF THE LOAN
PARTIES, EXCEPT FOR PERMITTED ENCUMBRANCES AND LIENS FOR WHICH TERMINATION
STATEMENTS AND RELEASES, SATISFACTIONS AND DISCHARGES OF ANY MORTGAGES, OR
SUBORDINATION AGREEMENTS REASONABLY SATISFACTORY TO THE COLLATERAL AGENT ARE

 

78

--------------------------------------------------------------------------------


 

BEING TENDERED CONCURRENTLY WITH SUCH EXTENSION OF CREDIT OR OTHER ARRANGEMENTS
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT FOR THE DELIVERY OF SUCH
TERMINATION STATEMENTS AND RELEASES HAVE BEEN MADE;

 

(XIV)        (A)          ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY
THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE OR PERFECT
THE FIRST PRIORITY LIENS INTENDED TO BE CREATED UNDER THE LOAN DOCUMENTS AND ALL
SUCH DOCUMENTS AND INSTRUMENTS SHALL HAVE BEEN SO FILED, REGISTERED OR RECORDED
TO THE SATISFACTION OF THE COLLATERAL AGENT AND (B) THE CREDIT CARD
NOTIFICATIONS AND BLOCKED ACCOUNT AGREEMENTS REQUIRED PURSUANT TO SECTION 6.13
HEREOF;

 

(XV)         A PHASE I ENVIRONMENTAL SITE ASSESSMENT REPORT IN ACCORDANCE WITH
ASTM STANDARD E1527-05, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT, FROM AN ENVIRONMENTAL CONSULTING FIRM REASONABLY ACCEPTABLE TO
THE COLLATERAL AGENT, WHICH REPORT SHALL IDENTIFY RECOGNIZED ENVIRONMENTAL
CONDITIONS WITH RESPECT TO THE ALABAMA PROPERTY AND SHALL, TO THE EXTENT
POSSIBLE, QUANTIFY ANY RELATED COSTS AND LIABILITIES ASSOCIATED WITH SUCH
CONDITIONS, AND THE COLLATERAL AGENT SHALL BE SATISFIED WITH THE NATURE AND
AMOUNT OF ANY SUCH MATTERS;

 

(XVI)        AN APPRAISAL (BASED UPON FMV) OF THE ALABAMA PROPERTY COMPLYING
WITH THE REQUIREMENTS OF FIRREA BY A THIRD PARTY APPRAISER REASONABLY ACCEPTABLE
TO THE COLLATERAL AGENT AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT; AND

 

(XVII)       SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE AGENTS REASONABLY MAY REQUIRE.

 


(B)           AFTER GIVING EFFECT TO (I) THE FIRST FUNDING UNDER THE LOANS AND
THE FUNDING UNDER THE NOTE PURCHASE FACILITY, (II) ANY CHARGES TO THE LOAN
ACCOUNT MADE IN CONNECTION WITH THE ESTABLISHMENT OF THE CREDIT FACILITY
CONTEMPLATED HEREBY AND (III) ALL LETTERS OF CREDIT TO BE ISSUED AT, OR
IMMEDIATELY SUBSEQUENT TO, SUCH ESTABLISHMENT, EXCESS AVAILABILITY SHALL BE NOT
LESS THAN $80,000,000.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING BASE
CERTIFICATE DATED THE CLOSING DATE, RELATING TO THE WEEK ENDED ON JULY 26, 2008,
AND EXECUTED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER.


 


(D)           THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT ANY
FINANCIAL STATEMENTS DELIVERED TO IT FAIRLY PRESENT THE BUSINESS AND FINANCIAL
CONDITION OF THE LOAN PARTIES AND THAT THERE HAS BEEN NO MATERIAL ADVERSE EFFECT
SINCE THE DATE OF THE MOST RECENT FINANCIAL INFORMATION DELIVERED TO THE
ADMINISTRATIVE AGENT.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE SATISFIED WITH
(I) A DETAILED FORECAST FOR THE PERIOD COMMENCING ON THE CLOSING DATE AND ENDING
WITH THE END OF THE THEN FISCAL YEAR, WHICH CONDITION SHALL BE DEEMED TO HAVE
BEEN SATISFIED BY THE ADMINISTRATIVE AGENT’S RECEIPT OF THE LENDER PRESENTATION
DATED JUNE 2, 2008.

 

79

--------------------------------------------------------------------------------


 


(F)            THERE SHALL NOT BE PENDING ANY LITIGATION OR OTHER PROCEEDING,
THE RESULT OF WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)           THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT
VIOLATE ANY APPLICABLE LAW OR ANY ORGANIZATION DOCUMENT.


 


(H)           THE BORROWERS SHALL HAVE ENTERED INTO THE NOTE PURCHASE FACILITY,
AND THE TERMS OF, AND THE DOCUMENTATION EVIDENCING, THE NOTE PURCHASE FACILITY
SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(I)            ALL FEES REQUIRED TO BE PAID TO THE AGENTS ON OR BEFORE THE
CLOSING DATE SHALL HAVE BEEN PAID IN FULL, AND ALL FEES REQUIRED TO BE PAID TO
THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID IN FULL.


 


(J)            THE BORROWERS SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL TO THE ADMINISTRATIVE AGENT TO THE EXTENT INVOICED PRIOR TO OR ON THE
CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND
DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES
AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING
PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL
SETTLING OF ACCOUNTS BETWEEN THE BORROWERS AND THE ADMINISTRATIVE AGENT).


 


(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING, WITHOUT
LIMITATION, THE USA PATRIOT ACT.


 


(L)            NO MATERIAL CHANGES IN GOVERNMENTAL REGULATIONS OR POLICIES
AFFECTING ANY LOAN PARTY OR ANY CREDIT PARTY SHALL HAVE OCCURRED PRIOR TO THE
CLOSING DATE.


 

4.02         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) is subject to the following conditions
precedent:

 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH OTHER LOAN PARTY
CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY
DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH,
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01.

 

80

--------------------------------------------------------------------------------


 


(B)           EXCEPT FOR GOOD FAITH DISPUTES BETWEEN A BORROWER AND ITS
LANDLORDS, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
OR WOULD RESULT FROM SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF
THE PROCEEDS THEREOF.


 


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 


(D)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF SUCH CREDIT SHALL
HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST ANY
BORROWER, ANY AGENT, ANY LENDER OR ANY OF THEIR AFFILIATE.


 


(E)           THE AMOUNT OF ANY REQUESTED LOAN OR LETTER OF CREDIT SHALL NOT
EXCEED AVAILABILITY AT SUCH TIME.


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.  The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties, but until the Required Lenders
otherwise direct the Administrative Agent to cease making Committed Loans, the
Lenders will fund their Applicable Percentage of all Committed Loans and L/C
Advances and participate in all Swing Line Loans and Letters of Credit whenever
made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, are agreed to by the Administrative Agent; provided, however,
the making of any such Loans or the issuance of any Letters of Credit shall not
be deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights or the Credit
Parties as a result of any such failure to comply.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

 

5.01         Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof: (a) is a corporation, limited liability company, partnership
or limited partnership, duly organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization; (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business as currently conducted
or as proposed to be conducted and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and (c) is duly
qualified and is licensed and, where applicable, in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of

 

81

--------------------------------------------------------------------------------


 

its business requires such qualification or license; except in each case
referred to in clause (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.  Schedule 5.01
annexed hereto sets forth, as of the Closing Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization and
the name under which each Loan Party conducts its business (if different), its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or organization, its federal
employer identification number and the address of its chief executive office and
principal place of business.

 

5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is, or
is to be, a party has been duly authorized by all necessary corporate or other
organizational action and does not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict in any material respect
with, or result in any breach, termination, or contravention of, or constitute a
default under, or require any payment to be made under (i) any Material Contract
or any Material Indebtedness to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries, (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (iii) any governmental
licenses, permits, authorizations, consents and approvals; except, in each case
referred to in this clause (b), to the extent that any such conflict, breach,
termination, contravention or default could not reasonably be expected to have a
Material Adverse Effect; (c) result in or require the creation of any Lien upon
any asset of any Loan Party (other than Liens in favor of the Collateral Agent
under the Security Documents); or (d) violate any Law.

 

5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (having the priority set forth in the Intercreditor Agreement), or
(b) such as have been obtained or made and are in full force and effect.

 

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05         Financial Statements; No Material Adverse Effect.

 


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT THE FINANCIAL CONDITION
OF THE LEAD BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD

 

82

--------------------------------------------------------------------------------


 


COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE LEAD
BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR
TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.


 


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE LEAD BORROWER AND
ITS SUBSIDIARIES DATED MAY, 2008, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS AND CASH FLOWS FOR THE FISCAL MONTH ENDED ON THAT DATE
(I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND
(II) FAIRLY PRESENT THE FINANCIAL CONDITION OF THE LEAD BORROWER AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.

 


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, EXCLUDING THE
FILING FOR BANKRUPTCY AND THE IMPLEMENTATION OF THE BANKRUPTCY PROCEEDING OF
HOOP, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

5.06         Litigation.  Except as otherwise set forth in Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.07         No Default.  No Loan Party or any Subsidiary is in default under or
with respect to, or party to, any Material Contract or any Material
Indebtedness.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08         Ownership of Property; Liens.

 


(A)           EACH OF THE LOAN PARTIES AND EACH SUBSIDIARY THEREOF HAS GOOD
RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN,
ALL REAL PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS,
FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES, EXCEPT FOR SUCH
DEFECTS IN TITLE AND LEASEHOLD INTERESTS AS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT  EACH OF THE
LOAN PARTIES AND EACH SUBSIDIARY HAS GOOD AND MARKETABLE TITLE TO, VALID
LEASEHOLD INTERESTS IN, OR VALID LICENSES TO USE, ALL PERSONAL PROPERTY
(INCLUDING INTELLECTUAL PROPERTY) AND ASSETS MATERIAL TO THE ORDINARY CONDUCT OF
ITS BUSINESS AS CURRENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED, FREE AND
CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES, EXCEPT FOR SUCH DEFECTS
IN TITLE, LEASEHOLD INTERESTS AND LICENSES AS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

83

--------------------------------------------------------------------------------


 

(b)           Schedule 5.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties,
together with a list of the holders of any mortgage or other Lien thereon as of
the Closing Date.  Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Permitted
Encumbrances, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. 
Schedule 5.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease as of the Closing Date. 
Each of such Leases is in full force and effect as of the Closing Date and the
Loan Parties are not in default of the terms thereof, except for such defaults
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(c)           Schedule 7.01 sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the date hereof the lienholder thereof and the property or assets
of such Loan Party or such Subsidiary subject thereto.  The property of each
Loan Party and each of its Subsidiaries is subject to no Liens, other than Liens
set forth on Schedule 7.01, and Permitted Encumbrances.

 

(d)           Schedule 7.02 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

(e)           Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party as of the
Closing Date, showing as of the Closing Date the amount, obligor or issuer and
maturity thereof.  As of the Closing Date, after giving effect to the
transactions contemplated hereby, the Loan Parties have no Indebtedness except
for the Note Obligations, the Indebtedness set forth on Schedule 7.03 and
Permitted Indebtedness.


 

5.09         Environmental Compliance.

 

(a)           No Loan Party or any Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)           Except as otherwise set forth in Schedule 5.09, to the knowledge
of the Loan Parties, none of the properties currently or formerly owned or
operated by any Loan Party or any Subsidiary thereof is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; there are no and never have been any
underground or above-ground storage tanks or any

 

84

--------------------------------------------------------------------------------


 

surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any Subsidiary thereof or, to
the best of the knowledge of the Loan Parties, on any property formerly owned or
operated by any Loan Party or Subsidiary thereof; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or Subsidiary thereof; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any Subsidiary thereof.

 

(c)           Except as otherwise set forth on Schedule 5,09, no Loan Party or
any Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary
thereof has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

 

5.10         Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates.  Schedule 5.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. Each insurance policy listed on Schedule 5.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.

 

5.11         Taxes.  The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation.  There is no proposed tax assessment against any Loan Party or
any Subsidiary that would, if made, have a Material Adverse Effect.  No Loan
Party or any Subsidiary thereof is a party to any tax sharing agreement.

 

5.12         ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable

 

85

--------------------------------------------------------------------------------


 

determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.  The Loan Parties and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.  No Lien imposed under the Code or ERISA exists or, to
the knowledge of the Lead Borrower, is likely to arise on account of any Plan.

 

(b)           There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  To the best knowledge of the Lead Borrower, there has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

(c)           Except as could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.


 

5.13         Subsidiaries; Equity Interests.  The Loan Parties have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized Equity Interests of each such Subsidiary, listed by
class, and setting forth the number and percentage of the outstanding Equity
Interests of each such class owned directly or indirectly by the applicable Loan
Party.  All of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
(or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13, free and clear of all Liens except for those created under the
Security Documents and the Note Documents.  No Loan Party or any of its
respective Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of any Loan Party’s
Subsidiaries’ Equity Interests or any security convertible into or exchangeable
for any such Equity Interests.  The Loan Parties have no equity investments in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13.  Part (c) of Schedule 5.13 is a complete and accurate
description of the authorized Equity Interests of each Loan Party, by class, and
a description of the number of shares of each such class that are issued and
outstanding.  All of the outstanding Equity Interests in the Loan Parties have
been validly issued, and are fully paid and non-assessable and, other than with
respect to the Lead Borrower, are owned in the amounts specified on Part (c) of

 

86

--------------------------------------------------------------------------------


 

Schedule 5.13, free and clear of all Liens except for those created under the
Security Documents and the Note Documents.  Except as set forth in Schedule
5.13, there are no subscriptions, options, warrants, or calls relating to any
shares of any Loan Party’s Equity Interests, including any right of conversion
or exchange under any outstanding security or other instrument.  No Loan Party
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.  The copies of
the Organization Documents of each Loan Party and each amendment thereto
provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.

 

5.14         Margin Regulations; Investment Company Act.

 

(a)           No Loan Party is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.  None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any margin stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any margin stock or for any other purpose that might cause any of the Credit
Extensions to be considered a “purpose credit” within the meaning of Regulations
T, U, or X issued by the FRB.

 

(b)           None of the Loan Parties, any Person Controlling any Loan Party,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

5.15         Disclosure.  Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16         Compliance with Laws.  Each of the Loan Parties and each Subsidiary
is in compliance in all material respects with the requirements of all
applicable Laws and all orders, writs, injunctions and decrees applicable to it
or to its properties, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

87

--------------------------------------------------------------------------------


 

5.17         Intellectual Property; Licenses, Etc.  Each Loan Party owns, or
holds licenses in, all Intellectual Property, trade names, patent rights and
other authorizations that are necessary to the conduct of its business as
currently conducted and as proposed to be conducted, and attached hereto as
Schedule 5.17 is a true, correct, and complete listing of all material patents,
patent applications, trademarks, trademark applications, copyrights, and
copyright registrations as to which a Loan Party is the owner or is an exclusive
licensee.  To the best knowledge of the Lead Borrower after reasonable inquiry,
(i) there is no action, proceeding, claim or complaint pending or, threatened in
writing to be brought against any Loan Party which might jeopardize any of such
Person’s interest in any of the foregoing licenses, patents, copyrights,
trademarks, trade names, designs or applications, except those which are not, in
the aggregate, material to the Loan Parties’ financial condition, results of
operations or business and (ii) no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person.

 

5.18         Labor Matters.  There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Part (a) of Schedule 5.18, the hours worked by
and payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters, except for any noncompliance which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Part (b) of Schedule 5.18, no
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
Law.  All material payments due from any Loan Party and its Subsidiaries, or for
which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
properly accrued in accordance with GAAP as a liability on the books of such
Loan Party. Except as set forth on Part (c) of Schedule 5.18, no Loan Party or
any Subsidiary is a party to or bound by (i) any collective bargaining agreement
or (ii) any management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement which, in each case in this clause (ii), imposes
commitments on such Loan Party or its Subsidiary in excess of $3,000,000 per
year. There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party or any Subsidiary
has made a pending demand for recognition. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.  Each Loan Party
and its Subsidiaries are in material compliance with all requirements pursuant
to employment standards, labor

 

88

--------------------------------------------------------------------------------


 

relations, health and safety, workers compensation and human rights laws,
immigration laws and other applicable employment legislation.  To the knowledge
of the Loan Parties, no officer or director of any Loan Party who is party to an
employment agreement with such Loan Party is in violation of any term of any
employment contract or proprietary information agreement with such Loan Party;
and to the knowledge of the Loan Parties, the execution of the employment
agreements and the continued employment by the Loan Parties of the such persons,
will not result in any such violation.

 

5.19         Security Documents.  The Security Documents are effective to create
in favor of the Collateral Agent a legal, valid and enforceable security
interest in the Collateral, and the Security Documents constitute, or will upon
the filing of financing statements and/or the obtaining of “control”, in each
case with respect to the relevant Collateral as required under the applicable
UCC, the creation of a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in such Collateral, in
each case prior and superior in right to any other Person, except for (a) with
respect to the Note Purchasers Priority Collateral only, Liens securing the
obligations of the Borrowers with respect to the Note Purchase Facility, and
(b) other Permitted Encumbrances having priority under applicable Law.

 

5.20         Solvency.  After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Credit Extension, the
Loan Parties, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

5.21         Deposit Accounts; Credit Card Arrangements.

 

(a)           Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; (iii) a contact person at
such depository, and (iv) the identification of each Blocked Account Bank.

 

(b)           Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges for sales made by such Loan Party.

 

5.22         Brokers.  No broker or finder brought about the obtaining, making
or closing of the Loans or transactions contemplated by the Loan Documents, and
no Loan  Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.  Each Loan Party
hereby jointly and severally indemnifies each Credit Party against, and agrees
that such Person will hold each such Credit Party harmless from, any claim,
demand or liability, including reasonable attorneys’ fees, for any broker’s,
finder’s or placement fee or commission incurred by such indemnifying party or
the Lead Borrower or its Affiliates or a representative of such Person.

 

89

--------------------------------------------------------------------------------


 

5.23         Customer and Trade Relations.  Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, there exists no actual or, to the knowledge of any
Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in, the business relationship of any Loan Party with any
supplier material to its operations.

 

5.24         Material Contracts.  No Loan Party is in default under any Material
Contract to which such Person is a party or by which such Person is bound, the
effect of which default is to cause, or to permit the other party(ies) to such
Material Contract to cause, with the giving of notice if required, such Material
Contract to be terminated.  Set forth on Schedule 5.24 is a description of all
Material Contracts of the Loan Parties, showing the parties and principal
subject matter thereof and amendments and modifications thereto; provided,
however, that the Lead Borrower may amend Schedule 5.24 to add additional
Material Contracts so long as such amendment occurs by written notice to the
Administrative Agent not less than 5 days after the date on which such Loan
Party enters into such Material Contract after the Closing Date.  Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to either result in a Material Adverse Effect or expose the Loan
Parties to liabilities greater than $5,000,000, each Material Contract (other
than those that have expired at the end of their normal terms) (a) is in full
force and effect and is binding upon and enforceable against the applicable Loan
Party or its Subsidiaries and, to the best of the Lead Borrower’s knowledge,
each other Person that is a party thereto in accordance with its terms, (b)  is
not in default due to the action or inaction of any Loan Party or its
Subsidiaries and (c) the consummation of the financing arrangements contemplated
hereunder, will not constitute or create a default or create a right of
termination under any Material Contract.

 

5.25         Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.26         Anti-Terrorism Laws.

 

(a)           General.  To the knowledge of the Loan Parties, after reasonable
inquiry, none of the Loan Parties nor any direct or indirect investor in any
Loan Party (other than the Lenders or any direct or indirect investors in the
Lenders), is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

 

(b)           Executive Order No. 13224.  To the knowledge of the Loan Parties,
after reasonable inquiry, none of the Loan Parties nor any direct or indirect
investor in any Loan Party (other than the Lenders or any direct or indirect
investors in the Lenders), or their respective agents acting or benefiting in
any capacity in connection with the transactions hereunder, is any of the
following (each a “Blocked Person”):

 

90

--------------------------------------------------------------------------------


 

(I)                                     A PERSON THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

 

(II)                                  A PERSON OWNED OR CONTROLLED  BY, OR
ACTING FOR OR ON BEHALF OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS
OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

 

(III)                               A PERSON OR ENTITY WITH WHICH ANY LENDER IS
PROHIBITED FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY
ANTI-TERRORISM LAW;

 

(IV)                              A PERSON OR ENTITY THAT COMMITS, THREATENS OR
CONSPIRES TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER
NO. 13224;

 

(V)                                 A PERSON OR ENTITY THAT IS NAMED AS A
“SPECIALLY DESIGNATED NATIONAL” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S.
TREASURY DEPARTMENT OFFICE OF FOREIGN ASSET CONTROL AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST;
OR

 

(VI)                              A PERSON OR ENTITY WHO IS AFFILIATED OR
ASSOCIATED WITH A PERSON OR ENTITY LISTED ABOVE.

 

(c)           To the best knowledge of the Loan Parties, after reasonable
inquiry, none of the Loan Parties nor, to the knowledge of the Loan Parties, any
of its or their agents acting in any capacity in connection with the
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.


 


ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall  have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01         Financial Statements.  Deliver to the Administrative Agent, in form
and detail satisfactory to the Administrative Agent:

 

(a)           as soon as available, but in any event within ninety (90) days
after the end of each Fiscal Year of the Lead Borrower (commencing with the
Fiscal Year ending in January 2009), a Consolidated and consolidating balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such Fiscal
Year, the related Consolidated and consolidating statements of income or
operations and Shareholders’ Equity and the related Consolidated statement of
cash flows (with consolidating reconciliation of cash from the balance sheet to
the statement of cash flows that is reasonably acceptable to the Administrative
Agent) for such Fiscal Year, setting forth in each case, but only with

 

91

--------------------------------------------------------------------------------


 

respect to the Consolidated statements, in comparative form the figures for
(i) the previous Fiscal Year and (ii) such period set forth in the projections
delivered pursuant to Section 6.02(c) hereof, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated and (where relevant)
consolidating statements to be audited and accompanied by (i) a report and
unqualified opinion of BDO Seidman, LLP or another public accounting firm of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, (ii) an opinion of such public accounting firm
independently assessing the Loan Parties’ internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that
contains no statement that there is a material weakness in such internal
controls, except for such material weaknesses as to which the Required Lenders
do not object and (iii) as to statements not covered by an audit, certification
by a Responsible Officer of the Lead Borrower to the effect that such statements
are fairly stated in all material respects when considered in relation to the
Consolidated and consolidating financial statements of the Lead Borrower and its
Subsidiaries;

 

(b)           as soon as available, but in any event within thirty (30) days
after the end of each Fiscal Month of each Fiscal Year of the Lead Borrower
(except with respect to the last Fiscal Month of each Fiscal Quarter, with
respect to which the applicable period for delivery shall be forty-five (45)
days rather than thirty (30) days), a Consolidated and consolidating balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such Fiscal
Month, the related Consolidated and consolidating statements of income or
operations (and, with respect to the last Fiscal Month of each Fiscal Quarter,
Shareholders’ Equity) and the related Consolidated statement of cash flows (with
consolidating reconciliation of cash from the balance sheet to the statement of
cash flows that is reasonably acceptable to the Administrative Agent) for such
Fiscal Month, and for the portion of the Fiscal Year then ended, setting forth
in each case, but only with respect to the Consolidated statements, in
comparative form the figures for (i) such period set forth in the projections
delivered pursuant to Section 6.01(c) hereof, (ii) the corresponding Fiscal
Month of the previous Fiscal Year and (iii) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated and (where
relevant) consolidating statements to be certified by a Responsible Officer of
the Lead Borrower as fairly presenting the financial condition, results of
operations and cash flows of the Lead Borrower and its Subsidiaries as of the
end of such Fiscal Month in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)           as soon as available, but in any event (i) on or before
January 31st of each Fiscal Year of the Lead Borrower, a preliminary
month-by-month business plan for the following Fiscal Year prepared by
management of the Lead Borrower and reviewed by the board of directors of the
Lead Borrower, and (ii) on or before March 1st of each Fiscal Year of the Lead
Borrower, a final month-by-month business plan for such Fiscal Year prepared by
management of the Lead Borrower (which final business plan shall be approved by
the board of directors of the Lead Borrower by March 31st of such Fiscal

 

92

--------------------------------------------------------------------------------


 

Year), in each case the form of which shall be substantially similar to the
business plan for the Fiscal Year ended on or about January 31, 2009 and the
substance of which shall be reasonably satisfactory to the Administrative Agent,
for such Fiscal Year; provided that, if the Lead Borrower delivers a business
plan that is not reasonably satisfactory to the Administrative Agent, but that
otherwise complies with this Section 6.01(c), this Section 6.01(c) shall be
deemed to be satisfied to the extent that the Lead Borrower delivers a business
plan reasonably satisfactory to the Administrative Agent on or before March 31
of such Fiscal Year.

 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its public accounting firm
certifying such financial statements;

 

(b)           concurrently with the delivery of the financial statements
referred to in Section 6.01(b), (i) a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower, which shall include (A) a
certification as to the amount, if any, of rent under any Leases, and any
obligations and liabilities with respect to Taxes, that have not been timely
paid, (B) a certification as to the receipt of notice, if any, as to any
obligations or liabilities with respect to utilities and/or insurance premiums
that have not been timely paid, and (C) a certification as to the acquisition,
if any, of any additional Intellectual Property acquired since the date of the
last similar certification, and (ii) a copy of management’s analysis with
respect to such financial statements, which analysis shall be consistent with
the analysis previously provided by the Lead Borrower under the Existing Credit
Agreement.  In the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Lead
Borrower shall also provide a statement of reconciliation conforming such
financial statements to GAAP;

 

(c)           on the first Wednesday of each Fiscal Month (or, if such day is
not a Business Day, on the next succeeding Business Day), a certificate in the
form of Exhibit G (a “Borrowing Base Certificate”) showing the Borrowing Base as
of the close of business as of the last day of the immediately preceding Fiscal
Month, each Borrowing Base Certificate to be certified as complete and correct
by a Responsible Officer of the Lead Borrower; provided that (i) if Uncapped
Excess Availability at any time is less than $25,000,000 or (ii) an Event of
Default has occurred and is continuing, such Borrowing Base Certificate shall be
delivered on Wednesday of each week (or, if Wednesday is not a Business Day, on
the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday;

 

(d)           concurrently with the filing thereof (or upon the request of the
Administrative Agent or its auditors, appraisers, accountants, consultants or
other representatives), copies of each of the Lead Borrower’s federal income tax
returns, and any amendments thereto;

 

93

--------------------------------------------------------------------------------


 


(E)                                  PROMPTLY UPON RECEIPT, COPIES OF ANY
DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR RECOMMENDATIONS SUBMITTED TO THE
BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF ANY
LOAN PARTY BY ITS PUBLIC ACCOUNTING FIRM IN CONNECTION WITH THE ACCOUNTS OR
BOOKS OF THE LOAN PARTIES OR ANY SUBSIDIARY, OR ANY AUDIT OF ANY OF THEM, IN
EACH CASE TO THE EXTENT PERMITTED BY THE POLICIES OF ITS PUBLIC ACCOUNTING FIRM
AT SUCH TIME;


 


(F)                                    PROMPTLY AFTER THE SAME ARE AVAILABLE,
COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT, OR OTHER DOCUMENT,
REPORT OR COMMUNICATION SENT TO THE STOCKHOLDERS OF THE LOAN PARTIES, AND COPIES
OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS
WHICH ANY LOAN PARTY FILES WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE
SECURITIES EXCHANGE ACT OF 1934 OR WITH ANY NATIONAL SECURITIES EXCHANGE, AND IN
ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
PURSUANT HERETO;


 


(G)                                 THE FINANCIAL AND COLLATERAL REPORTS
DESCRIBED ON SCHEDULE 6.02 HERETO, AT THE TIMES SET FORTH IN SUCH SCHEDULE;


 


(H)                                 PROMPTLY AFTER THE FURNISHING THEREOF,
(I) COPIES OF ANY STATEMENT OR REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES
OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF PURSUANT TO THE TERMS OF ANY
INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND (II) COPIES OF ALL NOTICES
AND OTHER COMMUNICATIONS RECEIVED OR DELIVERED BY A LOAN PARTY WITH RESPECT TO
THE NOTE DOCUMENTS (I) WHICH INDICATE A BREACH OR DEFAULT OF ANY SUCH DOCUMENT,
OR (II) WHICH CONSTITUTE A NOTICE UNDER SECTION 7.5 (NOTICES) OF THE NOTE
PURCHASE AGREEMENT (TO THE EXTENT NOT OTHERWISE ALREADY PROVIDED TO THE
ADMINISTRATIVE AGENT), IN EACH CASE NOT OTHERWISE REQUIRED TO BE FURNISHED TO
THE LENDERS PURSUANT TO SECTION 6.01 OR ANY OTHER CLAUSE OF THIS SECTION 6.02;


 


(I)                                     AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 30 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE LOAN PARTIES (OR UPON
THE REQUEST OF THE ADMINISTRATIVE AGENT OR ITS AUDITORS, APPRAISERS,
ACCOUNTANTS, CONSULTANTS OR OTHER REPRESENTATIVES), (I) A CERTIFICATE EXECUTED
BY AN AUTHORIZED OFFICER OF THE LEAD BORROWER CERTIFYING THE EXISTENCE AND
ADEQUACY OF THE PROPERTY AND CASUALTY INSURANCE PROGRAM CARRIED BY THE LOAN
PARTIES AND THEIR SUBSIDIARIES, AND (II) A WRITTEN SUMMARY OF SAID PROGRAM
IDENTIFYING THE NAME OF EACH INSURER, THE NUMBER OF EACH POLICY AND EXPIRATION
DATE OF EACH POLICY, THE AMOUNTS AND TYPES OF EACH COVERAGE, AND A LIST OF
EXCLUSIONS AND DEDUCTIBLES FOR EACH POLICY.


 


(J)                                     PROMPTLY, AND IN ANY EVENT WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF,
COPIES OF EACH NOTICE OR OTHER CORRESPONDENCE RECEIVED FROM ANY GOVERNMENTAL
AUTHORITY (INCLUDING, WITHOUT LIMITATION, THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION)) CONCERNING ANY PROCEEDING WITH, OR
INVESTIGATION OR POSSIBLE INVESTIGATION OR OTHER INQUIRY BY SUCH GOVERNMENTAL
AUTHORITY REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR
ANY SUBSIDIARY THEREOF OR ANY OTHER MATTER WHICH, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

94

--------------------------------------------------------------------------------


 


(K)                                  PROMPTLY, SUCH ADDITIONAL INFORMATION
REGARDING THE BUSINESS AFFAIRS, FINANCIAL CONDITION OR OPERATIONS OF ANY LOAN
PARTY OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Financial statements required to be delivered pursuant to Sections 6.01(a),
6.01(b) or 6.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on EDGAR or another Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Lead Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every
instance, the Lead Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

6.03                           Notices.  Promptly notify the Administrative
Agent:

 


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT;


 


(B)                                 OF ANY MATTER THAT HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING
(I) BREACH OR NON-PERFORMANCE OF, ANY DEFAULT UNDER, OR TERMINATION OF, A
MATERIAL CONTRACT OR WITH RESPECT TO MATERIAL INDEBTEDNESS OF ANY LOAN PARTY OR
ANY SUBSIDIARY THEREOF; (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING
OR SUSPENSION BETWEEN ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF AND ANY
GOVERNMENTAL AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL
DEVELOPMENT IN, ANY LITIGATION OR ANY ADMINISTRATIVE OR ARBITRATION PROCEEDING
AFFECTING ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, INCLUDING PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS;


 


(C)                                  OF ANY UNDISCHARGED OR UNPAID JUDGMENTS OR
DECREES IN EXCESS OF $3,000,000, INDIVIDUALLY OR IN THE AGGREGATE;


 


(D)                                 OF THE OCCURRENCE OF ANY ERISA EVENT;


 


(E)                                  OF ANY MATERIAL CHANGE IN ACCOUNTING
POLICIES OR FINANCIAL REPORTING PRACTICES BY ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF;

 

95

--------------------------------------------------------------------------------


 


(F)                                    OF ANY CHANGE IN ANY LOAN PARTY’S SENIOR
EXECUTIVE OFFICERS;


 


(G)                                 OF THE DISCHARGE BY ANY LOAN PARTY OF ITS
PRESENT PUBLIC ACCOUNTING FIRM OR ANY WITHDRAWAL OR RESIGNATION BY SUCH PUBLIC
ACCOUNTING FIRM;


 


(H)                                 OF ANY COLLECTIVE BARGAINING AGREEMENT OR
OTHER LABOR CONTRACT TO WHICH A LOAN PARTY BECOMES A PARTY, THE APPLICATION FOR
THE CERTIFICATION OF A COLLECTIVE BARGAINING AGENT, OR ANY LABOR NEGOTIATIONS OR
STRIKES;


 


(I)                                     OF THE FILING OF ANY LIEN FOR UNPAID
TAXES AGAINST ANY LOAN PARTY;


 


(J)                                     OF ANY CASUALTY OR OTHER INSURED DAMAGE
TO ANY MATERIAL PORTION OF THE COLLATERAL OR THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING FOR THE TAKING OF ANY INTEREST IN A MATERIAL PORTION OF THE
COLLATERAL UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR
PROCEEDING OR IF ANY MATERIAL PORTION OF THE COLLATERAL IS DAMAGED OR DESTROYED;
AND


 


(K)                                  OF ANY FAILURE BY ANY LOAN PARTY TO PAY
RENT AT (I) TEN PERCENT (10%) OR MORE OF SUCH LOAN PARTY’S LOCATIONS OR (II) ANY
OF SUCH LOAN PARTY’S LOCATIONS IF SUCH FAILURE CONTINUES FOR MORE THAN TEN
(10) DAYS FOLLOWING THE DAY ON WHICH SUCH RENT FIRST CAME DUE AND SUCH FAILURE
WOULD BE REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                           Payment of Obligations.  Pay and discharge in
full as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, (b) all lawful claims
(including, without limitation, claims for labor, materials and supplies and
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property (other than a Permitted
Encumbrance), and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except, in each case, where (a) the validity or
amount thereof (other than payroll taxes or taxes that are the subject of a
United States federal tax lien) is being contested in good faith by appropriate
proceedings diligently conducted, (b) such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.  The Lead Borrower will, upon request, furnish the Collateral Agent with
proof satisfactory to the Collateral Agent indicating that the Loan Parties and
their Subsidiaries have made the payments or deposits described in clause
(a) above.  Each Loan Party shall, and shall cause each of its Subsidiaries to,
pay in conformity with its customary practice all accounts payable incident to
the operations of

 

96

--------------------------------------------------------------------------------


 

such Person not referred to in this Section 6.04, above.  Nothing contained
herein shall be deemed to limit the rights of the Agents with respect to
determining Reserves pursuant to this Agreement.

 

6.05                           Preservation of Existence, Etc..  Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05.

 

6.06                           Maintenance of Properties.

 


(A)                                  KEEP ITS PROPERTIES IN SUCH REPAIR, WORKING
ORDER AND CONDITION, AND SHALL FROM TIME TO TIME MAKE SUCH REPAIRS,
REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO, AS ARE REASONABLY NECESSARY
FOR THE EFFICIENT OPERATION OF ITS BUSINESS AND SHALL COMPLY AT ALL TIMES IN ALL
MATERIAL RESPECTS WITH ALL MATERIAL FRANCHISES, LICENSES AND LEASES TO WHICH IT
IS PARTY SO AS TO PREVENT ANY LOSS OR FORFEITURE THEREOF OR THEREUNDER, EXCEPT
WHERE (I) COMPLIANCE IS AT THE TIME BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND (II) FAILURE TO COMPLY WITH THE PROVISIONS BEING CONTESTED HAS
NOT RESULTED, AND WHICH, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 TAKE ALL REASONABLE ACTIONS TO POSSESS AND
MAINTAIN ALL INTELLECTUAL PROPERTY MATERIAL TO THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AND OWN ALL RIGHT, TITLE AND INTEREST IN AND TO, OR HAVE A VALID
LICENSE FOR, ALL SUCH INTELLECTUAL PROPERTY.  NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES SHALL TAKE ANY ACTION, OR FAIL TO TAKE ANY ACTION, THAT COULD
REASONABLY BE EXPECTED TO (I) RESULT IN THE INVALIDITY, ABANDONMENT, MISUSE,
LAPSE, OR UNENFORCEABILITY OF INTELLECTUAL PROPERTY WHICH IS MATERIAL TO THE
CONDUCT OF THE BUSINESS OF THE LOAN PARTIES OR (II) KNOWINGLY INFRINGE UPON OR
MISAPPROPRIATE ANY RIGHTS OF OTHER PERSONS.


 


(C)                                  DO ALL THINGS REASONABLY NECESSARY IN ORDER
TO COMPLY WITH ALL ENVIRONMENTAL LAWS AT ANY REAL PROPERTY OR OTHERWISE IN
CONNECTION WITH THEIR OPERATIONS NONCOMPLIANCE WITH WHICH COULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT, AND OBTAIN ALL PERMITS AND OTHER
GOVERNMENTAL AUTHORIZATIONS FOR THEIR OPERATIONS UNDER APPLICABLE ENVIRONMENTAL
LAWS OTHER THAN SUCH PERMITS AND OTHER AUTHORIZATIONS THE FAILURE OF WHICH TO
OBTAIN COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE EFFECT.


 

6.07                           Maintenance of Insurance.

 


(A)                                  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND NOT AFFILIATES OF THE LOAN PARTIES, INSURANCE WITH RESPECT TO ITS PROPERTIES
AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS AND OPERATING IN THE SAME OR
SIMILAR LOCATIONS OR AS IS REQUIRED BY APPLICABLE LAW, OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER
PERSONS AND AS ARE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


(B)                                 FIRE AND EXTENDED COVERAGE POLICIES
MAINTAINED WITH RESPECT TO ANY COLLATERAL SHALL BE ENDORSED OR OTHERWISE AMENDED
TO INCLUDE (I) A NON-CONTRIBUTING

 

97

--------------------------------------------------------------------------------


 


MORTGAGE CLAUSE (REGARDING IMPROVEMENTS TO REAL PROPERTY) AND LENDERS’ LOSS
PAYABLE CLAUSE (REGARDING PERSONAL PROPERTY), IN FORM AND SUBSTANCE SATISFACTORY
TO THE COLLATERAL AGENT, WHICH ENDORSEMENTS OR AMENDMENTS SHALL PROVIDE THAT THE
INSURER SHALL PAY ALL PROCEEDS OTHERWISE PAYABLE TO THE LOAN PARTIES UNDER THE
POLICIES DIRECTLY TO THE COLLATERAL AGENT, (II) A PROVISION TO THE EFFECT THAT
NONE OF THE LOAN PARTIES, CREDIT PARTIES OR ANY OTHER PERSON SHALL BE A
CO-INSURER AND (III) SUCH OTHER PROVISIONS AS THE COLLATERAL AGENT MAY
REASONABLY REQUIRE FROM TIME TO TIME TO PROTECT THE INTERESTS OF THE CREDIT
PARTIES. COMMERCIAL GENERAL LIABILITY POLICIES SHALL BE ENDORSED TO NAME THE
COLLATERAL AGENT AS AN ADDITIONAL INSURED. BUSINESS INTERRUPTION POLICIES SHALL
NAME THE COLLATERAL AGENT AS A LOSS PAYEE AND SHALL BE ENDORSED OR AMENDED TO
INCLUDE (I) A PROVISION THAT, FROM AND AFTER THE CLOSING DATE, THE INSURER SHALL
PAY ALL PROCEEDS OTHERWISE PAYABLE TO THE LOAN PARTIES UNDER THE POLICIES
DIRECTLY TO THE COLLATERAL AGENT, (II) A PROVISION TO THE EFFECT THAT NONE OF
THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER
PARTY SHALL BE A CO-INSURER AND (III) SUCH OTHER PROVISIONS AS THE COLLATERAL
AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME TO PROTECT THE INTERESTS OF THE
CREDIT PARTIES. EACH SUCH POLICY REFERRED TO IN THIS SECTION 6.07(B) SHALL ALSO
PROVIDE THAT IT SHALL NOT BE CANCELED, MODIFIED OR NOT RENEWED (I) BY REASON OF
NONPAYMENT OF PREMIUM, EXCEPT UPON NOT LESS THAN TEN (10) DAYS’ PRIOR WRITTEN
NOTICE THEREOF BY THE INSURER TO THE COLLATERAL AGENT (GIVING THE COLLATERAL
AGENT THE RIGHT TO CURE DEFAULTS IN THE PAYMENT OF PREMIUMS) OR (II) FOR ANY
OTHER REASON, EXCEPT UPON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
THEREOF BY THE INSURER TO THE COLLATERAL AGENT. THE LEAD BORROWER SHALL DELIVER
TO THE COLLATERAL AGENT, PRIOR TO THE CANCELLATION, MODIFICATION OR NON-RENEWAL
OF ANY SUCH POLICY OF INSURANCE, A COPY OF A RENEWAL OR REPLACEMENT POLICY (OR
OTHER EVIDENCE OF RENEWAL OF A POLICY PREVIOUSLY DELIVERED TO THE COLLATERAL
AGENT, INCLUDING AN INSURANCE BINDER) TOGETHER WITH EVIDENCE SATISFACTORY TO THE
COLLATERAL AGENT OF PAYMENT OF THE PREMIUM THEREFOR.


 


(C)                                  NONE OF THE CREDIT PARTIES, OR THEIR AGENTS
OR EMPLOYEES SHALL BE LIABLE FOR ANY LOSS OR DAMAGE INSURED BY THE INSURANCE
POLICIES REQUIRED TO BE MAINTAINED UNDER THIS SECTION 6.07.  EACH LOAN PARTY
SHALL LOOK SOLELY TO ITS INSURANCE COMPANIES OR ANY OTHER PARTIES OTHER THAN THE
CREDIT PARTIES FOR THE RECOVERY OF SUCH LOSS OR DAMAGE AND SUCH INSURANCE
COMPANIES SHALL HAVE NO RIGHTS OF SUBROGATION AGAINST ANY CREDIT PARTY OR ITS
AGENTS OR EMPLOYEES.  IF, HOWEVER, THE INSURANCE POLICIES DO NOT PROVIDE WAIVER
OF SUBROGATION RIGHTS AGAINST SUCH PARTIES, AS REQUIRED ABOVE, THEN THE LOAN
PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY LAW, TO WAIVE THEIR RIGHT OF
RECOVERY, IF ANY, AGAINST THE CREDIT PARTIES AND THEIR AGENTS AND EMPLOYEES. 
THE DESIGNATION OF ANY FORM, TYPE OR AMOUNT OF INSURANCE COVERAGE BY THE ANY
CREDIT PARTY UNDER THIS SECTION 6.07 SHALL IN NO EVENT BE DEEMED A
REPRESENTATION, WARRANTY OR ADVICE BY SUCH CREDIT PARTY THAT SUCH INSURANCE IS
ADEQUATE FOR THE PURPOSES OF THE BUSINESS OF THE LOAN PARTIES OR THE PROTECTION
OF THEIR PROPERTIES.


 


(D)                                 PERMIT ANY REPRESENTATIVES THAT ARE
DESIGNATED BY THE COLLATERAL AGENT TO INSPECT THE INSURANCE POLICIES MAINTAINED
BY OR ON BEHALF OF THE LOAN PARTIES AND TO INSPECT BOOKS AND RECORDS RELATED
THERETO AND ANY PROPERTIES COVERED THEREBY.  THE LOAN PARTIES SHALL PAY THE
REASONABLE FEES AND EXPENSES OF ANY REPRESENTATIVES RETAINED BY THE COLLATERAL
AGENT TO CONDUCT ANY SUCH INSPECTION.

 

98

--------------------------------------------------------------------------------


 

6.08                           Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP; (b) such contest
effectively suspends enforcement of the contested Laws, and (c) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09                           Books and Records; Accountants.

 


(A)                                  (I) MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP
CONSISTENTLY APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF THE LOAN PARTIES OR SUCH SUBSIDIARY, AS THE
CASE MAY BE; AND (II) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN MATERIAL
CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING
REGULATORY JURISDICTION OVER THE LOAN PARTIES OR SUCH SUBSIDIARY, AS THE CASE
MAY BE.


 


(B)                                 AT ALL TIMES RETAIN BDO SEIDMAN, LLP OR
ANOTHER PUBLIC ACCOUNTING FIRM WHICH IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND INSTRUCT SUCH PUBLIC ACCOUNTING FIRM IN WRITING TO
COOPERATE WITH, AND BE AVAILABLE TO, THE ADMINISTRATIVE AGENT OR ITS
REPRESENTATIVES TO DISCUSS THE LOAN PARTIES’ FINANCIAL PERFORMANCE, FINANCIAL
CONDITION, OPERATING RESULTS, CONTROLS, AND SUCH OTHER MATTERS, WITHIN THE SCOPE
OF THE RETENTION OF SUCH PUBLIC ACCOUNTING FIRM, AS MAY BE RAISED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE LEAD BORROWER SHALL BE ENTITLED TO
PARTICIPATE IN ANY SUCH MEETINGS OR DISCUSSIONS.  THE LEAD BORROWER HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS ALL AUDITORS, ACCOUNTANTS, OR OTHER THIRD
PARTIES TO DELIVER TO THE ADMINISTRATIVE AGENT, AT THE BORROWERS’ EXPENSE,
COPIES OF THE BORROWERS’ FINANCIAL STATEMENTS, PAPERS RELATED THERETO, AND OTHER
ACCOUNTING RECORDS OF ANY NATURE IN THEIR POSSESSION, AND TO DISCLOSE TO THE
ADMINISTRATIVE AGENT ANY INFORMATION THEY MAY HAVE REGARDING THE COLLATERAL OR
THE FINANCIAL CONDITION OF THE BORROWERS, IN EACH CASE TO THE EXTENT PERMITTED
BY THE POLICIES OF SUCH AUDITORS, ACCOUNTANTS OR OTHER THIRD PARTIES AT SUCH
TIME; PROVIDED THAT THE LEAD BORROWER SHALL BE ENTITLED TO BE PROVIDED WITH
COPIES OF ANY SUCH FINANCIAL STATEMENTS, PAPERS, ACCOUNTING RECORDS OR
DISCLOSURES CONTEMPORANEOUSLY THEREWITH.


 

6.10                           Inspection Rights.

 


(A)                                  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT TO VISIT AND INSPECT ANY OF ITS
PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS, AND MAKE
COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND PUBLIC ACCOUNTING FIRM, ALL AT THE
EXPENSE OF THE LOAN PARTIES AND AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS
HOURS AND AS OFTEN AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE
TO THE LEAD BORROWER; PROVIDED, HOWEVER, THAT WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT (OR ANY OF ITS
REPRESENTATIVES OR INDEPENDENT

 

99

--------------------------------------------------------------------------------


 


CONTRACTORS) MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE LOAN PARTIES AT
ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.


 


(B)                                 UPON THE REQUEST OF THE ADMINISTRATIVE AGENT
AFTER REASONABLE PRIOR NOTICE, PERMIT THE ADMINISTRATIVE AGENT OR PROFESSIONALS
(INCLUDING INVESTMENT BANKERS, CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS)
RETAINED BY THE ADMINISTRATIVE AGENT TO CONDUCT APPRAISALS, COMMERCIAL FINANCE
EXAMINATIONS AND OTHER EVALUATIONS, INCLUDING, WITHOUT LIMITATION, OF (I) THE
LEAD BORROWER’S PRACTICES IN THE COMPUTATION OF THE BORROWING BASE AND (II) THE
ASSETS INCLUDED IN THE BORROWING BASE AND RELATED FINANCIAL INFORMATION SUCH AS,
BUT NOT LIMITED TO, SALES, GROSS MARGINS, PAYABLES, ACCRUALS AND RESERVES. 
SUBJECT TO THE FOLLOWING SENTENCES, THE LOAN PARTIES SHALL PAY THE FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH PROFESSIONALS WITH RESPECT TO SUCH
EVALUATIONS AND APPRAISALS AS PROVIDED BELOW.  WITHOUT LIMITING THE FOREGOING,
THE LOAN PARTIES ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION, UNDERTAKE UP TO ONE (1) REAL ESTATE APPRAISAL AND UP TO TWO
(2) INVENTORY APPRAISALS AND TWO (2) COMMERCIAL FINANCE EXAMINATIONS EACH FISCAL
YEAR AT THE LOAN PARTIES’ EXPENSE; PROVIDED THAT, IN THE EVENT THAT EXCESS
AVAILABILITY IS AT ANY TIME LESS THAN $35,000,000, THE ADMINISTRATIVE AGENT MAY,
IN ITS DISCRETION, UNDERTAKE UP TO THREE (3) INVENTORY APPRAISALS AND THREE
(3) COMMERCIAL FINANCE EXAMINATIONS EACH FISCAL YEAR AT THE LOAN PARTIES’
EXPENSE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
ADMINISTRATIVE AGENT MAY CAUSE ADDITIONAL INVENTORY APPRAISALS AND COMMERCIAL
FINANCE EXAMINATIONS TO BE UNDERTAKEN (I) AS IT IN ITS REASONABLE DISCRETION
DEEMS NECESSARY OR APPROPRIATE, AT ITS OWN EXPENSE, OR (II) IF REQUIRED BY
APPLICABLE LAW OR IF A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AT THE EXPENSE OF THE LOAN PARTIES.


 

6.11                           Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to refinance the Indebtedness of the Lead Borrower and its
Subsidiaries under the Existing Credit Agreement and the L/C Demand Facility,
(b) to finance transaction fees and expenses related hereto, (c) to finance the
acquisition of working capital assets of the Borrowers, including the purchase
of Inventory and Equipment, in each case in the ordinary course of business,
(d) to finance Capital Expenditures of the Borrowers, (e) to pay certain
obligations owed by the Lead Borrower to third parties as a result of the Hoop
bankruptcy in an aggregate amount not to exceed $13,400,000 (net of receipts
from Disney), as more fully described on Schedule 6.11 attached hereto, and
(f) for general corporate purposes of the Loan Parties, in each case to the
extent expressly permitted under applicable Law and the Loan Documents.

 

6.12                           Additional Loan Parties.  Notify the
Administrative Agent at the time that any Person becomes a Subsidiary, and
promptly thereafter (and in any event within fifteen (15) days), cause any such
Person (a) which is not a CFC, to (i) become a Loan Party by executing and
delivering to the Administrative Agent a Joinder to this Agreement or a
counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a Lien
to the Collateral Agent on such Person’s assets to secure the Obligations, and
(iii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), and (b) if any Equity Interests or Indebtedness of such

 

100

--------------------------------------------------------------------------------


 

Person are owned by or on behalf of any Loan Party, to pledge such Equity
Interests and promissory notes evidencing such Indebtedness, in each case in
form, content and scope reasonably satisfactory to the Administrative Agent.  In
no event shall compliance with this Section 6.12 waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.

 

6.13                           Cash Management.

 


(A)                                  ON OR PRIOR TO THE CLOSING DATE:


 

(I)                                     DELIVER TO THE ADMINISTRATIVE AGENT
COPIES OF NOTIFICATIONS (EACH, A “CREDIT CARD NOTIFICATION”) SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT H WHICH HAVE BEEN EXECUTED ON BEHALF OF SUCH
LOAN PARTY AND DELIVERED TO SUCH LOAN PARTY’S CREDIT CARD CLEARINGHOUSES AND
PROCESSORS LISTED ON SCHEDULE 5.21(B); AND

 

(II)                                  ENTER INTO A BLOCKED ACCOUNT AGREEMENT
(EACH, A “BLOCKED ACCOUNT AGREEMENT”) SATISFACTORY IN FORM AND SUBSTANCE TO THE
AGENTS WITH EACH BLOCKED ACCOUNT BANK (COLLECTIVELY, THE “BLOCKED ACCOUNTS”).

 

The Administrative Agent hereby acknowledges and agrees that, upon delivery of
the Credit Card Notifications and Blocked Account Agreements described on
Schedule 6.13, the requirements of this Section 6.13(a), and the requirements
set forth below in each of Sections 6.13(b) and 6.13(c), shall be deemed to have
been satisfied.

 


(B)                                 (I) EACH CREDIT CARD NOTIFICATION SHALL
REQUIRE THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN DAILY (AND WHETHER OR
NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO A BLOCKED ACCOUNT OF ALL
PAYMENTS DUE FROM CREDIT CARD PROCESSORS, AND (II) THE BORROWERS SHALL CAUSE
EACH DEPOSITORY INSTITUTION LISTED ON SCHEDULE 5.21(A) TO CAUSE THE ACH OR WIRE
TRANSFER NO LESS FREQUENTLY THAN DAILY (AND WHETHER OR NOT THERE ARE THEN ANY
OUTSTANDING OBLIGATIONS) TO A BLOCKED ACCOUNT OF ALL AMOUNTS ON DEPOSIT IN EACH
DDA.


 


(C)                                  EACH BLOCKED ACCOUNT AGREEMENT SHALL
REQUIRE, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH DOMINION
EVENT, THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN DAILY (AND WHETHER OR
NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO THE CONCENTRATION ACCOUNT
MAINTAINED BY THE COLLATERAL AGENT AT WELLS FARGO BANK (THE “CONCENTRATION
ACCOUNT”), OF ALL CASH RECEIPTS AND COLLECTIONS, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING:


 

(I)                                     ALL AVAILABLE CASH RECEIPTS FROM THE
SALE OF INVENTORY AND OTHER ASSETS;

 

(II)                                  ALL PROCEEDS OF COLLECTIONS OF ACCOUNTS;

 

101

--------------------------------------------------------------------------------


 

(III)                               ALL NET PROCEEDS, AND ALL OTHER CASH
PAYMENTS RECEIVED BY A LOAN PARTY FROM ANY PERSON OR FROM ANY SOURCE OR ON
ACCOUNT OF ANY SALE OR OTHER TRANSACTION OR EVENT;

 

(IV)                              THE THEN CONTENTS OF EACH DDA (NET OF ANY
MINIMUM BALANCE, NOT TO EXCEED $2,500.00, AS MAY BE REQUIRED TO BE KEPT IN THE
SUBJECT DDA BY THE DEPOSITORY INSTITUTION AT WHICH SUCH DDA IS MAINTAINED);

 

(V)                                 THE THEN ENTIRE LEDGER BALANCE OF EACH
BLOCKED ACCOUNT (NET OF ANY MINIMUM BALANCE, NOT TO EXCEED $2,500.00, AS MAY BE
REQUIRED TO BE KEPT IN THE SUBJECT BLOCKED ACCOUNT BY THE BLOCKED ACCOUNT BANK);
AND

 

(VI)                              THE PROCEEDS OF ALL CREDIT CARD CHARGES.

 

Prior to the exercise of remedies provided for in Section 8.02 (or before the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), subject to the terms of the Intercreditor
Agreement, all amounts received in the Concentration Account from any source,
including the Blocked Account Banks, shall be applied by the Administrative
Agent in the order set forth in Section 2.05(e).

 


(D)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(B), THE LOAN PARTIES SHALL
PROVIDE THE COLLATERAL AGENT WITH AN ACCOUNTING OF THE CONTENTS OF THE BLOCKED
ACCOUNTS AND THE CONCENTRATION ACCOUNT, WHICH SHALL IDENTIFY, TO THE REASONABLE
SATISFACTION OF THE COLLATERAL AGENT, THE PROCEEDS FROM THE NOTE PURCHASERS
PRIORITY COLLATERAL WHICH WERE DEPOSITED INTO A BLOCKED ACCOUNT AND SWEPT TO THE
CONCENTRATION ACCOUNT.  IN ADDITION, THE LOAN PARTIES SHALL PROVIDE THE
COLLATERAL AGENT (I) WITH WRITTEN NOTICE OF ANY RESTRICTED PAYMENT OR OTHER
INTERCOMPANY TRANSFER TO BE MADE TO ANY LOAN PARTY BY ANY SUBSIDIARY LOCATED
OUTSIDE OF THE UNITED STATES, IN EACH CASE AS OTHERWISE PERMITTED PURSUANT TO
SECTIONS 7.06 OR 7.18, RESPECTIVELY, OF THIS AGREEMENT, NO LESS THAN FIVE
(5) DAYS PRIOR TO THE RECEIPT THEREOF AND (II) WITH WRITTEN CONFIRMATION (WHICH
SHALL INCLUDE A FED REFERENCE NUMBER, IF APPLICABLE) ON THE DATE OF THE RECEIPT
OF ANY SUCH RESTRICTED PAYMENT OR OTHER INTERCOMPANY TRANSFER.  UPON THE RECEIPT
OF (X) THE CONTENTS OF THE BLOCKED ACCOUNTS, AND (Y) SUCH ACCOUNTING AND/OR
WRITTEN CONFIRMATION, THE COLLATERAL AGENT AGREES TO PROMPTLY REMIT TO THE AGENT
UNDER THE NOTE PURCHASE FACILITY THE PROCEEDS OF THE NOTE PURCHASERS PRIORITY
COLLATERAL RECEIVED BY THE COLLATERAL AGENT.


 


(E)                                  THE CONCENTRATION ACCOUNT SHALL AT ALL
TIMES BE UNDER THE SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT.  THE LOAN
PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT (I) THE LOAN PARTIES HAVE NO RIGHT OF
WITHDRAWAL FROM THE CONCENTRATION ACCOUNT, (II) THE FUNDS ON DEPOSIT IN THE
CONCENTRATION ACCOUNT SHALL AT ALL TIMES BE COLLATERAL SECURITY FOR ALL OF THE
OBLIGATIONS AND (III) THE FUNDS ON DEPOSIT IN THE CONCENTRATION ACCOUNT SHALL BE
APPLIED AS PROVIDED IN THIS AGREEMENT.


 


(F)                                    IN THE EVENT THAT, AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF A CASH DOMINION EVENT, ANY LOAN PARTY RECEIVES OR
OTHERWISE HAS DOMINION AND CONTROL OF

 

102

--------------------------------------------------------------------------------


 


ANY PROCEEDS OR COLLECTIONS DESCRIBED IN SECTION 6.13(C), SUCH PROCEEDS AND
COLLECTIONS SHALL BE HELD IN TRUST BY SUCH LOAN PARTY FOR THE COLLATERAL AGENT,
SHALL NOT BE COMMINGLED WITH ANY OF SUCH LOAN PARTY’S OTHER FUNDS OR DEPOSITED
IN ANY ACCOUNT OF SUCH LOAN PARTY AND SHALL, NOT LATER THAN THE BUSINESS DAY
AFTER RECEIPT THEREOF, BE DEPOSITED INTO THE CONCENTRATION ACCOUNT OR DEALT WITH
IN SUCH OTHER FASHION AS SUCH LOAN PARTY MAY BE INSTRUCTED BY THE COLLATERAL
AGENT.


 


(G)                                 UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, THE LOAN PARTIES SHALL CAUSE BANK STATEMENTS AND/OR OTHER REPORTS TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT NOT LESS OFTEN THAN MONTHLY, ACCURATELY
SETTING FORTH ALL AMOUNTS DEPOSITED IN EACH BLOCKED ACCOUNT TO ENSURE THE PROPER
TRANSFER OF FUNDS AS SET FORTH ABOVE.


 

6.14                           Information Regarding the Collateral.

 


(A)                                  FURNISH TO THE ADMINISTRATIVE AGENT AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY CHANGE IN: (I) ANY LOAN
PARTY’S NAME OR IN ANY TRADE NAME USED TO IDENTIFY IT IN THE CONDUCT OF ITS
BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES; (II) THE LOCATION OF ANY LOAN
PARTY’S CHIEF EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN
WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED BY IT OR ANY
OFFICE OR FACILITY AT WHICH COLLATERAL OWNED BY IT IS LOCATED (INCLUDING THE
ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY); (III) ANY LOAN PARTY’S
ORGANIZATIONAL STRUCTURE OR JURISDICTION OF INCORPORATION OR FORMATION; OR
(IV) ANY LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL
IDENTIFICATION NUMBER ASSIGNED TO IT BY ITS STATE OF ORGANIZATION. THE LOAN
PARTIES AGREE NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING
SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UCC OR OTHERWISE THAT ARE
REQUIRED IN ORDER FOR THE COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING
SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE
COLLATERAL (SUBJECT ONLY TO (I) WITH RESPECT TO THE NOTE PURCHASERS PRIORITY
COLLATERAL ONLY, LIENS SECURING THE OBLIGATIONS OF THE LOAN PARTIES WITH RESPECT
TO THE NOTE PURCHASE FACILITY, AND (II) OTHER PERMITTED ENCUMBRANCES HAVING
PRIORITY BY OPERATION OF APPLICABLE LAW) FOR ITS OWN BENEFIT AND THE BENEFIT OF
THE OTHER CREDIT PARTIES.


 


(B)                                 FROM TIME TO TIME AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, AND NOT LESS THAN ONE TIME PER FISCAL
YEAR, THE LEAD BORROWER SHALL SUPPLEMENT EACH SCHEDULE HERETO, OR ANY
REPRESENTATION HEREIN OR IN ANY OTHER LOAN DOCUMENT, WITH RESPECT TO ANY MATTER
ARISING AFTER THE CLOSING DATE THAT, IF EXISTING OR OCCURRING ON THE CLOSING
DATE, WOULD HAVE BEEN REQUIRED TO BE SET FORTH OR DESCRIBED IN SUCH SCHEDULE OR
AS AN EXCEPTION TO SUCH REPRESENTATION OR THAT IS NECESSARY TO CORRECT ANY
INFORMATION IN SUCH SCHEDULE OR REPRESENTATION WHICH HAS BEEN RENDERED
INACCURATE THEREBY (AND, IN THE CASE OF ANY SUPPLEMENTS TO ANY SCHEDULE, SUCH
SCHEDULE SHALL BE APPROPRIATELY MARKED TO SHOW THE CHANGES MADE THEREIN). 
NOTWITHSTANDING THE FOREGOING, NO SUPPLEMENT OR REVISION TO ANY SCHEDULE OR
REPRESENTATION SHALL BE DEEMED THE CREDIT PARTIES’ CONSENT TO THE MATTERS
REFLECTED IN SUCH UPDATED SCHEDULES OR REVISED REPRESENTATIONS NOR PERMIT THE
LOAN PARTIES TO UNDERTAKE ANY ACTIONS OTHERWISE PROHIBITED HEREUNDER OR FAIL TO
UNDERTAKE ANY ACTION REQUIRED HEREUNDER FROM THE RESTRICTIONS AND REQUIREMENTS
IN EXISTENCE PRIOR TO THE DELIVERY OF SUCH UPDATED SCHEDULES OR SUCH REVISION OF
A REPRESENTATION; NOR SHALL ANY

 

103

--------------------------------------------------------------------------------


 


SUCH SUPPLEMENT OR REVISION TO ANY SCHEDULE OR REPRESENTATION BE DEEMED THE
CREDIT PARTIES’ WAIVER OF ANY DEFAULT RESULTING FROM THE MATTERS DISCLOSED
THEREIN.


 

6.15                           Physical Inventories.

 


(A)                                  CAUSE NOT LESS THAN ONE (1) PHYSICAL
INVENTORY TO BE UNDERTAKEN, AT THE EXPENSE OF THE LOAN PARTIES, IN EACH TWELVE
MONTH PERIOD, CONDUCTED BY SUCH INVENTORY TAKERS AS ARE SATISFACTORY TO THE
COLLATERAL AGENT AND FOLLOWING SUCH METHODOLOGY AS IS CONSISTENT WITH THE
METHODOLOGY USED IN THE IMMEDIATELY PRECEDING INVENTORY OR AS OTHERWISE MAY BE
SATISFACTORY TO THE COLLATERAL AGENT. THE COLLATERAL AGENT, AT THE EXPENSE OF
THE LOAN PARTIES, MAY PARTICIPATE IN AND/OR OBSERVE EACH SCHEDULED PHYSICAL
COUNT OF INVENTORY WHICH IS UNDERTAKEN ON BEHALF OF ANY LOAN PARTY.  UPON THE
REQUEST OF THE COLLATERAL AGENT, THE LEAD BORROWER SHALL PROVIDE THE COLLATERAL
AGENT WITH A RECONCILIATION OF THE RESULTS OF SUCH INVENTORY (AS WELL AS OF ANY
OTHER PHYSICAL INVENTORY UNDERTAKEN BY A LOAN PARTY) AND SHALL POST SUCH RESULTS
TO THE LOAN PARTIES’ STOCK LEDGERS AND GENERAL LEDGERS, AS APPLICABLE.


 


(B)                                 THE COLLATERAL AGENT, IN ITS DISCRETION, IF
ANY DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, MAY CAUSE ADDITIONAL SUCH
INVENTORIES TO BE TAKEN AS THE COLLATERAL AGENT DETERMINES (EACH, AT THE EXPENSE
OF THE LOAN PARTIES).


 

6.16                           Environmental Laws.  (a)  Conduct its operations
and keep and maintain its Real Estate in material compliance with all
Environmental Laws; (b) obtain and renew all environmental permits appropriate
or necessary for its operations and properties; and (c) implement any and all
investigation, remediation, removal and response actions that are necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate, provided,
however, that neither a Loan Party nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP.

 

6.17                           Further Assurances.

 


(A)                                  EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS AND OTHER
DOCUMENTS), THAT MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH ANY AGENT
MAY REQUEST, TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
OR TO GRANT, PRESERVE, PROTECT OR PERFECT THE LIENS CREATED OR INTENDED TO BE
CREATED BY THE SECURITY DOCUMENTS OR THE VALIDITY OR PRIORITY OF ANY SUCH LIEN,
ALL AT THE EXPENSE OF THE LOAN PARTIES. THE LOAN PARTIES ALSO AGREE TO PROVIDE
TO THE AGENTS, FROM TIME TO TIME UPON REQUEST, EVIDENCE SATISFACTORY TO THE
AGENTS AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE
CREATED BY THE SECURITY DOCUMENTS.

 

104

--------------------------------------------------------------------------------


 


(B)                                IF ANY MATERIAL ASSETS ARE ACQUIRED BY ANY
LOAN PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL
UNDER THE SECURITY AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY
AGREEMENT UPON ACQUISITION THEREOF), NOTIFY THE AGENTS THEREOF, AND THE LOAN
PARTIES WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE
OBLIGATIONS AND WILL TAKE SUCH ACTIONS AS SHALL BE NECESSARY OR SHALL BE
REQUESTED BY ANY AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS
DESCRIBED IN PARAGRAPH (A) OF THIS SECTION 6.17, ALL AT THE EXPENSE OF THE LOAN
PARTIES. IN NO EVENT SHALL COMPLIANCE WITH THIS SECTION 6.17(B) WAIVE OR BE
DEEMED A WAIVER OR CONSENT TO ANY TRANSACTION GIVING RISE TO THE NEED TO COMPLY
WITH THIS SECTION 6.17(B) IF SUCH TRANSACTION WAS NOT OTHERWISE EXPRESSLY
PERMITTED BY THIS AGREEMENT OR CONSTITUTE OR BE DEEMED TO CONSTITUTE CONSENT TO
THE INCLUSION OF ANY ACQUIRED ASSETS IN THE COMPUTATION OF THE BORROWING BASE.


 


(C)                                 UPON THE REQUEST OF THE COLLATERAL AGENT,
CAUSE EACH OF ITS CUSTOMS BROKERS, FREIGHT FORWARDERS AND OTHER CARRIERS WHICH,
INDIVIDUALLY, HAVE CONTROL OVER, AND/OR HOLD THE DOCUMENTS EVIDENCING OWNERSHIP
OF, INVENTORY OR OTHER COLLATERAL OF THE LOAN PARTIES WITH AN AGGREGATE RETAIL
VALUE IN EXCESS OF TEN PERCENT (10%) OF THE RETAIL VALUE OF ALL INVENTORY OR
OTHER COLLATERAL OF THE LOAN PARTIES AT SUCH TIME TO DELIVER A CUSTOMS BROKER
AGREEMENT TO THE COLLATERAL AGENT.


 


(D)                                UPON THE REQUEST OF THE COLLATERAL AGENT,
CAUSE ANY OF ITS LANDLORDS WITH RESPECT TO REAL ESTATE ACQUIRED OR LEASED AFTER
THE CLOSING DATE TO DELIVER A COLLATERAL ACCESS AGREEMENT TO THE COLLATERAL
AGENT IN SUCH FORM AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE IF THE
AGGREGATE RETAIL VALUE OF THE INVENTORY OR OTHER COLLATERAL OF THE LOAN PARTIES
AT ANY SUCH LOCATION EXCEEDS FIVE PERCENT (5%) OF THE RETAIL VALUE OF ALL
INVENTORY OR OTHER COLLATERAL OF THE LOAN PARTIES AT SUCH TIME.

 

6.18                          Compliance with Terms of Leaseholds.  Except as
otherwise expressly permitted hereunder (including, without limitation, in
connection with Store closings permitted pursuant to clause (b) of the
definition of Permitted Dispositions), make all payments and otherwise perform
all obligations in respect of all Leases of real property to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect and not allow such Leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  In the event that the Borrowers become
delinquent in their rent payments, the Administrative Agent may establish
Reserves against the Borrowing Base for the amount of any landlord liens arising
from such delinquency.

 

6.19                          Material Contracts.  Perform and observe all of
the terms and provisions of each Material Contract to be performed or observed
by any Loan Party or any of its Subsidiaries, take all such action required on
the part of any Loan Party or any of its Subsidiaries to maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or

 

105

--------------------------------------------------------------------------------


 

for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

6.20                          ERISA.


 


(A)                                 COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA OR ANY OTHER APPLICABLE FEDERAL, STATE,
PROVINCIAL, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS, EXCEPT WHERE THE
FAILURE TO COMPLY COULD REASONABLY BE EXPECTED TO RESULT IN A CLAIM OR LIABILITY
AGAINST ANY LOAN PARTY OR ITS AFFILIATES OF $3,000,000 OR MORE.


 


(B)                                PAY AND DISCHARGE PROMPTLY ANY LIABILITY
IMPOSED UPON IT PURSUANT TO THE PROVISIONS OF TITLE IV OF ERISA; PROVIDED,
HOWEVER, THAT NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE OR ANY OTHER
SUBSIDIARY OF THE LOAN PARTIES SHALL BE REQUIRED TO PAY ANY SUCH LIABILITY IF
(I) THE AMOUNT, APPLICABILITY OR VALIDITY THEREOF SHALL BE DILIGENTLY CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND (II) SUCH PERSON SHALL HAVE SET
ASIDE ON ITS BOOKS RESERVES, IN THE OPINION OF THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF SUCH PERSON, ADEQUATE WITH RESPECT THERETO.


 


(C)                                 DELIVER TO THE COLLATERAL AGENT, PROMPTLY,
AND IN ANY EVENT WITHIN 20 DAYS, AFTER (I) THE OCCURRENCE OF ANY REPORTABLE
EVENT IN RESPECT OF A PLAN, A COPY OF THE MATERIALS THAT ARE FILED WITH THE
PBGC, (II) ANY LOAN PARTY OR ANY ERISA AFFILIATE OR AN ADMINISTRATOR OF ANY PLAN
FILES WITH PARTICIPANTS, BENEFICIARIES OR THE PBGC A NOTICE OF INTENT TO
TERMINATE ANY SUCH PLAN, A COPY OF ANY SUCH NOTICE, (III) THE RECEIPT OF NOTICE
BY ANY LOAN PARTY OR ANY ERISA AFFILIATE OR AN ADMINISTRATOR OF ANY PLAN FROM
THE PBGC OF THE PBGC’S INTENTION TO TERMINATE ANY PLAN OR TO APPOINT A TRUSTEE
TO ADMINISTER ANY SUCH PLAN, A COPY OF SUCH NOTICE, (IV) THE REQUEST BY ANY
LENDER OF COPIES OF EACH ANNUAL REPORT THAT IS FILED ON TREASURY FORM 5500 WITH
RESPECT TO ANY PLAN, TOGETHER WITH CERTIFIED FINANCIAL STATEMENTS (IF ANY) FOR
THE PLAN AND ANY ACTUARIAL STATEMENTS ON SCHEDULE B TO SUCH FORM 5500, (V) ANY
LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW OF ANY EVENT OR
CONDITION WHICH COULD REASONABLY BE EXPECTED TO CONSTITUTE GROUNDS UNDER THE
PROVISIONS OF SECTION 4042 OF ERISA FOR THE TERMINATION OF (OR THE APPOINTMENT
OF A TRUSTEE TO ADMINISTER) ANY PLAN, AN EXPLANATION OF SUCH EVENT OR CONDITION,
(VI) THE RECEIPT BY ANY LOAN PARTY OR ANY ERISA AFFILIATE OF AN ASSESSMENT OF
WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA FROM A MULTIEMPLOYER PLAN, A
COPY OF SUCH ASSESSMENT, (VII) ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR
HAS REASON TO KNOW OF ANY EVENT OR CONDITION WHICH WOULD REASONABLY BE EXPECTED
TO CAUSE ANY ONE OF THEM TO INCUR A LIABILITY UNDER SECTION 4062, 4063, 4064 OR
4069 OF ERISA OR SECTION 412(N) OR 4971 OF THE CODE, AN EXPLANATION OF SUCH
EVENT OR CONDITION, OR (VIII) ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS
REASON TO KNOW THAT AN APPLICATION IS TO BE, OR HAS BEEN, MADE TO THE SECRETARY
OF THE TREASURY FOR A WAIVER OF THE MINIMUM FUNDING STANDARD UNDER THE
PROVISIONS OF SECTION 412 OF THE CODE, A COPY OF SUCH APPLICATION, AND IN EACH
CASE DESCRIBED IN CLAUSES (I) THROUGH (III) AND (V) THROUGH (VII) TOGETHER WITH
A STATEMENT SIGNED BY AN OFFICER SETTING FORTH DETAILS AS TO SUCH REPORTABLE
EVENT, NOTICE, EVENT OR CONDITION AND THE ACTION WHICH SUCH LOAN PARTY AND ANY
ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO.

 

106

--------------------------------------------------------------------------------


 

6.21                          Post-Closing Matters.


 


(A)                                 WITHIN 60 DAYS OF THE CLOSING DATE (OR SUCH
LONGER PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION), THE BORROWERS SHALL DELIVER TO THE COLLATERAL AGENT: (I) AN
AMERICAN LAND TITLE ASSOCIATION/AMERICAN CONGRESS ON SURVEYING AND MAPPING FORM
SURVEY, FOR WHICH ALL NECESSARY FEES (WHERE APPLICABLE) HAVE BEEN PAID,
CERTIFIED TO THE COLLATERAL AGENT AND THE ISSUER OF THE MORTGAGE POLICY IN A
MANNER REASONABLY SATISFACTORY TO THE COLLATERAL AGENT BY A LAND SURVEYOR DULY
REGISTERED AND LICENSED IN THE STATE OF ALABAMA AND REASONABLY ACCEPTABLE TO THE
COLLATERAL AGENT, SHOWING ALL BUILDINGS AND OTHER IMPROVEMENTS, THE LOCATION OF
ANY EASEMENTS, PARKING SPACES, RIGHTS OF WAY, BUILDING SET-BACK LINES AND OTHER
DIMENSIONAL REGULATIONS AND THE ABSENCE OF ENCROACHMENTS, EITHER BY SUCH
IMPROVEMENTS OR ON TO SUCH PROPERTY, AND OTHER DEFECTS, OTHER THAN ENCROACHMENTS
AND OTHER DEFECTS REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT; (II) AN
ENDORSEMENT TO THE MORTGAGE POLICY DELETING THE SURVEY EXCEPTION;
(III) COMPREHENSIVE, SAME AS SURVEY, ACCESS, ADDRESS/LOCATION AND CONTIGUITY
ENDORSEMENTS TO THE MORTGAGE POLICY; AND (IV) EVIDENCE THAT ALL OTHER ACTIONS
THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE A
VALID AND SUBSISTING LIEN ON THE ALABAMA PROPERTY DESCRIBED IN THE MORTGAGE,
SUBJECT ONLY TO PERMITTED ENCUMBRANCES HAVING PRIORITY BY OPERATION OF
APPLICABLE LAW, HAS BEEN TAKEN.  UNTIL SUCH TIME AS THE BORROWERS DELIVER THE
ITEMS DESCRIBED IN THIS SECTION 6.21(A), THE ADMINISTRATIVE AGENT IS UNDER NO
OBLIGATION TO INCLUDE THE ALABAMA PROPERTY IN THE BORROWING BASE.


 


(B)                                WITHIN 60 DAYS OF THE CLOSING DATE, A FULLY
PAID (OR, AS TO WHICH, EVIDENCE OF THE PAYMENT OF THE APPLICABLE PREMIUM HAS
BEEN PROVIDED TO THE COLLATERAL AGENT) AMERICAN LAND TITLE ASSOCIATION LENDER’S
EXTENDED COVERAGE TITLE INSURANCE POLICY OR MARKED-UP TITLE COMMITMENT HAVING
THE EFFECT OF A POLICY OF TITLE INSURANCE (THE “MORTGAGE POLICY”) IN FORM AND
SUBSTANCE, WITH ENDORSEMENTS AND IN AN AMOUNT ACCEPTABLE TO THE COLLATERAL
AGENT, ISSUED BY STEWART TITLE GUARANTY COMPANY, INSURING THE MORTGAGE TO BE A
VALID AND SUBSISTING LIEN ON THE PROPERTY DESCRIBED THEREIN, FREE AND CLEAR OF
ALL DEFECTS (INCLUDING, BUT NOT LIMITED TO, MECHANICS’ AND MATERIALMEN’S LIENS)
AND ENCUMBRANCES, EXCEPTING ONLY PERMITTED ENCUMBRANCES AND OTHER LIENS
PERMITTED UNDER THE LOAN DOCUMENTS, AND PROVIDING FOR SUCH OTHER AFFIRMATIVE
INSURANCE (INCLUDING ENDORSEMENTS FOR FUTURE ADVANCES UNDER THE LOAN DOCUMENTS
AND FOR ZONING OF THE APPLICABLE PROPERTY) AND SUCH COINSURANCE AND DIRECT
ACCESS REINSURANCE AS THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE. 
UNTIL SUCH TIME AS THE BORROWERS DELIVER THE ITEMS DESCRIBED IN THIS
SECTION 6.21(B), THE ADMINISTRATIVE AGENT IS UNDER NO OBLIGATION TO INCLUDE THE
ALABAMA PROPERTY IN THE BORROWING BASE.


 


(C)                                 WITHIN 30 DAYS OF THE CLOSING DATE (OR SUCH
LONGER PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION), THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A BLOCKED
ACCOUNT AGREEMENT WITH WACHOVIA BANK, NATIONAL ASSOCIATION WITH RESPECT TO
ACCOUNT #203024911266.  IN THE EVENT THAT THE BORROWERS ARE UNABLE TO DELIVER
THE FOREGOING BLOCKED ACCOUNT AGREEMENT WITHIN THE TIMEFRAME SET FORTH HEREIN OR
MAKE OTHER ARRANGEMENTS ACCEPTABLE TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, REQUIRE THE BORROWERS TO MOVE
THE APPLICABLE BLOCKED ACCOUNT TO WELLS FARGO BANK, N.A. OR ANOTHER DEPOSITORY

 

107

--------------------------------------------------------------------------------


 


INSTITUTION THAT IS WILLING TO EXECUTE AND DELIVER A BLOCKED ACCOUNT AGREEMENT
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)                                WITHIN 30 DAYS OF THE CLOSING DATE (OR SUCH
LONGER PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION), THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A BLOCKED
ACCOUNT AGREEMENT WITH WELLS FARGO BANK, N.A. WITH RESPECT TO ACCOUNT #13038997.


 


ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                          Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired or sign or file or suffer to exist under the UCC or any
similar Law or statute of any jurisdiction a financing statement that names any
Loan Party or any Subsidiary thereof as debtor; sign or suffer to exist any
security agreement authorizing any Person thereunder to file such financing
statement; sell any of its property or assets subject to an understanding or
agreement (contingent or otherwise) to repurchase such property or assets with
recourse to it or any of its Subsidiaries; or assign or otherwise transfer any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances.

 

7.02                          Investments.  Have outstanding, make, acquire or
hold any Investment (or become contractually committed to do so), directly or
indirectly, or incur any liabilities (including contingent obligations) for or
in connection with any Investment, except Permitted Investments.

 

7.03                          Indebtedness.  Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness.

 

7.04                          Fundamental Changes.  (a) Merge, amalgamate,
dissolve, liquidate, wind up, consolidate with or into another Person,
reorganize, enter into a plan of reorganization, recapitalization or reclassify
its Equity Interests (or agree to do any of the foregoing) or (b) suspend or go
out of a substantial portion of its or their business or any material line of
business, except that, so long as no Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom:


 


(A)                                 ANY SUBSIDIARY MAY MERGE, CONSOLIDATE OR
AMALGAMATE WITH (I) A LOAN PARTY, PROVIDED THAT THE LOAN PARTY SHALL BE THE
CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES,
PROVIDED FURTHER THAT WHEN ANY WHOLLY-OWNED SUBSIDIARY IS MERGING WITH ANOTHER
SUBSIDIARY, THE WHOLLY-OWNED SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING
PERSON;


 


(B)                                ANY CFC THAT IS NOT A LOAN PARTY MAY MERGE
INTO ANY CFC THAT IS NOT A LOAN PARTY; AND

 

108

--------------------------------------------------------------------------------


 


(C)                                 THE BORROWERS SHALL BE PERMITTED TO
LIQUIDATE OR DISSOLVE TWIN BROOK AT ANY TIME UPON PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, PROVIDED THAT BEFORE, OR WITHIN THREE (3) BUSINESS DAYS
AFTER, THE LIQUIDATION OR DISSOLUTION OF TWIN BROOK, TWIN BROOK SHALL HAVE
CONTRIBUTED ALL OF ITS ASSETS TO THE LEAD BORROWER AND THE LEAD BORROWER SHALL
HAVE CAUSED THE FORMER ASSETS OF TWIN BROOK, INCLUDING, WITHOUT LIMITATION, THE
EQUITY INTERESTS IN SERVICES COMPANY, TO BE PLEDGED TO THE COLLATERAL AGENT FOR
THE BENEFIT OF THE CREDIT PARTIES.  IN THE EVENT OF ANY LIQUIDATION OR
DISSOLUTION OF TWIN BROOK IN ACCORDANCE WITH THE PRECEDING SENTENCE, TWIN BROOK
WILL AUTOMATICALLY CEASE TO BE A GUARANTOR HEREUNDER.

 

7.05                          Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except Permitted Dispositions.

 

7.06                          Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:


 


(A)                                 EACH SUBSIDIARY OF A LOAN PARTY MAY MAKE
RESTRICTED PAYMENTS TO ANY LOAN PARTY;


 


(B)                                THE LOAN PARTIES AND EACH SUBSIDIARY MAY
DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE
COMMON STOCK OR OTHER COMMON EQUITY INTERESTS OF SUCH PERSON;


 


(C)                                 THE LEAD BORROWER MAY REPURCHASE UP TO
$10,000,000 OF ITS CAPITAL STOCK IN ANY FISCAL YEAR SO LONG AS THERE HAS BEEN AT
LEAST $50,000,000 OF EXCESS AVAILABILITY AS OF THE END OF EACH OF THE THREE
MONTHS PRECEDING SUCH REPURCHASE, AND ON SUCH DATE, AFTER TAKING INTO ACCOUNT
THE REPURCHASE OF SUCH STOCK; AND


 


(D)                                THE LOAN PARTIES MAY ISSUE AND SELL EQUITY
INTERESTS PROVIDED THAT (I) (A) WITH RESPECT TO ANY EQUITY INTERESTS, ALL
DIVIDENDS IN RESPECT OF WHICH ARE TO BE PAID (AND ALL OTHER PAYMENTS IN RESPECT
OF WHICH ARE TO BE MADE) SHALL BE IN ADDITIONAL SHARES OF SUCH EQUITY INTERESTS,
IN LIEU OF CASH, (B) SUCH EQUITY INTERESTS SHALL NOT BE SUBJECT TO REDEMPTION
OTHER THAN REDEMPTION AT THE OPTION OF THE LOAN PARTY ISSUING SUCH EQUITY
INTERESTS, AND (C) ALL PAYMENTS IN RESPECT OF SUCH EQUITY INTERESTS ARE
EXPRESSLY SUBORDINATED TO THE OBLIGATIONS, AND (II) NO LOAN PARTY SHALL ISSUE
ANY ADDITIONAL EQUITY INTERESTS IN A SUBSIDIARY.

 

7.07                          Payments and Prepayments of Indebtedness.


 


(A)                                 PREPAY, REDEEM, PURCHASE, DEFEASE OR
OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY MANNER ANY
INDEBTEDNESS (OTHER THAN THE NOTE OBLIGATIONS), OR MAKE ANY PAYMENT IN VIOLATION
OF ANY SUBORDINATION TERMS OF ANY SUBORDINATED INDEBTEDNESS, EXCEPT (I) AS LONG
AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD ARISE
THEREFROM, REGULARLY SCHEDULED OR MANDATORY REPAYMENTS OR REDEMPTIONS OF
PERMITTED INDEBTEDNESS (OTHER THAN THE NOTE OBLIGATIONS), (II) REFINANCINGS AND
REFUNDINGS OF SUCH INDEBTEDNESS PERMITTED PURSUANT TO SECTION 7.03,

 

109

--------------------------------------------------------------------------------


 


AND (III) AS LONG AS THE PAYMENT CONDITIONS ARE SATISFIED, OTHER REPAYMENTS OR
PREPAYMENTS OF PERMITTED INDEBTEDNESS (OTHER THAN THE NOTE OBLIGATIONS) IN AN
AGGREGATE AMOUNT NOT TO EXCEED $10,000,000.00 IN ANY FISCAL YEAR.


 


(B)                                MAKE ANY PAYMENT IN RESPECT OF THE NOTE
OBLIGATIONS, EXCEPT (I) REGULARLY SCHEDULED PAYMENTS OF INTEREST ON THE NOTE
OBLIGATIONS, EXCESS CASH FLOW (AS SUCH TERM IS DEFINED IN THE NOTE PURCHASE
AGREEMENT) PAYMENTS AS SET FORTH IN SECTION 3.2.4.4 OF THE NOTE PURCHASE
AGREEMENT AND FEES AND EXPENSES PERMITTED UNDER THE NOTE PURCHASE AGREEMENT, IN
EACH CASE TO THE EXTENT PERMITTED TO BE PAID PURSUANT TO THE TERMS OF
SECTION 2.5 OF THE INTERCREDITOR AGREEMENT, (II) REFINANCINGS OR REFUNDINGS OF
THE NOTE OBLIGATIONS PERMITTED PURSUANT TO SECTION 7.03, (III) AS LONG AS THE
PAYMENT CONDITIONS ARE SATISFIED, OTHER REPAYMENTS OR PREPAYMENTS OF THE NOTE
OBLIGATIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED $20,000,000.00 IN ANY FISCAL
YEAR, AND (IV) AS LONG AS (A) THE PAYMENT CONDITIONS ARE SATISFIED AND (B) NO
PROCEEDS OF ANY CREDIT EXTENSION ARE BEING USED TO FINANCE ALL OR ANY PORTION OF
SUCH REPAYMENT OR PREPAYMENT, OTHER REPAYMENTS OR PREPAYMENTS OF THE NOTE
OBLIGATIONS IN AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000.00 IN ANY FISCAL
YEAR.

 

7.08                          Change in Nature of Business.  Engage in any line
of business substantially different from the business (or any business
substantially related or incidental thereto) conducted by the Loan Parties and
their Subsidiaries on the date hereof.

 

7.09                          Transactions with Affiliates.  Enter into, renew,
extend or be a party to any transaction of any kind with any Affiliate of any
Loan Party, except for: (a) transactions that are in the ordinary course of
business, upon fair and reasonable terms, that are fully disclosed to the
Administrative Agent, and that are no less favorable to the Loan Parties than
would be obtainable by the Loan Parties at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; (b) payment of insurance
premiums to Twin Brook in an aggregate amount not to exceed $750,000 in any
Fiscal Year; (c) transactions between the Lead Borrower and Services Company in
the ordinary course of business; (d) intercompany loans and advances or other
intercompany Indebtedness permitted pursuant to clauses (b), (c), (e) and (j) of
the definition of Permitted Indebtedness; and (e) intercompany Investments
permitted pursuant to clauses (g), (h), (i) and (m) of the definition of
Permitted Investments.

 

7.10                          Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than the Note Documents, this Agreement
or any other Loan Document) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
to Guarantee the Obligations, (iii) of any Subsidiary to make or repay loans to
a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Collateral Agent; provided, however, that this clause (iv) shall not prohibit
any negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.01 solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

110

--------------------------------------------------------------------------------


 

7.11                          Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.

 

7.12                          Amendment of Material Documents.  Amend, modify or
waive any of a Loan Party’s rights under (a) its Organization Documents or
(b) any Material Contract or Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would be reasonably likely to have a
Material Adverse Effect.

 

7.13                          Corporate Name; Fiscal Year.


 


(A)                                 CHANGE THE FISCAL YEAR OF ANY LOAN PARTY, OR
THE ACCOUNTING POLICIES OR REPORTING PRACTICES OF THE LOAN PARTIES, EXCEPT AS
REQUIRED BY GAAP.


 


(B)                                CHANGE ITS NAME AS IT APPEARS IN OFFICIAL
FILINGS IN THE STATE OF ITS INCORPORATION OR OTHER ORGANIZATION (B) CHANGE ITS
CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS, CORPORATE OFFICES OR
WAREHOUSES OR LOCATIONS AT WHICH ANY MATERIAL PORTION OF THE COLLATERAL IS HELD
OR STORED, OR THE LOCATION OF ITS RECORDS CONCERNING THE COLLATERAL, (C) CHANGE
THE TYPE OF ENTITY THAT IT IS, (D) CHANGE ITS ORGANIZATION IDENTIFICATION
NUMBER, IF ANY, ISSUED BY ITS STATE OF INCORPORATION OR OTHER ORGANIZATION, OR
(E) CHANGE ITS STATE OF INCORPORATION OR ORGANIZATION, IN EACH CASE WITHOUT AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE COLLATERAL AGENT AND AFTER
THE COLLATERAL AGENT’S WRITTEN ACKNOWLEDGMENT, WHICH ACKNOWLEDGMENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, THAT ANY REASONABLE ACTION REQUESTED BY THE
COLLATERAL AGENT IN CONNECTION THEREWITH, INCLUDING TO CONTINUE THE PERFECTION
OF ANY LIENS IN FAVOR OF THE COLLATERAL AGENT, IN ANY COLLATERAL, HAS BEEN
COMPLETED OR TAKEN, AND PROVIDED THAT ANY SUCH NEW LOCATION OF ANY LOAN PARTY OR
DOMESTIC SUBSIDIARY SHALL BE IN THE CONTINENTAL UNITED STATES.

 

7.14                          Blocked Accounts; Credit Card Processors.

 

(a)                                 Open new Blocked Accounts unless the Loan
Parties shall have delivered to the Collateral Agent appropriate Blocked Account
Agreements consistent with the provisions of Section 6.13 and otherwise
satisfactory to the Collateral Agent.

 

(b)                                Enter into new agreements with credit card
processors other than the ones expressly contemplated herein or in Section 6.13
hereof unless the Loan Parties shall have delivered to the Collateral Agent
appropriate Credit Card Notifications consistent with the provisions of
Section 6.13 and otherwise satisfactory to the Collateral Agent.

 

7.15                          Consignments.  Consign any Inventory or sell any
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

 

7.16                          Antilayering.  Other than the Note Obligations,
the Loan Parties will not, and will not permit any of their Subsidiaries to,
incur or in any fashion become or remain liable with respect to any Indebtedness
of the Loan Parties or any Subsidiary which, by its terms, is

 

111

--------------------------------------------------------------------------------


 

subordinated to any other Indebtedness of such Loan Party or such Subsidiary and
which is not expressly subordinated to the Obligations on terms satisfactory to
the Administrative Agent.

 

7.17                          Capital Expenditures.  Make Capital Expenditures
in each of the following Fiscal Years in excess of the applicable amount set
forth below:

 

Fiscal Year Ending
On or About

 

Maximum
Capital Expenditures

 

 

 

 

 

January 31, 2009

 

$

 86,000,000

 

 

 

 

 

January 31, 2010

 

$

85,000,000

 

 

 

 

 

January 31, 2011

 

$

122,000,000

 

 

 

 

 

January 31, 2012

 

$

134,000,000

 

 

 

 

 

January 31, 2013

 

$

133,000,000

 

 

provided, however, that the Required Lenders may, in the exercise of their
reasonable business judgment, increase any of the amounts set forth in the
foregoing grid.  When making any determination whether to increase the foregoing
amounts, the Required Lenders may consider, among other things, the actual
financial results of the Loan Parties.

 

Any unutilized Capital Expenditures in any given Fiscal Year may be carried
forward as an increase to the subsequent year’s Capital Expenditure covenant
(without giving effect to any prior carryover).  By way of example, if in the
Fiscal Year ending on or about January 31, 2009 (the “2008 Fiscal Year”), the
Loan Parties only make Capital Expenditures of $81,000,000, $5,000,000 of
unutilized Capital Expenditures may be carried forward as an increase to the
Capital Expenditure covenant for the Fiscal Year ending on or about January 31,
2010 (the “2009 Fiscal Year”).  Therefore, in the 2009 Fiscal Year ending, the
Loan Parties may make Capital Expenditures of up to $90,000,000.  If the Loan
Parties only make Capital Expenditures of $82,000,000 in the 2009 Fiscal Year,
$3,000,000 of unutilized Capital Expenditures may be carried forward to the
Fiscal Year ending on or about January 31, 2011 (the “2010 Fiscal Year”) (as
this is the amount of the unutilized Capital Expenditures under the original
Capital Expenditures covenant for the 2009 Fiscal Year).  If, on the other hand,
the Loan Parties make Capital Expenditures of $87,000,000 in the 2009 Fiscal
Year, they may not carry forward $3,000,000 of unutilized Capital Expenditures
to the 2010 Fiscal Year (as this amount exceeds the original Capital
Expenditures covenant for the 2009 Fiscal Year and represents a portion of the
carryover from the 2008 Fiscal Year).  In other words, in the above example, if
the Loan Parties do not make Capital Expenditures of $90,000,000 in the 2009
Fiscal Year, they may only carry forward to the 2010 Fiscal Year the difference
(if a positive number) between the original Capital Expenditures covenant for
the 2009 Fiscal Year and the amount of Capital Expenditures actually made by the
Loan Parties during the 2009 Fiscal Year.

 

7.18                          Foreign Transfers.  Permit the Loan Parties
located within the United States to make or receive intercompany transfers
outside the ordinary course of business to or from their Affiliates in Canada,
Asia and/or Puerto Rico, except that, so long as (a) no Default shall have

 

112

--------------------------------------------------------------------------------


 

occurred and be continuing prior to or immediately after giving effect to any
transfer described below or would result therefrom and (b) prior to, and on a
projected pro forma basis for the six months immediately following, and after
giving effect to, any transfer described below, Excess Availability will be
greater than or equal to $50,000,000:


 


(A)                                 THE LOAN PARTIES LOCATED WITHIN THE UNITED
STATES MAY (I) MAKE INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY COURSE OF
BUSINESS OF NOT MORE THAN $5,000,000 PER FISCAL YEAR IN THE AGGREGATE TO THEIR
AFFILIATES IN CANADA, (II) MAKE INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY
COURSE OF BUSINESS OF NOT MORE THAN $5,000,000 PER FISCAL YEAR TO THEIR
AFFILIATES IN ASIA, AND (III) MAKE INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY
COURSE OF BUSINESS OF NOT MORE THAN $2,500,000 PER FISCAL YEAR TO THEIR
AFFILIATES IN PUERTO RICO; AND


 


(B)                                THE LOAN PARTIES LOCATED WITHIN THE UNITED
STATES MAY (I) RECEIVE AS INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY COURSE OF
BUSINESS FROM THEIR AFFILIATES IN CANADA NOT MORE THAN $5,000,000 PER FISCAL
YEAR, (II) RECEIVE AS INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY COURSE OF
BUSINESS FROM THEIR AFFILIATES IN ASIA NOT MORE THAN $5,000,000 PER FISCAL YEAR,
AND (III) RECEIVE AS INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY COURSE OF
BUSINESS FROM THEIR AFFILIATES IN PUERTO RICO NOT MORE THAN $5,000,000 PER
FISCAL YEAR.

 

An additional $5,000,000 may be transferred under each of Sections 7.18(b)(i),
7.18(b)(ii) and 7.18(b)(iii), and the amount so transferred may be used to
prepay the Note Obligations, provided that the Loan Parties have satisfied the
requirements set forth in clauses (iii) or (iv), as applicable, of
Section 7.07(b).

 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                          Events of Default.  Any of the following shall
constitute an Event of Default:


 


(A)                                 NON-PAYMENT.  THE BORROWERS OR ANY OTHER
LOAN PARTY FAILS TO PAY WHEN AND AS REQUIRED TO BE PAID HEREIN, (I) ANY AMOUNT
OF PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION, OR DEPOSIT ANY FUNDS AS CASH
COLLATERAL IN RESPECT OF L/C OBLIGATIONS, OR (II) ANY INTEREST ON ANY LOAN OR ON
ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR (III) ANY OTHER AMOUNT PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)                                SPECIFIC COVENANTS.

 

(I)                                    ANY LOAN PARTY FAILS TO PERFORM OR
OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS 6.03, 6.05,
6.07, 6.10, 6.11, 6.12, 6.13 OR 6.14 OR ARTICLE VII OF THIS AGREEMENT OR IN
SECTION 5.01 OF THE SECURITY AGREEMENT; OR

 

(II)                                 ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 6.02(C) OF THIS AGREEMENT
AND SUCH FAILURE CONTINUES FOR FIVE (5) DAYS; OR

 

113

--------------------------------------------------------------------------------


 

(III)                              ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS 6.01, 6.02(A) OR
6.02(B) OF THIS AGREEMENT AND SUCH FAILURE CONTINUES FOR FIFTEEN (15) DAYS; OR


 


(C)                                 OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION
(A) OR (B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR
OBSERVED AND SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS; OR


 


(D)                                MATERIAL IMPAIRMENT.  ANY MATERIAL IMPAIRMENT
OF THE PROSPECT OF REPAYMENT OF ANY PORTION OF THE OBLIGATIONS OWING TO THE
CREDIT PARTIES OR A MATERIAL IMPAIRMENT OF THE VALUE OR PRIORITY OF THE CREDIT
PARTIES’ SECURITY INTERESTS IN THE COLLATERAL; OR


 


(E)                                 REPRESENTATIONS AND WARRANTIES IN THE CREDIT
AGREEMENT.  ANY REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT
MADE OR DEEMED MADE BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER LOAN PARTY
HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION
HEREWITH OR THEREWITH (INCLUDING, WITHOUT LIMITATION, ANY BORROWING BASE
CERTIFICATE) SHALL BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE; OR


 


(F)                                   MATERIAL INDEBTEDNESS; SWAP CONTRACTS. 
(I) ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF (A) FAILS TO MAKE ANY PAYMENT WHEN
DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND,
OR OTHERWISE) IN RESPECT OF ANY MATERIAL INDEBTEDNESS (OTHER THAN INDEBTEDNESS
HEREUNDER, INDEBTEDNESS UNDER THE NOTE PURCHASE FACILITY AND INDEBTEDNESS UNDER
SWAP CONTRACTS) OR GUARANTEE HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING
UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL
CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
$3,000,000, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION
RELATING TO ANY MATERIAL INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER,
INDEBTEDNESS UNDER THE NOTE PURCHASE FACILITY AND INDEBTEDNESS UNDER SWAP
CONTRACTS) OR GUARANTEE HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN
COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS
UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN $3,000,000, OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT
IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR THE
BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF
OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE
OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR
(II) THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED
IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP
CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY THEREOF IS THE DEFAULTING
PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO
DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY
THEREOF

 

114

--------------------------------------------------------------------------------


 


IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP TERMINATION
VALUE OWED BY THE LOAN PARTY OR SUCH SUBSIDIARY AS A RESULT THEREOF IS GREATER
THAN $3,000,000; OR


 


(G)                                INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER
FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR A PROCEEDING SHALL BE
COMMENCED OR A PETITION FILED, WITHOUT THE APPLICATION OR CONSENT OF SUCH
PERSON, SEEKING OR REQUESTING THE APPOINTMENT OF ANY RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED AND THE APPOINTMENT CONTINUES UNDISCHARGED, UNDISMISSED OR UNSTAYED
FOR 45 CALENDAR DAYS (PROVIDED, HOWEVER, THAT, DURING THE PENDENCY OF SUCH
PERIOD, THE CREDIT PARTIES SHALL BE RELIEVED OF THEIR OBLIGATION TO EXTEND
CREDIT HEREUNDER), OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE
FOREGOING SHALL BE ENTERED; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW
RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PORTION OF ITS PROPERTY IS
INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR
UNSTAYED FOR 45 CALENDAR DAYS (PROVIDED, HOWEVER, THAT, DURING THE PENDENCY OF
SUCH PERIOD, THE CREDIT PARTIES SHALL BE RELIEVED OF THEIR OBLIGATION TO EXTEND
CREDIT HEREUNDER), OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING; OR


 


(H)                                INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY
LOAN PARTY OR ANY SUBSIDIARY THEREOF BECOMES UNABLE OR ADMITS IN WRITING ITS
INABILITY OR FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE IN THE ORDINARY
COURSE OF BUSINESS, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT OR EXECUTION OR
SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL PORTION OF THE
PROPERTY OF ANY SUCH PERSON; OR


 


(I)                                    JUDGMENTS.  (I) THERE IS ENTERED AGAINST
ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF ONE OR MORE JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS)
EXCEEDING $3,000,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY,
HAS BEEN NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE) WHICH
BECOME LIENS OR ENCUMBRANCES UPON ANY MATERIAL PORTION OF ANY BORROWER’S
PROPERTIES OR ASSETS, AND ALL SUCH JUDGMENTS OR ORDERS SHALL NOT HAVE BEEN
VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN THIRTY (30) DAYS
FROM THE ENTRY THEREOF, OR (II) AN ACTION OR PROCEEDING IS BROUGHT AGAINST ANY
BORROWER WHICH IS REASONABLY LIKELY TO BE DECIDED ADVERSELY TO SUCH BORROWER,
AND SUCH ADVERSE DECISION WOULD MATERIALLY IMPAIR THE PROSPECT OF REPAYMENT OF
THE OBLIGATIONS OR MATERIALLY IMPAIR THE VALUE OR PRIORITY OF THE CREDIT
PARTIES’ SECURITY INTERESTS IN THE COLLATERAL; OR


 


(J)                                    LIENS.  A NOTICE OF LIEN, LEVY, OR
ASSESSMENT IS FILED OF RECORD WITH RESPECT TO ANY OF ANY BORROWER’S PROPERTIES
OR ASSETS BY THE UNITED STATES GOVERNMENT, OR ANY DEPARTMENT, AGENCY, OR
INSTRUMENTALITY THEREOF, OR BY ANY STATE, COUNTY, MUNICIPAL, OR GOVERNMENTAL
AGENCY, OR ANY TAXES OR DEBTS OWING AT ANY TIME HEREAFTER TO ANY ONE OR MORE OF
SUCH ENTITIES BECOMES A LIEN, WHETHER CHOATE OR OTHERWISE, UPON ANY OF ANY
BORROWER’S PROPERTIES OR ASSETS AND THE SAME IS NOT PAID ON THE PAYMENT DATE
THEREOF; OR

 

115

--------------------------------------------------------------------------------


 


(K)                                 ERISA.  (I) AN ERISA EVENT OCCURS WITH
RESPECT TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY LOAN PARTY UNDER TITLE IV
OF ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE
AMOUNT IN EXCESS OF $3,000,000, OR (II) A LOAN PARTY OR ANY ERISA AFFILIATE
FAILS TO PAY WHEN DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY
INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201
OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF
$100,000; OR


 


(L)                                    INVALIDITY OF LOAN DOCUMENTS.  (I)  ANY
PROVISION OF ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND
FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR
SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND
EFFECT; OR ANY LOAN PARTY OR ANY OTHER PERSON CONTESTS IN ANY MANNER THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN
PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY
PROVISION OF ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY
PROVISION OF ANY LOAN DOCUMENT OR SEEKS TO AVOID, LIMIT OR OTHERWISE ADVERSELY
AFFECT ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT; OR (II) ANY
LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT SHALL CEASE TO BE
(EXCEPT AS PERMITTED PURSUANT TO THE TERMS HEREOF OR THEREOF), OR SHALL BE
ASSERTED BY ANY LOAN PARTY OR ANY OTHER PERSON NOT TO BE, A VALID AND PERFECTED
LIEN ON ANY COLLATERAL, WITH THE PRIORITY REQUIRED BY THE APPLICABLE SECURITY
DOCUMENT; OR


 


(M)                              CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF
CONTROL; OR


 


(N)                                CESSATION OF BUSINESS.  EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER, ANY LOAN PARTY SHALL TAKE ANY ACTION TO SUSPEND
THE OPERATION OF ITS BUSINESS IN THE ORDINARY COURSE, LIQUIDATE ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS OR STORE LOCATIONS, OR EMPLOY AN AGENT OR OTHER
THIRD PARTY TO CONDUCT A PROGRAM OF CLOSINGS, LIQUIDATIONS OR
“GOING-OUT-OF-BUSINESS” SALES OF ANY MATERIAL PORTION OF ITS BUSINESS; OR

 


(O)                                LOSS OF COLLATERAL.  THERE OCCURS ANY
UNINSURED LOSS TO ANY MATERIAL PORTION OF THE COLLATERAL; OR


 


(P)                                INDICTMENT.  THE INDICTMENT OR INSTITUTION OF
ANY LEGAL PROCESS OR PROCEEDING AGAINST, ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF, UNDER ANY FEDERAL, STATE, MUNICIPAL, AND OTHER CRIMINAL STATUTE, RULE,
REGULATION, ORDER, OR OTHER REQUIREMENT HAVING THE FORCE OF LAW FOR A FELONY; OR


 


(Q)                                GUARANTY.  THE TERMINATION OR ATTEMPTED
TERMINATION OF ANY FACILITY GUARANTY (OTHER THAN AS EXPRESSLY PERMITTED
HEREUNDER); OR


 


(R)                                   SUBORDINATION.  (I)  THE SUBORDINATION
PROVISIONS OF THE DOCUMENTS EVIDENCING OR GOVERNING ANY SUBORDINATED
INDEBTEDNESS (THE “SUBORDINATED PROVISIONS”) SHALL, IN WHOLE OR IN PART,
TERMINATE, CEASE TO BE EFFECTIVE OR CEASE TO BE LEGALLY VALID, BINDING AND
ENFORCEABLE AGAINST ANY HOLDER OF THE APPLICABLE SUBORDINATED INDEBTEDNESS; OR
(II) ANY BORROWER OR ANY OTHER LOAN PARTY SHALL, DIRECTLY OR INDIRECTLY,
(A) MAKE ANY

 

116

--------------------------------------------------------------------------------


 


PAYMENT ON ACCOUNT OF ANY SUBORDINATED INDEBTEDNESS THAT HAS BEEN CONTRACTUALLY
SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT OF THE OBLIGATIONS, EXCEPT TO
THE EXTENT THAT SUCH PAYMENT IS PERMITTED BY THE TERMS OF THE SUBORDINATION
PROVISIONS APPLICABLE TO SUCH SUBORDINATED INDEBTEDNESS OR (B) DISAVOW OR
CONTEST IN ANY MANNER (X) THE EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY
OF THE SUBORDINATION PROVISIONS, (Y) THAT THE SUBORDINATION PROVISIONS EXIST FOR
THE BENEFIT OF THE CREDIT PARTIES, OR (Z) THAT ALL PAYMENTS OF PRINCIPAL OF OR
PREMIUM AND INTEREST ON THE APPLICABLE SUBORDINATED INDEBTEDNESS, OR REALIZED
FROM THE LIQUIDATION OF ANY PROPERTY OF ANY LOAN PARTY, SHALL BE SUBJECT TO ANY
OF THE SUBORDINATION PROVISIONS; OR


 


(S)                                 CROSS-DEFAULT.  ANY “EVENT OF DEFAULT”
OCCURS AND IS CONTINUING UNDER THE NOTE DOCUMENTS.

 

8.02                          Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:


 


(A)                                 DECLARE THE COMMITMENT OF EACH LENDER TO
MAKE LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO
BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)                                DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE LOAN
PARTIES;


 


(C)                                 REQUIRE THAT THE LOAN PARTIES CASH
COLLATERALIZE THE L/C OBLIGATIONS; AND


 


(D)                                WHETHER OR NOT THE MATURITY OF THE
OBLIGATIONS SHALL HAVE BEEN ACCELERATED PURSUANT HERETO, MAY (AND AT THE
DIRECTION OF THE REQUIRED LENDERS, SHALL) PROCEED TO PROTECT, ENFORCE AND
EXERCISE ALL RIGHTS AND REMEDIES OF THE CREDIT PARTIES UNDER THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO, BY
SUIT IN EQUITY, ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING, WHETHER FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT PURSUANT TO WHICH THE OBLIGATIONS
ARE EVIDENCED, AND, IF SUCH AMOUNT SHALL HAVE BECOME DUE, BY DECLARATION OR
OTHERWISE, PROCEED TO ENFORCE THE PAYMENT THEREOF OR ANY OTHER LEGAL OR
EQUITABLE RIGHT OF THE CREDIT PARTIES;

 

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

117

--------------------------------------------------------------------------------


 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03                          Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), subject to the terms of the Intercreditor Agreement, any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, each
in its capacity as such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees but excluding any Early Termination
Fees), ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Seventh held by them;

 

118

--------------------------------------------------------------------------------


 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;

 

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

 

Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX.
ADMINISTRATIVE AND COLLATERAL AGENT


 

9.01                          Appointment and Authority.

 


(A)                                 EACH OF THE LENDERS AND THE L/C ISSUER
HEREBY IRREVOCABLY APPOINTS WELLS FARGO RETAIL FINANCE, LLC TO ACT ON ITS BEHALF
AS THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER, AND NO LOAN PARTY
OR ANY SUBSIDIARY THEREOF SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY
OF SUCH PROVISIONS.


 


(B)                                EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER), SWING LINE LENDER AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS WELLS
FARGO RETAIL FINANCE, LLC AS COLLATERAL AGENT AND AUTHORIZES THE COLLATERAL
AGENT TO ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF
ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY
OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS
AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
COLLATERAL AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT

 

119

--------------------------------------------------------------------------------


 


APPOINTED BY THE COLLATERAL AGENT PURSUANT TO SECTION 9.05 FOR PURPOSES OF
HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED
UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS AND REMEDIES
THEREUNDER AT THE DIRECTION OF THE COLLATERAL AGENT), SHALL BE ENTITLED TO THE
BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND ARTICLE X (INCLUDING
SECTION 10.04(B)), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT
WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS, AS IF SET FORTH IN FULL
HEREIN WITH RESPECT THERETO.


 

9.02                          Rights as a Lender.  The Persons serving as the
Agents hereunder shall have the same rights and powers in their capacity as a
Lender as any other Lender and may exercise the same as though they were not the
Administrative Agent or the Collateral Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or the
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.03                          Exculpatory Provisions.  The Agents shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Agents:

 


(A)                                 SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;


 


(B)                                SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IS
REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT NO AGENT SHALL BE REQUIRED
TO TAKE ANY ACTION THAT, IN ITS RESPECTIVE OPINION OR THE OPINION OF ITS
COUNSEL, MAY EXPOSE SUCH AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN
DOCUMENT OR APPLICABLE LAW; AND


 


(C)                                 SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT
BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE LOAN
PARTIES OR ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE
PERSON SERVING AS THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY.


 

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a

 

120

--------------------------------------------------------------------------------


 

court of competent jurisdiction.  The Agents shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Loan Parties, a Lender or the L/C Issuer.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

9.04                          Reliance by Agents.  Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
written notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05                          Delegation of Duties.  Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent.

 

9.06                          Resignation of Agents.  Either Agent may at any
time give written notice of its resignation to the Lenders, the L/C Issuer and
the Lead Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Lead Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within

 

121

--------------------------------------------------------------------------------


 

30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent, as applicable, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor.  After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.

 

Any resignation by Wells Fargo Retail Finance, LLC as Administrative Agent
pursuant to this Section shall also constitute the resignation of Wells Fargo
Retail Finance, LLC as Swing Line Lender and Wells Fargo Bank as L/C Issuer. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

9.07                          Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. 
Except

 

122

--------------------------------------------------------------------------------


 

as provided in Section 9.11, the Agents shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Agents.

 

9.08                          Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 


(A)                                 TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS,
L/C OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE
SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE LENDERS, THE L/C ISSUER, THE ADMINISTRATIVE AGENT AND THE OTHER
CREDIT PARTIES (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C ISSUER, THE ADMINISTRATIVE
AGENT, SUCH CREDIT PARTIES AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS, THE L/C ISSUER THE ADMINISTRATIVE AGENT AND SUCH CREDIT
PARTIES UNDER SECTIONS 2.03(H), 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND


 


(B)                                TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.09                          Collateral and Guaranty Matters.  The Credit
Parties irrevocably authorize the Agents, at their option and in their
discretion,

 


(A)                                 TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION
OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN ASSERTED) AND
THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT IS SOLD OR TO
BE SOLD AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED

 

123

--------------------------------------------------------------------------------


 


HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) IF APPROVED, AUTHORIZED OR
RATIFIED IN WRITING BY THE REQUIRED LENDERS IN ACCORDANCE WITH SECTION 10.01;


 


(B)                                TO SUBORDINATE ANY LIEN ON ANY PROPERTY
GRANTED TO OR HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER
OF ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED BY CLAUSE (H) OF THE DEFINITION
OF PERMITTED ENCUMBRANCES; AND


 


(C)                                 TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE FACILITY GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY
AS A RESULT OF A TRANSACTION PERMITTED HEREUNDER.


 

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09.  In each
case as specified in this Section 9.09, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.

 

9.10                          Notice of Transfer.  The Agents may deem and treat
a Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in
Section 10.06.

 

9.11                          Reports and Financial Statements.  By signing this
Agreement, each Lender:

 


(A)                                 AGREES TO FURNISH THE ADMINISTRATIVE AGENT
ON THE FIRST DAY OF EACH MONTH WITH A SUMMARY OF ALL OTHER LIABILITIES DUE OR TO
BECOME DUE TO SUCH LENDER;


 


(B)                                IS DEEMED TO HAVE REQUESTED THAT THE
ADMINISTRATIVE AGENT FURNISH SUCH LENDER, PROMPTLY AFTER THEY BECOME AVAILABLE,
COPIES OF ALL FINANCIAL STATEMENTS AND BORROWING BASE CERTIFICATES REQUIRED TO
BE DELIVERED BY THE LEAD BORROWER HEREUNDER AND ALL COMMERCIAL FINANCE
EXAMINATIONS AND APPRAISALS OF THE COLLATERAL RECEIVED BY THE AGENTS
(COLLECTIVELY, THE “REPORTS”);


 


(C)                                 EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT MAKES NO REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF
THE REPORTS, AND SHALL NOT BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY
REPORT;


 


(D)                                EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE
REPORTS ARE NOT COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE AGENTS OR ANY
OTHER PARTY PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC
INFORMATION REGARDING THE LOAN PARTIES AND WILL RELY SIGNIFICANTLY UPON THE LOAN
PARTIES’ BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE LOAN PARTIES’
PERSONNEL;


 


(E)                                 AGREES TO KEEP ALL REPORTS CONFIDENTIAL IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.07 HEREOF; AND

 

124

--------------------------------------------------------------------------------


 


(F)                                   WITHOUT LIMITING THE GENERALITY OF ANY
OTHER INDEMNIFICATION PROVISION CONTAINED IN THIS AGREEMENT, AGREES: (I) TO HOLD
THE AGENTS AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION
THE INDEMNIFYING LENDER MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER MAY REACH
OR DRAW FROM ANY REPORT IN CONNECTION WITH ANY CREDIT EXTENSIONS THAT THE
INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO THE BORROWERS, OR THE INDEMNIFYING
LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR
LOANS; AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND, AND HOLD THE AGENTS
AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND AGAINST, THE
CLAIMS, ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES, AND OTHER AMOUNTS
(INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENTS AND ANY SUCH OTHER LENDER
PREPARING A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES WHO
MIGHT OBTAIN ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.


 

9.12                          Agency for Perfection.  Each Lender hereby
appoints each other Lender as agent for the purpose of perfecting Liens for the
benefit of the Agents and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other Applicable Law of the United States can be
perfected only by possession.  Should any Lender (other than the Agents) obtain
possession of any such Collateral, such Lender shall notify the Agents thereof,
and, promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent or otherwise deal with such Collateral in
accordance with the Collateral Agent’s instructions.

 

9.13                          Indemnification of Agents.  The Lenders agree to
indemnify the Agents (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of Loan Parties hereunder), ratably according
to their respective pro rata shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

9.14                          Relation among Lenders.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agents)
authorized to act for, any other Lender.

 

9.15                          Defaulting Lenders.  Notwithstanding anything
contained in Sections 2.05, 2.06, 8.03 or any other provision hereof, any
Defaulting Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-defaulting Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations
until, as a result of application of such assigned payments the Lenders’
respective Applicable Percentages of all outstanding Obligations shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency.  The Defaulting
Lender’s rights to payments as set forth above shall be restored only upon the
payment by the Defaulting Lender of its Applicable Percentage of any
Obligations, any

 

125

--------------------------------------------------------------------------------


 

participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the Default Rate from the date when originally due
until the date upon which any such amounts are actually paid.


 


ARTICLE X.
MISCELLANEOUS


 

10.01                    Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no Consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Administrative Agent, with the Consent of the Required Lenders,
and the Lead Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 


(A)                                 EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER;


 


(B)                                POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT FOR (I) ANY PAYMENT OR MANDATORY PREPAYMENT OF
PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM)
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS WITHOUT THE WRITTEN CONSENT
OF EACH LENDER ENTITLED TO SUCH PAYMENT, OR (II) ANY SCHEDULED OR MANDATORY
REDUCTION OF THE AGGREGATE COMMITMENTS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(C)                                 REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE
(IV) OF THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER ENTITLED TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT
OF THE REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF
“DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWERS TO PAY INTEREST OR
LETTER OF CREDIT FEES AT THE DEFAULT RATE;


 


(D)                                CHANGE SECTION 2.13 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(E)                                 CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS”, OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(F)                                   EXCEPT AS EXPRESSLY PERMITTED HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, RELEASE, OR LIMIT THE LIABILITY OF, ANY LOAN
PARTY WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

126

--------------------------------------------------------------------------------


 


(G)                                INCREASE THE AGGREGATE COMMITMENTS WITHOUT
THE WRITTEN CONSENT OF EACH LENDER;


 


(H)                                EXCEPT FOR PERMITTED DISPOSITIONS, RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS OF THE SECURITY
DOCUMENTS WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(I)                                    CHANGE THE DEFINITION OF THE TERM
“BORROWING BASE” OR ANY COMPONENT DEFINITION THEREOF IF AS A RESULT THEREOF THE
AMOUNTS AVAILABLE TO BE BORROWED BY THE BORROWERS WOULD BE INCREASED WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, PROVIDED THAT THE FOREGOING SHALL NOT LIMIT THE
DISCRETION OF THE ADMINISTRATIVE AGENT TO CHANGE, ESTABLISH OR ELIMINATE ANY
RESERVES;


 


(J)                                    MODIFY THE DEFINITION OF PERMITTED
OVERADVANCE SO AS TO INCREASE THE AMOUNT THEREOF OR, EXCEPT AS PROVIDED IN SUCH
DEFINITION, THE TIME PERIOD FOR A PERMITTED OVERADVANCE WITHOUT THE WRITTEN
CONSENT OF EACH LENDER; AND


 


(K)                                 EXCEPT AS EXPRESSLY PERMITTED HEREIN OR IN
ANY OTHER LOAN DOCUMENT, SUBORDINATE THE OBLIGATIONS HEREUNDER OR THE LIENS
GRANTED HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, TO ANY OTHER INDEBTEDNESS
OR LIEN, AS THE CASE MAY BE WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) no amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or Consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

127

--------------------------------------------------------------------------------


 

10.02                    Notices; Effectiveness; Electronic Communications.

 


(A)                                 NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                    IF TO THE LOAN PARTIES, THE AGENTS, THE
L/C ISSUER OR THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 10.02; AND

 

(II)                                 IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)                                ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER
COMMUNICATIONS TO THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR
FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET
WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED
THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER
PURSUANT TO ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS
NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE
LEAD BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

128

--------------------------------------------------------------------------------


 


(C)                                  CHANGE OF ADDRESS, ETC.  EACH OF THE LOAN
PARTIES, THE AGENTS, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS
ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICESAND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE LEAD BORROWER, THE AGENTS, THE L/C ISSUER AND THE
SWING LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE
AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD
(I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


 


(D)                                 RELIANCE BY AGENTS, L/C ISSUER AND LENDERS. 
THE AGENTS, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT
UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING LINE
LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE LOAN PARTIES EVEN IF
(I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR
WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR
(II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY
CONFIRMATION THEREOF.  THE LOAN PARTIES SHALL INDEMNIFY THE AGENTS, THE L/C
ISSUER, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES,
COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON
EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE LOAN PARTIES.  ALL
TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE AGENTS MAY BE
RECORDED BY THE AGENTS, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.

 

10.03                     No Waiver; Cumulative Remedies.  No failure by any
Credit Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.

 

10.04                     Expenses; Indemnity; Damage Waiver.

 


(A)                               COSTS AND EXPENSES.  THE BORROWERS SHALL PAY
ALL CREDIT PARTY EXPENSES.

 


(B)                              INDEMNIFICATION BY THE LOAN PARTIES.  THE LOAN
PARTIES SHALL INDEMNIFY THE AGENTS (AND ANY SUB-AGENT THEREOF), EACH OTHER
CREDIT PARTY, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY THE BORROWERS OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY

 

129

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR, IN THE CASE OF THE AGENTS (AND ANY SUB-AGENTS THEREOF)
AND THEIR RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR
A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES, (IV) ANY CLAIMS OF, OR AMOUNTS PAID BY ANY
CREDIT PARTY TO, A BLOCKED ACCOUNT BANK OR OTHER PERSON WHICH HAS ENTERED INTO A
CONTROL AGREEMENT WITH ANY CREDIT PARTY HEREUNDER, OR (V) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY OR ANY OF
THE LOAN PARTIES’ DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY OF ITS RELATED
PARTIES OR (Y) RESULT FROM A CLAIM BROUGHT BY A BORROWER OR ANY OTHER LOAN PARTY
AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWERS OR SUCH LOAN PARTY
HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.

 


(C)                                  REIMBURSEMENT BY LENDERS.  TO THE EXTENT
THAT THE LOAN PARTIES FOR ANY REASON FAIL TO INDEFEASIBLY PAY ANY AMOUNT
REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT, EACH
LENDER SEVERALLY AGREES TO PAY TO THE AGENTS (OR ANY SUCH SUB-AGENT), THE L/C
ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE
PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE AGENTS (OR
ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY
RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE AGENTS (OR ANY SUCH
SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF
SECTION 2.12(C).

 


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES SHALL NOT
ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT

 

130

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH
INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

 


(E)                                  PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.

 


(F)                                    SURVIVAL.  THE AGREEMENTS IN THIS
SECTION SHALL SURVIVE THE RESIGNATION OF ANY AGENT AND THE L/C ISSUER, THE
ASSIGNMENT OF ANY COMMITMENT OR LOAN BY ANY LENDER, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

 

10.05                     Payments Set Aside.  To the extent that any payment by
or on behalf of the Loan Parties is made to any Credit Party, or any Credit
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Credit Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Agents upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Agents, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

10.06                     Successors and Assigns.

 


(A)                               SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NO LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN
ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(B), (II) BY
WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION
SECTION 10.06(D), OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SECTION 10.06(F) (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR

 

131

--------------------------------------------------------------------------------


 


RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT
PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE CREDIT PARTIES) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

 


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT(S) AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B),
PARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS) AT THE TIME OWING TO
IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:

 

(I)                                     MINIMUM AMOUNTS.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless the
Administrative Agent consents (such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(II)                                  PROPORTIONATE AMOUNTS.  EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO
THE LOANS OR THE COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT
APPLY TO THE SWING LINE LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWING LINE
LOANS;

 

(III)                               REQUIRED CONSENTS.  THE FOLLOWING CONSENTS
SHALL BE REQUIRED FOR THE ASSIGNMENTS DESCRIBED BELOW IN THIS
SECTION 10.06(B)(III):

 

(A)           the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, (2) such
assignment is in connection with any merger, consolidation, sale, transfer or
other

 

132

--------------------------------------------------------------------------------


 

disposition of all or any substantial portion of the business or loan portfolio
of the assigning Lender, or (3) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; and

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) such assignment is in connection with any merger, consolidation, sale,
transfer or other disposition of all or any substantial portion of the business
or loan portfolio of the assigning Lender, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                                the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the assignment of any Commitment.

 

(IV)                              ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO
EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$5,000; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN THE CASE OF
ANY ASSIGNMENT. THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 


(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE

 

133

--------------------------------------------------------------------------------


 


NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL
AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE
TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE LOAN PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE LEAD BORROWER AND ANY LENDER
AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 


(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITH THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) AND, UNLESS AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE LEAD BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED), SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL
PERSON OR THE LOAN PARTIES OR ANY OF THE LOAN PARTIES’ AFFILIATES OR
SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S PARTICIPATIONS IN L/C
OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, AND (III) THE LOAN PARTIES, THE AGENTS, THE
LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY PARTICIPANT SHALL AGREE IN WRITING TO COMPLY WITH ALL
CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 10.07 AS IF SUCH PARTICIPANT
WAS A LENDER HEREUNDER.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.06(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender.

 


(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE LEAD BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE LEAD
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE LOAN PARTIES, TO COMPLY WITH
SECTION 3.01(E) AS THOUGH IT WERE A LENDER.

 

134

--------------------------------------------------------------------------------



 


(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 


(G)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC
SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.

 


(H)                                 RESIGNATION AS L/C ISSUER OR SWING LINE
LENDER AFTER ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IF AT ANY TIME ANY LENDER ACTING AS L/C ISSUER AND/OR SWING LINE LENDER
ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B) ABOVE,
(I) SUCH LENDER MAY, UPON 30 DAYS’ NOTICE TO THE LEAD BORROWER AND THE LENDERS,
RESIGN AS L/C ISSUER, IF APPLICABLE, AND/OR (II) SUCH LENDER MAY, UPON 30 DAYS’
NOTICE TO THE LEAD BORROWER, RESIGN AS SWING LINE LENDER, IF APPLICABLE.  IN THE
EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER OR SWING LINE LENDER, THE LEAD
BORROWER SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C
ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
LEAD BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF SUCH
LENDER AS L/C ISSUER AND/OR SWING LINE LENDER, AS THE CASE MAY BE.  IF ANY
LENDER RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT
OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL
L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS
PURSUANT TO SECTION 2.03(C)).  IF ANY LENDER RESIGNS AS SWING LINE LENDER, IT
SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH
RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE
OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE
RATE LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT
TO SECTION 2.04(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR SWING
LINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF
THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR SWING
LINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE
LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING
AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE
RESIGNING L/C ISSUER TO EFFECTIVELY ASSUME THE OBLIGATIONS OF THE RESIGNING L/C
ISSUER WITH RESPECT TO SUCH LETTERS OF CREDIT.

 

10.07                     Treatment of Certain Information; Confidentiality. 
Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that

 

135

--------------------------------------------------------------------------------


 

Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives in connection with, or as a result of, the
performance by such Credit Party or its Affiliates of their respective
obligations under this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agents (and
any sub-agents thereof) and their Related Parties only, the administration of
this Agreement and the other Loan Documents (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a nonconfidential basis from a source other than the Loan Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a nonconfidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08                     Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent or the Required Lenders, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
Obligations now or

 

136

--------------------------------------------------------------------------------


 

hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer
(through the Administrative Agent) agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09                     Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                     Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

10.11                     Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.  Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.05 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or

 

137

--------------------------------------------------------------------------------


 

termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to the Other Liabilities.

 

10.12                     Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

10.13                     Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 


(A)                                  THE BORROWERS SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);

 


(B)                                 SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES,
ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER
SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS);

 


(C)                                  IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS THEREAFTER; AND

 


(D)                                 SUCH ASSIGNMENT DOES NOT CONFLICT WITH
APPLICABLE LAWS.

 

138

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14       Governing Law; Jurisdiction; Etc.

 


(A)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


(B)           SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT

 

139

--------------------------------------------------------------------------------


 


THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


 


(E)           ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS
SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.


 

10.15       Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16       No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in

 

140

--------------------------------------------------------------------------------


 

the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

10.17       USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18       Time of the Essence. Time is of the essence of the Loan Documents.

 

10.19       Press Releases. Each Credit Party executing this Agreement agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of Administrative Agent or its
Affiliates or referring to this Agreement or the other Loan Documents without at
least two (2) Business Days’ prior notice to Administrative Agent and without
the prior written consent of Administrative Agent unless (and only to the extent
that) such Credit Party or Affiliate is required to do so under Applicable Law
and then, in any event, such Credit Party or Affiliate will consult with
Administrative Agent before issuing such press release or other public
disclosure. Each Loan Party consents to the publication by Administrative Agent
or any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

10.20       Additional Waivers.

 


(A)           THE OBLIGATIONS ARE THE JOINT AND SEVERAL OBLIGATION OF EACH LOAN
PARTY. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS OF
EACH LOAN PARTY

 

141

--------------------------------------------------------------------------------


 


SHALL NOT BE AFFECTED BY (I) THE FAILURE OF ANY CREDIT PARTY TO ASSERT ANY CLAIM
OR DEMAND OR TO ENFORCE OR EXERCISE ANY RIGHT OR REMEDY AGAINST ANY OTHER LOAN
PARTY UNDER THE PROVISIONS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
OTHERWISE, (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
RELEASE FROM ANY OF THE TERMS OR PROVISIONS OF, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR (III) THE FAILURE TO PERFECT ANY SECURITY INTEREST IN, OR THE
RELEASE OF, ANY OF THE COLLATERAL OR OTHER SECURITY HELD BY OR ON BEHALF OF THE
COLLATERAL AGENT OR ANY OTHER CREDIT PARTY.


 


(B)           THE OBLIGATIONS OF EACH LOAN PARTY SHALL NOT BE SUBJECT TO ANY
REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON (OTHER THAN THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AFTER THE TERMINATION OF
THE COMMITMENTS), INCLUDING ANY CLAIM OF WAIVER, RELEASE, SURRENDER, ALTERATION
OR COMPROMISE OF ANY OF THE OBLIGATIONS, AND SHALL NOT BE SUBJECT TO ANY DEFENSE
OR SETOFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER BY REASON OF THE
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF ANY OF THE OBLIGATIONS OR
OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF
EACH LOAN PARTY HEREUNDER SHALL NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE
AFFECTED BY THE FAILURE OF ANY AGENT OR ANY OTHER CREDIT PARTY TO ASSERT ANY
CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT, BY ANY WAIVER OR MODIFICATION OF ANY PROVISION
OF ANY THEREOF, ANY DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE
PERFORMANCE OF ANY OF THE OBLIGATIONS, OR BY ANY OTHER ACT OR OMISSION THAT MAY
OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF ANY LOAN PARTY OR THAT
WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY LOAN PARTY AS A MATTER OF LAW OR
EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE
OBLIGATIONS AFTER THE TERMINATION OF THE COMMITMENTS).


 


(C)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY
WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF ANY OTHER LOAN
PARTY OR THE UNENFORCEABILITY OF THE OBLIGATIONS OR ANY PART THEREOF FROM ANY
CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF ANY OTHER LOAN PARTY,
OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE OBLIGATIONS AND
THE TERMINATION OF THE COMMITMENTS. AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT AND THE OTHER CREDIT
PARTIES MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY ONE OR MORE OF
THEM BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY
SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH ANY OTHER LOAN PARTY, OR EXERCISE
ANY OTHER RIGHT OR REMEDY AVAILABLE TO THEM AGAINST ANY OTHER LOAN PARTY,
WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY LOAN PARTY
HEREUNDER EXCEPT TO THE EXTENT THAT ALL THE OBLIGATIONS HAVE BEEN INDEFEASIBLY
PAID IN FULL IN CASH AND THE COMMITMENTS HAVE BEEN TERMINATED. EACH LOAN PARTY
WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH ELECTION
OPERATES, PURSUANT TO APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY RIGHT OF
REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH LOAN PARTY AGAINST
ANY OTHER LOAN PARTY, AS THE CASE MAY BE, OR ANY SECURITY.


 


(D)           EACH BORROWER IS OBLIGATED TO REPAY THE OBLIGATIONS AS JOINT AND
SEVERAL OBLIGORS UNDER THIS AGREEMENT. UPON PAYMENT BY ANY LOAN PARTY OF ANY
OBLIGATIONS, ALL RIGHTS OF SUCH LOAN PARTY AGAINST ANY OTHER LOAN PARTY ARISING
AS A RESULT THEREOF BY WAY

 

142

--------------------------------------------------------------------------------


 


OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR OTHERWISE
SHALL IN ALL RESPECTS BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE OBLIGATIONS AND THE DATE THAT
THE COMMITMENTS HAVE BEEN TERMINATED. IN ADDITION, ANY INDEBTEDNESS OF ANY LOAN
PARTY NOW OR HEREAFTER HELD BY ANY OTHER LOAN PARTY IS HEREBY SUBORDINATED IN
RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS
AND NO LOAN PARTY WILL DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO COLLECT ANY SUCH
INDEBTEDNESS. IF ANY AMOUNT SHALL ERRONEOUSLY BE PAID TO ANY LOAN PARTY ON
ACCOUNT OF (I) SUCH SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR
SIMILAR RIGHT OR (II) ANY SUCH INDEBTEDNESS OF ANY LOAN PARTY, SUCH AMOUNT SHALL
BE HELD IN TRUST FOR THE BENEFIT OF THE CREDIT PARTIES AND SHALL FORTHWITH BE
PAID TO THE ADMINISTRATIVE AGENT TO BE CREDITED AGAINST THE PAYMENT OF THE
OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. SUBJECT TO THE FOREGOING, TO THE EXTENT
THAT ANY BORROWER SHALL, UNDER THIS AGREEMENT AS A JOINT AND SEVERAL OBLIGOR,
REPAY ANY OF THE OBLIGATIONS CONSTITUTING REVOLVING LOANS MADE TO ANOTHER
BORROWER HEREUNDER OR OTHER OBLIGATIONS INCURRED DIRECTLY AND PRIMARILY BY ANY
OTHER BORROWER (AN “ACCOMMODATION PAYMENT”), THEN THE BORROWER MAKING SUCH
ACCOMMODATION PAYMENT SHALL BE ENTITLED TO CONTRIBUTION AND INDEMNIFICATION
FROM, AND BE REIMBURSED BY, EACH OF THE OTHER BORROWERS IN AN AMOUNT, FOR EACH
OF SUCH OTHER BORROWERS, EQUAL TO A FRACTION OF SUCH ACCOMMODATION PAYMENT, THE
NUMERATOR OF WHICH FRACTION IS SUCH OTHER BORROWER’S ALLOCABLE AMOUNT AND THE
DENOMINATOR OF WHICH IS THE SUM OF THE ALLOCABLE AMOUNTS OF ALL OF THE
BORROWERS. AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT” OF EACH
BORROWER SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF LIABILITY FOR ACCOMMODATION
PAYMENTS WHICH COULD BE ASSERTED AGAINST SUCH BORROWER HEREUNDER WITHOUT
(A) RENDERING SUCH BORROWER “INSOLVENT” WITHIN THE MEANING OF SECTION 101 (31)
OF THE BANKRUPTCY CODE, SECTION 2 OF THE UNIFORM FRAUDULENT TRANSFER ACT
(“UFTA”) OR SECTION 2 OF THE UNIFORM FRAUDULENT CONVEYANCE ACT (“UFCA”),
(B) LEAVING SUCH BORROWER WITH UNREASONABLY SMALL CAPITAL OR ASSETS, WITHIN THE
MEANING OF SECTION 548 OF THE BANKRUPTCY CODE, SECTION 4 OF THE UFTA, OR SECTION
5 OF THE UFCA, OR (C) LEAVING SUCH BORROWER UNABLE TO PAY ITS DEBTS AS THEY
BECOME DUE WITHIN THE MEANING OF SECTION 548 OF THE BANKRUPTCY CODE OR SECTION 4
OF THE UFTA, OR SECTION 5 OF THE UFCA.


 

10.21       No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

10.22       Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by

 

143

--------------------------------------------------------------------------------


 

Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56)). Furthermore, none of the Borrowers or their
Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order

 

10.23       Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

10.24       Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Collateral Agent pursuant
to this Agreement is subject to the provisions of the Intercreditor Agreement.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.

 

[SIGNATURE PAGES FOLLOW]

 

144

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

THE CHILDREN’S PLACE RETAIL
STORES, INC., as Lead Borrower and as a
Borrower

 

 

 

By:

 

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance &

 

 

Administration

 

 

 

THE CHILDREN’S PLACE SERVICES

 

COMPANY LLC, as a Borrower

 

 

 

By:

 

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance &

 

 

Administration

 

 

 

THE CHILDRENSPLACE.COM, INC., as a

 

Guarantor

 

 

 

By:

 

 

Name:

Adrienne Urban

 

Title:

Assistant Treasurer

 

 

 

THE CHILDREN’S PLACE (VIRGINIA),
LLC, as a Guarantor

 

 

 

By:

 

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE CHILDREN’S PLACE CANADA

 

 HOLDINGS, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

 

 

TWIN BROOK INSURANCE COMPANY,
INC., as a Guarantor

 

 

 

By:

 

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC,
as Administrative Agent, as Collateral
Agent, as Swing Line Lender and as a
Lender

 

 

 

By:

 

 

Name:

Michele L. Ayou

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BUSINESS CREDIT (USA) INC.,
as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------